Exhibit 10.1

Execution Version

 

 

AMENDED AND RESTATED
CREDIT AGREEMENT

 

Among:

 

BRANCH BANKING AND TRUST COMPANY,
a North Carolina banking corporation,

 

as “Lender”

 

and

 

SUPERIOR UNIFORM GROUP, INC.,
a Florida corporation

 

as “Borrower”

 

and

 

THE LOAN PARTIES HERETO

 

 

 

 

Dated: May 2, 2018

 

 

 

--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS AMENDED AND RESTATED CREDIT AGREEMENT (as amended, modified, restated, or
supplemented at any time or from time to time, the “Agreement”) is made and
entered into as of May 2, 2018, by and among Branch Banking and Trust Company, a
North Carolina banking corporation (“Lender”), having an address of 400 N. Tampa
Street, Suite 2500, Tampa, Florida 33602, Superior Uniform Group, Inc., a
Florida corporation (“Borrower”), and Borrower’s Wholly Owned Subsidiaries, CID
Resources, Inc., a Delaware corporation (“CID”), Superior Group of Companies,
LLC, a Florida limited liability company (“SGC LLC”), Fashion Seal Corporation,
a Nevada corporation (“Fashion Seal”), The Office Gurus, LLC, a Florida limited
liability company (“TOG”), BAMKO, LLC, a Delaware limited liability company
(“BAMKO, LLC”), and Superior Uniform Arkansas LLC, an Arkansas limited liability
company (“SU-ARK”), all having an address of 10055 Seminole Boulevard, Seminole,
Florida 33772. Borrower, CID, SGC LLC, Fashion Seal, TOG, BAMKO, LLC, SU-ARK and
each other Person becoming a Subsidiary Loan Party and a Guarantor at any time
as provided in Sections 6.19 and 6.20 hereof, are each individually sometimes
referred to herein as a “Loan Party” and collectively as the “Loan Parties.”

 

W I T N E S S E T H:

 

A.     Certain of the parties hereto are parties to a Credit Agreement dated as
of February 28, 2017 by and among the Borrower, the Guarantors party thereto,
Branch Banking and Trust Company, as Lender (as amended, the “Existing Credit
Agreement”), and certain other Loan Documents entered into in connection with
(and as defined in) the Existing Credit Agreement (collectively with the
Existing Credit Agreement, as amended, the “Existing Loan Documents”), pursuant
to which the Lender provided a secured term loan in the principal amount of
$42,000,000.00 and a secured revolving line of credit in the maximum principal
amount of $35,000,000.00 (the “Existing Revolving Credit”) as set forth in the
Existing Credit Agreement.

 

B.     The Loan Parties have requested the Lender to make an additional term
loan to the Borrower in the amount of $85,000,000.00 for the purpose of funding
the CID Transaction. The Loan Parties also have requested the Lender to increase
the Existing Revolving Credit in favor of the Borrower in the aggregate maximum
principal amount of $75,000,000.00. The parties wish to enter into this
Agreement and the Loan Documents (as defined herein) to provide for such loans
and credit facilities to the Borrower, which shall amend, restate, replace and
supersede (but not cause a novation of) the Existing Credit Agreement and the
other Existing Loan Documents, and which hereinafter shall govern the terms and
conditions under which the Lender shall provide senior secured term loans and a
senior secured revolving credit facility to the Borrower.

 

NOW, THEREFORE, in consideration of the mutual provisions, covenants and
agreements herein contained, the parties hereto hereby agree as follows:

 

1

--------------------------------------------------------------------------------

 

 

Article One
DEFINITIONS

 

1.01     Defined Terms. For purposes of this Agreement, in addition to the terms
defined elsewhere herein, the following terms shall have the meanings set forth
below (such meanings to be equally applicable to the singular and plural forms
thereof):

 

“Acquisition” shall mean any transaction or series of related transactions by
which Borrower or any direct or indirect Subsidiary of Borrower, directly, or
indirectly through one or more Subsidiaries, (i) acquires any going business, or
all or substantially all of the assets, of any Person, whether through purchase
of assets, merger or otherwise, or (ii) acquires securities or other ownership
interests of any Person having at least a majority of combined voting power of
the then outstanding securities or other ownership interests of such Person.

 

“Advance” shall mean the aggregate principal amount of any borrowing of funds
under the Revolving Credit Facility.

 

“Affiliate” shall mean, as to any Person, each other Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. A Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote 10% or more of the securities having ordinary voting
power for the election of directors or managing general partners.

 

“Amended and Restated Revolving Note” shall mean the Amended and Restated
Revolving Line of Credit Promissory Note in the principal amount of up to
$75,000,000.00, executed by Borrower and payable to the order of Lender, in the
form of Exhibit “D” attached hereto, together with all amendments,
modifications, replacements, consolidations, or renewals thereof or supplements
thereto.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable Law” shall mean, as to any Loan Party or its assets, any law,
ordinance, policy, manual provision, administrative guidance, statute, rule or
regulation, or any determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon a Loan Party
or any of its assets, or to which a Loan Party or any of its assets is subject.

 

“Applicable Libor Margin” shall mean: (a) in the case of the 2017 Term Loan,
0.68%; (b) in the case of the 2018 Term Loan, (i) for the period commencing on
the Effective Date and ending twelve (12) months after the Effective Date, 0.93%
(ii) for the period commencing thirteen (13) months after the Effective Date and
ending eighteen (18) months after the Effective Date, 1.50%, and (iii) for the
period commencing nineteen (19) months after the Effective Date and at all times
thereafter, 1.75%; and (c) in the case of the Revolving Credit Facility, 0.68%.

 

2

--------------------------------------------------------------------------------

 

 

“Approved Acquisition” means an Investment constituting an Acquisition that
Lender has consented to in writing prior to the consummation of such
Acquisition.

 

“Availability Period” shall mean the period from the Effective Date to the
Revolving Commitment Termination Date.

 

“Borrowing Availability” means, at any time, the amount by which the Revolving
Commitment Amount exceeds the sum of the outstanding principal balance of the
Revolving Credit Facility and LC Exposure.

 

“Business Day” means a day other than a Saturday, Sunday, legal holiday or any
other day when the Lender is authorized or required by applicable law to be
closed.

 

“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

 

“Capital Stock” shall mean (i) with respect to any Person that is a corporation,
any and all shares, interests or equivalents in capital stock (whether voting or
nonvoting, and whether common or preferred) of such corporation, and (ii) with
respect to any Person that is not a corporation, any and all partnership,
membership, limited liability company or other equity interests of such Person;
and in each case, any and all warrants, rights or options to purchase any of the
foregoing.

 

“Change in Control” shall mean the occurrence of one or more of the following
events: (i) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of Borrower to any Person or “group” (within the meaning of the Exchange Act and
the rules of the Securities and Exchange Commission thereunder in effect on the
date hereof), (ii) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or “group” (within the meaning of the
Exchange Act and the rules of the Securities and Exchange Commission thereunder
as in effect on the date hereof) of 25% or more of the outstanding shares of the
voting stock of Borrower other than by any Person that is a record holder of
outstanding shares of the voting stock of the Borrower as of the Effective Date,
(iii) except to the extent such a change is the result solely of the retirement,
death or disability of directors who are directors as of the Effective Date, the
occupation of a majority of the seats (other than vacant seats) on the board of
directors of Borrower by Persons who are neither (a) directors as of the
Effective Date, (b) nominated by the current board of directors nor (c)
appointed by directors so nominated, or (iv) Borrower ceases to own, directly or
indirectly, the percentage of Capital Stock of each of its Subsidiaries that it
owns, directly or indirectly, as of the Effective Date or, with respect to a
Subsidiary acquired or formed after the date hereof, as of the date of such
acquisition or formation.

 

3

--------------------------------------------------------------------------------

 

 

“Change in Law” shall mean (i) the adoption of any law, rule or regulation after
the Effective Date, (ii) any change in law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Effective Date or (iii) compliance by Lender (or by the Lender’s holding
company, if applicable) with any written request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Effective Date; provided, however, that notwithstanding
anything herein to the contrary, (x) all requests, rules, guidelines or
directives under or issued in connection with the Dodd-Frank Wall Street Reform
and Consumer Protection Act, all interpretations and applications thereof and
any compliance by Lender with any request or directive relating thereto and (y)
all requests, rules, guidelines or directives promulgated under or in connection
with, all interpretations and applications of, or and any compliance by a Lender
with any request or directive relating to International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case under clause (x) and (y) be deemed to be a “Change in
Law,” regardless of the date adopted, issued, promulgated or implemented.

 

“Charges” shall have the meaning ascribed to said term in Section 9.12 hereof.

 

“CID Stock Purchase Agreement” shall mean the Stock Purchase Agreement dated May
2, 2018, among the Borrower, CID, CID Resources Holdings, LLC and its
equityholders, pursuant to which the CID Transaction is being consummated as of
the Effective Date.

 

“CID Transaction” shall mean the acquisition of all or substantially all of the
Capital Stock of CID pursuant to the terms of the CID Transaction Documents on
or about the Effective Date.

 

“CID Transaction Documents” shall mean collectively the CID Stock Purchase
Agreement and all other documentation required for or to consummate the CID
Transaction and all schedules, exhibits, annexes and amendments thereto and all
side letters and agreements affecting the terms thereof or entered into in
connection therewith, in each case, as amended, restated, modified or
supplemented from time to time or at any time as permitted by this Agreement, in
each case, in form and substance satisfactory to Lender.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Collateral” shall mean all assets, property and interests in property that
shall from time to time be pledged or be purported to be pledged as direct or
indirect security for the Obligations pursuant to any one or more of the
Security Documents, including without limitation, the following assets of
Borrower or any Domestic Subsidiary of Borrower: (a) accounts and inventory
owned at any time or from time to time by Borrower or any Domestic Subsidiary of
Borrower; (b) all Capital Stock issued by each Domestic Subsidiary, and (c) to
the extent pledged pursuant to Section 6.19, sixty-five percent (65%) of the
Capital Stock issued by each Foreign Subsidiary directly owned by Borrower or
any Domestic Subsidiary of Borrower. In the event of any inconsistency between
this definition and the definition of Collateral in any Security Document, such
Security Document shall control.

 

4

--------------------------------------------------------------------------------

 

 

“Collateral Access Agreement” shall mean a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in the Collateral, in each case, in form and substance satisfactory to Lender.

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C.
§ 1 et seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” shall mean a certificate from the principal executive
officer and the principal Financial Officer of Borrower in the form of, and
containing the certifications set forth in, the certificate attached hereto as
Exhibit “A.”

 

“Contingent Obligation” shall mean, without duplication, with respect to any
Person, any direct or indirect liability of such Person with respect to any
Indebtedness, liability or other obligation (the “primary obligation”) of
another Person (the “primary obligor”), whether or not contingent, (a) to
purchase, repurchase or otherwise acquire such primary obligation or any
property constituting direct or indirect security therefor, (b) to advance or
provide funds (i) for the payment or discharge of any such primary obligation or
(ii) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency or any balance sheet item, level
of income or financial condition of the primary obligor, (c) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor in respect
thereof to make payment of such primary obligation or (d) otherwise to assure or
hold harmless the owner of any such primary obligation against loss or failure
or inability to perform in respect thereof; provided, however, that, with
respect to any Loan Party, the term Contingent Obligation shall not include
endorsements for collection or deposit in the ordinary course of business.

 

“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.

 

“Coverage Ratio” shall have the meaning ascribed to said term in Section 6.16
hereof.

 

“Credit Facility” or “Credit Facilities” shall mean any or all of the 2017 Term
Loan, the 2018 Term Loan and the Revolving Credit Facility.

 

“Default Condition” shall mean any event or condition that, with the passage of
time or giving of notice, or both, would constitute an Event of Default.

 

“Default Rate” shall mean a simple rate of interest per annum equal to the
lesser of (i) the applicable Interest Rate, as in effect from time to time, plus
4.00% and (ii) the Maximum Rate.

 

“Designated Person” means any Person listed on a Sanctions List.

 

“Disqualified Stock” shall mean any Capital Stock which, by its terms (or by the
terms of any security or instrument into which it is convertible or for which it
is exchangeable), or upon the happening of any event, (i) matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, or
requires the payment of any cash dividend or any other scheduled payment
constituting a return of capital, in each case at any time on or prior to the
first anniversary of the last to occur of the 2017 Term Loan Maturity Date or
the Revolving Commitment Termination Date, or (ii) is convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (a)
Indebtedness or (b) any Capital Stock referred to in clause (i) above, in each
case at any time prior to the first anniversary of the last to occur of the 2017
Term Loan Maturity Date or the Revolving Commitment Termination Date.

 

5

--------------------------------------------------------------------------------

 

 

“Dollars” or “$” shall mean dollars of the United States of America.

 

“Domestic Subsidiary” shall mean any direct or indirect Subsidiary of Borrower
that is incorporated or organized under the laws of the United States of
America, any State thereof, or the District of Columbia.

 

“EBITDA” shall mean, for Borrower and its Subsidiaries for any period, on a
consolidated basis, the amount of their earnings for such period, plus (A)
Interest Expense for such period, (B) income tax expense for such period
determined on a consolidated basis in accordance with GAAP, (C) depreciation
expense for such period determined on a consolidated basis in accordance with
GAAP, (D) amortization (including amortization of intangibles) expense for such
period determined on a consolidated basis in accordance with GAAP, (E) (or less)
any extraordinary or non-recurring items reducing (or increasing) such earnings
for such period, (F) non-cash stock compensation reducing earnings for such
period, (G) (or less) any other non-cash items (without duplication) reducing
(or increasing) such earnings for such period, (H) losses (or less gains) from
any non-ordinary course sale or disposition of assets permitted hereunder, and
(I) reasonable transaction expenses incurred in connection with the closings of
any Permitted Acquisition or any Approved Acquisition. For purposes of
determining compliance with Sections 6.16 and 6.18 with respect to any period (a
“Test Period”) which includes all or a portion of a Post-Acquisition Period,
“EBITDA”, “Coverage Ratio” and “Funded Indebtedness to EBITDA Ratio” shall be
calculated with respect to such Test Period by adding to the EBITDA amount
calculated as set forth in the preceding sentence for the applicable Test
Period, an additional amount equal to: (1) if such calculation is being made
prior to the end of the first full fiscal quarter of such Post-Acquisition
Period, the actual EBITDA attributable to the entity or assets acquired in the
Permitted Acquisition or Approved Acquisition for the period of twelve months
preceding the date such Permitted Acquisition or Approved Acquisition was
consummated multiplied by 1.00; (2) if such calculation is being made at the end
of the first full fiscal quarter of such Post-Acquisition Period, the actual
EBITDA attributable to the entity or assets acquired in the Permitted
Acquisition or Approved Acquisition for the period of twelve months preceding
the date such Permitted Acquisition or Approved Acquisition was consummated
multiplied by 0.75; (3) if such calculation is being made at the end of the
second full fiscal quarter of such Post-Acquisition Period, the actual EBITDA
attributable to the entity or assets acquired in the Permitted Acquisition or
Approved Acquisition for the period of twelve months preceding the date such
Permitted Acquisition or Approved Acquisition was consummated, multiplied by
0.5, and (4) if such calculation is being made at the end of the third full
fiscal quarter of such Post-Acquisition Period, the actual EBITDA attributable
to the entity or assets acquired in the Permitted Acquisition or Approved
Acquisition for the period of twelve months preceding the date such Permitted
Acquisition or Approved Acquisition was consummated, multiplied by 0.25.

 

6

--------------------------------------------------------------------------------

 

 

“Effective Date” means May 2, 2018.

 

“Environmental Laws” shall mean any and all federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals, rules of
common law and orders of courts or Governmental Authorities, relating to the
protection of human health or occupational safety or the environment, now or
hereafter in effect and in each case as amended from time to time, including,
without limitation, requirements pertaining to the manufacture, processing,
distribution, use, treatment, storage, disposal, transportation, handling,
reporting, licensing, permitting, investigation or remediation of Hazardous
Substances.

 

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of any Loan Party directly or indirectly resulting
from or based upon (i) any actual or alleged violation of any Environmental Law,
(ii) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Substances, (iii) any actual or alleged exposure to
any Hazardous Substances, (iv) the Release or threatened Release of any
Hazardous Substances or (v) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute, and all rules and
regulations from time to time promulgated thereunder.

 

“ERISA Affiliate” shall mean any Person (including any trade or business,
whether or not incorporated) that would be deemed to be under “common control”
with, or a member of the same “controlled group” as, any Loan Party, within the
meaning of Sections 414(b), (c), (m) or (o) of the Code or Section 4001 of
ERISA.

 

“ERISA Event” shall mean (i) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (ii) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (iii)
the filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of
an application for a waiver of the minimum funding standard with respect to any
Plan; (iv) the incurrence by any Loan Party or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (v) the receipt by any Loan Party or any of its ERISA Affiliates from the
PBGC or a plan administrator appointed by the PBGC of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (vi) the incurrence by any Loan Party or any of its ERISA Affiliates
of any liability with respect to the withdrawal or partial withdrawal from any
Plan or Multiemployer Plan; or (vii) the receipt by any Loan Party or any of its
ERISA Affiliates of any notice, or the receipt by any Multiemployer Plan from
any Loan Party or any of its ERISA s of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

 

7

--------------------------------------------------------------------------------

 

 

“Event of Default” shall have the meaning given to such term in Section 8.01
hereof.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time, and any successor statute, and all rules and regulations from time
to time promulgated thereunder.

 

“Excluded Accounts” shall mean: (A) prior to the occurrence of a Default
Condition or Event of Default under this Agreement, (i) any deposit account the
balance of which is transferred at the end of each day to a deposit account
maintained with the Lender or subject to its control, (ii) petty cash and other
deposit accounts in which the aggregate balance in all such accounts at no time
exceeds $100,000.00; and (iii) any deposit account arising in connection with
any Permitted Acquisition or Approved Acquisition for a period of sixty (60)
days following such Acquisition, or such longer period approved in writing by
Lender in its sole discretion, and (B) after the occurrence of a Default
Condition or an Event of Default under this Agreement, no account shall be an
Excluded Account.

 

“Excluded Swap Obligation” shall mean, with respect to any guarantor of a Swap
Obligation, including the grant of a security interest to secure the guaranty of
such Swap Obligation, any Swap Obligation if, and to the extent that, such Swap
Obligation is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the guaranty or grant of such security interest becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Swap Obligation or security interest is or becomes illegal.

 

“Excluded Taxes” shall mean with respect to the Lender or any other recipient of
any payment to be made by or on account of any obligation of the Borrower
hereunder, (a) income or franchise taxes imposed on (or measured by) its net
income by the United States of America, or by the jurisdiction under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of the Lender, in which its applicable lending office is located
and (b) any branch profits taxes imposed by the United States of America or any
similar tax imposed by any other jurisdiction.

 

“Federal Reserve Board” shall mean the Board of Governors of the Federal Reserve
System or any successor thereto.

 

“Financial Officer” shall mean, with respect to Borrower, the vice president of
finance, chief financial officer, principal accounting officer or treasurer of
Borrower.

 

“Fiscal Quarter” shall mean any fiscal quarter of the Borrower.

 

8

--------------------------------------------------------------------------------

 

 

“Fiscal Year” shall mean any fiscal year of the Borrower.

 

“Foreign Subsidiary” shall mean any direct or indirect Subsidiary of Borrower
that is incorporated or organized under the laws of any jurisdiction other than
the United States of America, any State thereof or the District of Columbia.

 

“Funded Indebtedness to EBITDA Ratio” shall have the meaning ascribed to said
term in Section 6.18 hereof.

 

“GAAP” shall mean generally accepted accounting principles as established by the
Financial Accounting Standards Board or the American Institute of Certified
Public Accountants, as amended and supplemented from time to time, subject to
the terms of Section 1.02 hereof.

 

“Governmental Authority” shall mean the government of the United States of
America, any other nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, administrative tribunal, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government, and any corporation or other entity
owned or controlled, through stock or capital ownership or otherwise, by any of
the foregoing.

 

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposits in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which Guarantee is made or, if
not so stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith. The term “Guarantee” used as a verb has
a corresponding meaning.

 

“Guarantors” shall mean, in the singular any Domestic Subsidiary of Borrower,
including without limitation CID, SGC LLC, Fashion Seal, TOG, BAMKO, LLC, SU-ARK
and any other Subsidiary Loan Party at any time becoming a party hereto, and,
collectively all Domestic Subsidiaries of Borrower, including without
limitation, CID, SGC LLC, Fashion Seal, TOG, BAMKO, LLC, SU-ARK and any other
Subsidiary Loan Party, from time to time, and each other Person who at any time
or from time to time guaranties payment and/or performance of the Obligations,
other than Excluded Swap Obligations.

 

9

--------------------------------------------------------------------------------

 

 

“Guarant(y)(ies)” shall mean, in the singular, the Subsidiary Guaranty and any
other guaranty agreement guaranteeing the Obligations, other than Excluded Swap
Obligations, and executed in connection herewith, and, in the plural, the
Subsidiary Guaranty and all other guaranty agreements guaranteeing the
Obligations and executed in connection herewith, and in any case, as the same
may be amended, restated, supplemented or otherwise modified at any time or from
time to time.

 

“Hazardous Substances” shall mean any substances or materials (i) that are or
become defined as hazardous wastes, hazardous substances, pollutants,
contaminants or toxic substances under any applicable Environmental Law, (ii)
that are defined by any applicable Environmental Law as toxic, explosive,
corrosive, ignitable, infectious, radioactive or mutagenic, (iii) the presence
of which require investigation or response under any applicable Environmental
Law, (iv) that consist of underground or aboveground storage tanks, whether
empty, filled or partially filled with any substance, or (v) that contain,
without limitation, asbestos, polychlorinated biphenyls, urea formaldehyde foam
insulation, petroleum hydrocarbons, petroleum derived substances or wastes,
crude oil, nuclear fuel, natural gas or, synthetic gas.

 

“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whomsoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions, (ii)
any and all cancellations, buy backs, reversals, terminations or assignments of
any Hedging Transactions and (iii) any and all renewals, extensions and
modifications of any Hedging Transactions and any and all substitutions for any
Hedging Transactions, and shall include without limitation any Rate Management
Obligations.

 

“Hedging Transaction” of any Person shall mean any transaction (including an
agreement with respect thereto) now existing or hereafter entered into by such
Person that is a rate swap, basis swap, forward rate transaction, commodity
swap, interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collateral transaction, forward transaction, currency swap
transaction, cross-currency rate swap transaction, currency option or any other
similar transaction (including any option with respect to any of these
transactions) or any combination thereof, whether linked to one or more interest
rates, foreign currencies, commodity prices, equity prices or other financial
measures and shall include without limitation any transaction evidenced by any
Rate Management Agreement.

 

“Immaterial Foreign Subsidiary” shall mean, on any date of determination, any
Foreign Subsidiary directly owned by the Borrower or any other Loan Party that,
together with its Subsidiaries, (a) generates less than 10% of EBITDA of the
Borrower and its Subsidiaries for the four (4) fiscal quarter period most
recently ended for which financial statements have been delivered (or are
required to have been delivered) under Section 6.01, and (b) owns assets of less
than $1,500,000 as reflected in the financial statements most recently delivered
on or prior to such date.

 

10

--------------------------------------------------------------------------------

 

 

“Indebtedness” of any Person shall mean, without duplication (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person in respect of the deferred purchase price of property or services
(other than trade payables incurred in the ordinary course of business;
provided, that for purposes of Section 8.01(i) hereof, trade payables overdue by
more than 120 days shall be included in this definition except to the extent
that any of such trade payables are being disputed in good faith and by
appropriate measures, and that adequate reserves for such contest are being
maintained in accordance with GAAP), including, without limitation, earn-out and
similar obligations, but only to the extent such obligations appear or are
required to appear as debt on the balance sheet of such Person, (iv) all
obligations of such Person under any conditional sale or other title retention
agreement(s) relating to property acquired by such Person (other than accrued
obligations), (v) all Capital Lease Obligations of such Person, (vi) all
obligations, contingent or otherwise, of such Person in respect of letters of
credit, acceptances or similar extensions of credit, (vii) all guaranties of
such Person of the type of Indebtedness described in clauses (i) through (vi)
above, (viii) the value of property owned by such Person securing the
Indebtedness of a third party, whether or not such Indebtedness has been assumed
by such Person, but not to exceed the total amount of such third party
Indebtedness, (ix) all obligations of such Person, contingent or otherwise, to
purchase, redeem, retire or otherwise acquire for value any common stock of such
Person, (x) all Off-Balance Sheet Liabilities and (xi) all Net Mark-to-Market
Exposure in respect of all Hedging Obligations. The Indebtedness of any Person
shall include the Indebtedness of any partnership or joint venture in which such
Person is a general partner or a joint venturer, except to the extent that the
terms of such Indebtedness provide that such Person is not liable therefor.

 

“Indemnitee” shall have the meaning ascribed to said term in Section 9.03(b)
hereof.

 

“Interest Expense” shall mean, without duplication, for the Borrower and its
Subsidiaries from time to time for any period determined on a consolidated basis
in accordance with GAAP, the sum of (i) total interest expense, including
without limitation the interest component of any payments in respect of Capital
Lease Obligations capitalized or expensed during such period (whether or not
actually paid during such period) plus (ii) the net amount payable (or minus the
net amount receivable) under interest rate Hedging Transactions during such
period (whether or not actually paid or received during such period).

 

“Interest Rate” shall mean the LIBOR Rate or, if applicable pursuant to Section
3.11 or Section 3.12, the Standard Rate.

 

“Investments” shall have the meaning ascribed to said term in Section 7.04
hereof.

 

“Joinder to Credit Agreement” shall mean a Joinder to Credit Agreement in the
form of Exhibit “B” attached hereto pursuant to which any Domestic Subsidiary
formed or acquired by Borrower or any other Loan Party subsequent to the date
hereof shall join in and become a Loan Party to this Agreement as provided in
Sections 6.19 and 6.20 hereof.

 

“LC Commitment” shall mean that portion of the Revolving Commitment Amount that
may be used by the Borrower for the issuance of Letters of Credit in an
aggregate face amount not to exceed $25,000,000.00.

 

“LC Disbursement” shall mean a payment made by Lender pursuant to a Letter of
Credit.

 

11

--------------------------------------------------------------------------------

 

 

“LC Documents” shall mean all applications, agreements and instruments relating
to the Letters of Credit (but excluding the Letters of Credit themselves).

 

“LC Exposure” shall mean, at any time, the sum of (i) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of the Borrower at such time.

 

“Letter of Credit” shall mean any letter of credit issued pursuant to Section
2.03 by Lender for the account of the Borrower pursuant to the LC Commitment.

 

“Letter of Credit Fee” shall have the meaning ascribed to such term in Section
3.07.

 

“LIBOR Interest Period” is a period of one month, which period shall commence on
the first day of each month (provided that the initial LIBOR Interest Period
with respect to the 2018 Term Loan and the Revolving Credit Facility shall
commence on the Effective Date, and with respect to the 2017 Term Loan
Commitment commenced on the 2017 Closing Date) and ending on the date that is
immediately prior to the numerically corresponding day of each month thereafter,
subject to the terms of this Agreement and shall be determined by Lender in
accordance with this Agreement and Lender’s loan systems and procedures
periodically in effect, including, without limitation, in accordance with the
following terms and conditions, as applicable:

 

(a)     Any LIBOR Interest Period which would otherwise end on a day which is
not a Business Day shall be extended to the next succeeding Business Day unless
such Business Day falls in another calendar month, in which case such LIBOR
Interest Period shall end on the next preceding Business Day; and

 

(b)     Any LIBOR Interest Period which begins on a day for which there is no
numerically corresponding day in a subsequent month if adjusted monthly or in a
subsequent quarter if adjusted quarterly, shall end on the last Business Day of
each subsequent month if adjusted monthly or in the last Business Day of each
subsequent quarter if adjusted quarterly.

 

“LIBOR Rate” means a rate of interest per annum equal to the sum obtained
(rounded upwards, if necessary, to the next higher 1/100th of 1.0%) by adding
(i) the One Month LIBOR plus (ii) the Applicable LIBOR Margin per annum, which
shall be adjusted monthly on the first day of each LIBOR Interest Period. The
LIBOR Rate shall be adjusted for any change in the LIBOR Reserve Percentage so
that Lender shall receive the same yield. The interest rate will in no instance
exceed the maximum rate permitted by applicable law. Notwithstanding the
foregoing, in no event shall the LIBOR Rate be less than the Applicable LIBOR
Margin.

 

“LIBOR Rate Loan” means any loan bearing interest at a rate based upon the LIBOR
Rate.

 

“LIBOR Reserve Percentage” means the maximum aggregate rate at which reserves
(including, without limitation, any marginal supplemental or emergency reserves)
are required to be maintained under Regulation D by member banks of the Federal
Reserve System with respect to dollar funding in the London interbank market.
Without limiting the effect of the foregoing, the LIBOR Reserve Percentage shall
reflect any other reserves required to be maintained by such member banks by
reason of any applicable regulatory change against (i) any category of liability
which includes deposits by reference to which the LIBOR Rate is to be determined
or (ii) any category of extensions of credit or other assets related to the
LIBOR Rate.

 

12

--------------------------------------------------------------------------------

 

 

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, security
interest, lien (statutory or otherwise), preference, priority, charge or other
encumbrance of any nature, whether voluntary or involuntary, including, without
limitation, the interest of any vendor or lessor under any conditional sale
agreement, title retention agreement, capital lease or any other lease or
arrangement having substantially the same effect as any of the foregoing.

 

“Loan Documents” shall mean this Agreement, the 2017 Term Loan Note, the 2018
Term Loan Note, the Amended and Restated Revolving Note, the Guaranties, each
other Security Document, any Rate Management Agreement, the Subordination
Agreements, and all other agreements, instruments, documents and certificates
now or hereafter executed and delivered to the Lender by or on behalf of the
Loan Parties with respect to this Agreement and the transactions contemplated
hereby, in each case as amended, modified, supplemented or restated from time to
time.

 

“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related, a
material adverse change in, or a material adverse effect on (i) the financial
condition, operations, business, properties, liabilities (actual or contingent),
or assets of the Borrower and its Subsidiaries taken as a whole, (ii) the
ability of any of the Loan Parties to perform their respective obligations under
this Agreement or any of the other Loan Documents to which they are party, (iii)
the rights or remedies of the Lender under any of the Loan Documents, or (iv)
the legality, validity or enforceability of this Agreement or any of the other
Loan Documents or the rights and remedies of the Lender hereunder and
thereunder.

 

“Material Contract” shall mean any agreement identified in Item 601 of SEC
Regulation S-K as a “material contract” required to be filed with appropriate
SEC filings in accordance with the periodic reporting requirements of the
Securities Exchange Act of 1934.

 

“Material Indebtedness” shall mean Indebtedness (other than the Credit
Facilities, Letters of Credit and Rate Management Obligations, if any) and
Hedging Obligations of any Loan Party, individually or in an aggregate principal
amount exceeding $250,000.00. For purposes of determining the amount of
attributed Indebtedness from Hedging Obligations, the “principal amount” of any
Hedging Obligations at any time shall be the Net Mark-to-Market Exposure of such
Hedging Obligations.

 

“Material Foreign Subsidiary” shall mean any Foreign Subsidiary that is directly
owned by the Borrower or any other Loan Party and is not an Immaterial Foreign
Subsidiary.

 

“Maximum Rate” shall have the meaning ascribed to it in Section 9.12 hereof.

 

13

--------------------------------------------------------------------------------

 

 

“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which any Loan Party or any of its ERISA Affiliates is
making, or is accruing an obligation to make, contributions or has made, or been
obligated to make, contributions within the preceding six (6) fiscal years.

 

“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation. “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming the Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
means the fair market value of the gain to such Person of replacing such Hedging
Transaction as of the date of determination (assuming such Hedging Transaction
were to be terminated as of that date).

 

“Net Worth” of any Person shall mean, as of any date of determination, an
amount, determined in accordance with GAAP, as of the last day of the
immediately preceding Fiscal Quarter equal to: (i) total liabilities of the
Borrower and its Subsidiaries, subtracted from (ii) total assets of the Borrower
and its Subsidiaries.

 

“Note” or “Notes” shall mean any one or more of the 2017 Term Loan Note, the
2018 Term Loan Note and the Amended and Restated Revolving Note.

 

“Non-Pledged Foreign Subsidiary” shall have the meaning set forth in Section
7.04(d) hereof.

 

“Non-Pledged Immaterial Foreign Subsidiary” shall mean, as of any date of
determination, an Immaterial Foreign Subsidiary that sixty-five percent (65%) of
the Capital Stock issued by such Immaterial Foreign Subsidiary has not been
pledged to Lender as collateral security for the Obligations.

 

“Notice of Borrowing” shall mean a Notice of Borrowing in the form of Exhibit
“C” attached hereto to be delivered by Borrower to Lender as a condition of
obtaining any Advance under the Revolving Credit Facility as provided in Section
2.02(d) hereof.

 

“Obligations” shall mean (i) all amounts owing by (A) Borrower to Lender
pursuant to or in connection with the 2017 Term Loan Note, the 2018 Term Loan
Note, the Amended and Restated Revolving Note, or any other promissory note or
other instrument of indebtedness from Borrower to Lender, at any time or from
time to time, (B) Borrower with respect to any Letter of Credit or under any LC
Documents, (C) any of the Loan Parties to the Lender pursuant to or in
connection with this Agreement or any other Loan Document or otherwise with
respect to the Credit Facilities, including without limitation, all principal,
interest (including any interest accruing after the filing of any petition in
bankruptcy or the commencement of any insolvency, reorganization or like
proceeding relating to any Loan Party, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), all reimbursement
obligations, fees, expenses, indemnification and reimbursement payments, costs
and expenses (including all fees and expenses of counsel to Lender incurred
pursuant to the Notes, this Agreement or any other Loan Document), whether
direct or indirect, absolute or contingent, liquidated or unliquidated, now
existing or hereafter arising hereunder or thereunder, (ii) all Rate Management
Obligations, (iii) all Treasury Management Obligations, (iv) any obligations
under any purchasing card or credit card account established for a Loan Party by
Lender or any affiliate of Lender, and (v) all other indebtedness of whatever
kind arising of any Loan Party to Lender or any affiliate of Lender, together
with all renewals, extensions, modifications or refinancings of any of the
foregoing. Notwithstanding the foregoing, the term “Obligations” shall exclude
any Excluded Swap Obligations.

 

14

--------------------------------------------------------------------------------

 

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.

 

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any Synthetic Lease Obligation or (iv) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which is not otherwise included in the
definition of “Indebtedness” and does not constitute or appear as a liability on
the balance sheet of such Person.

 

“One Month LIBOR” means the average quoted by Bloomberg Finance L.P., or any
quoting service or commonly available source utilized by the Lender, on the
determination date for deposits in U. S. Dollars offered in the London interbank
market for one month determined at approximately 11:00 am London time two (2)
Business Days prior to the commencement of the applicable LIBOR Interest Period;
provided that if the above method for determining one month LIBOR shall not be
available, the rate quoted in The Wall Street Journal, or a rate determined in
accordance with Section 3.15; and provided further that if One Month LIBOR
determined as provided above would be less than zero percent (0%) then One Month
LIBOR shall be deemed to be zero percent (0%).

 

“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.

 

“Participant” shall have the meaning ascribed said term in Section 9.04(b)
hereof.

 

“Patriot Act” shall have the meaning ascribed to said term in Section 9.14
hereof.

 

“Payment Date” shall mean the first day of each calendar month: (i) in the case
of the Revolving Credit Facility, commencing on May 2, 2018, and ending on the
Revolving Commitment Termination Date; (ii) in the case of the 2017 Term Loan,
commencing on April 1, 2017, and ending on the 2017 Term Loan Maturity Date; and
(iii) in the case of the 2018 Term Loan, commencing on June 1, 2018, and ending
on the 2018 Term Loan Maturity Date.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation and any successor
thereto.

 

15

--------------------------------------------------------------------------------

 

 

“Permitted Acquisition” shall mean any transaction consummated after the
Effective Date hereof in which the Borrower or a Subsidiary Loan Party acquires
all or substantially all of the assets or outstanding Capital Stock of any
Person or any division or business line of any Person, or merges or consolidates
with any Person (with any such acquisition being referred to as an “Acquired
Business” and any such Person, division or line of business being the “Target”),
provided that (a) (i) the purchase price with respect thereto (which shall
include any and all earnouts and similar obligations) does not exceed
$20,000,000.00 for any single Acquisition; and (ii) the aggregate purchase price
(which shall include any and all earnouts and similar obligations) of all
Permitted Acquisitions after the Effective Date does not exceed forty percent
(40%) of Borrower’s Net Worth (determined as of the date such Permitted
Acquisition is consummated), (b) at the closing of such transaction, after
giving effect thereto, no Default Condition or Event of Default shall have
occurred and be continuing, (c) the Target has EBITDA (assuming that EBITDA were
to be determined for the Target and its Subsidiaries rather than Borrower and
its Subsidiaries) for the twelve month period ending as of the most recent
Fiscal Quarter end prior to the acquisition date in an amount greater than $0,
(d) such acquisition is not a “hostile” acquisition and has been approved by the
board of directors or managers and/or shareholders or members of the Borrower,
the applicable Subsidiary and the Target, (e) at least ten (10) Business Days
prior to the consummation of such transaction (or such shorter period consented
to by Lender in its sole discretion), the Borrower shall give written notice of
such transaction to Lender (the “Acquisition Notice”), and within ten (10)
Business Days after the consummation of such transaction (or such longer period
consented to by Lender in its sole discretion), the Borrower shall deliver to
Lender the final acquisition agreement, (f) the Borrower or a Subsidiary Loan
Party shall be the surviving entity of any merger, and the surviving entity in
any merger shall not be a Foreign Subsidiary, (g) the Acquired Business shall be
in substantially the same line of business as the Borrower and its Subsidiaries
or a business reasonably related thereto, (h) at the time it gives the
Acquisition Notice, the Borrower shall deliver to Lender pro forma financial
statements for the next succeeding twelve-month period giving effect to the
acquisition, which shall reflect that Borrower and its Subsidiaries will
continue to be in compliance with all of the financial covenants set forth in
this Agreement, in each case, as of the consummation of, and after giving effect
to, such acquisition and such pro forma financial statements shall be prepared
in a manner and incorporate determinations consistent with pro-forma financial
statements previously delivered by Borrower to Lender, (i) Lender shall receive
all documents relating to the acquisition and such additional documentation
regarding the acquisition as it shall reasonably require (and to the extent
practicably available), including, without limitation, audited financial
statements (if available), or otherwise the highest quality prepared financial
statements of such Target that are available, as applicable, for its two most
recent fiscal years (provided, however, in the event the Target has not been in
existence for at least two years, Lender shall receive the highest quality
prepared financial statements of such Target that are available for such period
of such Target’s existence), and unaudited fiscal year-to-date statements for
the two most recent interim periods, and (j) within ten (10) Business Days after
the consummation of such transaction (or such longer period consented to by
Lender in its sole discretion), the Borrower shall deliver to Lender a
certificate, executed by a Responsible Officer of Borrower, demonstrating in
sufficient detail compliance with the financial covenants contained in Article
Six of this Agreement on a pro forma basis after giving effect to such
acquisition and, further, certifying that, after giving effect to the
consummation of such acquisition, the representations and warranties of the
Borrower and the Loan Parties contained herein will be true and correct in all
material respects (except where the same are qualified by materiality, in which
case, the same shall be true and correct in all respects) and as of the date of
such consummation, except to the extent such representations or warranties
expressly relate to an earlier date, and that Borrower and the other Loan
Parties, as of the date of such consummation, will be in compliance with all
other terms and conditions contained herein.

 

16

--------------------------------------------------------------------------------

 

 

“Permitted Encumbrances” shall mean: (i) Liens imposed by law for taxes,
assessments or charges or levies of any Governmental Authority not yet due or
which are being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained in accordance with GAAP;
(ii) statutory Liens of suppliers carriers, warehousemen, mechanics, materialmen
and similar Liens arising by operation of law in the ordinary course of business
for amounts not more than sixty (60) days past due or which are being contested
in good faith by appropriate proceedings and with respect to which adequate
reserves are being maintained in accordance with GAAP; (iii) pledges, Liens and
deposits made in the ordinary course of business in compliance with workers’
compensation, unemployment insurance and other social security laws or
regulations; (iv) easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or materially interfere with the
ordinary conduct of business of any Loan Party; (v) extensions, renewals or
replacements of any Lien referred to in paragraphs (i) through (iv) above,
provided that the principal amount of the obligation secured thereby is not
increased and that any such extension, renewal or replacement is limited to the
property originally encumbered thereby; (vi) statutory Liens on deposit accounts
maintained with, or other property in the custody of, a depositary bank pursuant
to its general business terms and in the ordinary course of business, provided
that such Liens do not secure any Indebtedness; (vii) Liens on cash advances in
favor of the seller of any property to be acquired in an Investment permitted
pursuant to this Agreement to be applied against the purchase price for such
Investment; (viii) Liens that are contractual rights of set-off relating to
purchase orders and other agreements entered into with customers of any Loan
Party in the ordinary course of business; and (ix) Liens arising out of
conditional sale, title retention, consignment or similar arrangements for sale
of goods entered into by any Loan Party in the ordinary course of business or
Liens arising by operation of law under Article 2 of the UCC in favor of a
reclaiming seller of goods or buyer of goods.

 

“Permitted Investments” shall mean: (i) direct obligations of, or obligations
the principal of and interest on which are unconditionally guaranteed by, the
United States (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the United States), in each case maturing
within one year from the date of acquisition thereof; (ii) commercial paper
having the highest rating, at the time of acquisition thereof, of S&P or Moody’s
and in either case maturing within six months from the date of acquisition
thereof; (iii) certificates of deposit, bankers’ acceptances and time deposits
maturing within 180 days of the date of acquisition thereof issued or guaranteed
by or placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000; (iv) fully collateralized
repurchase agreements with a term of not more than 30 days for securities
described in clause (i) above and entered into with a financial institution
satisfying the criteria described in clause (iii) above; and (v) mutual funds
investing solely in any one or more of the Permitted Investments described in
the foregoing clauses (i) through (iv).

 

17

--------------------------------------------------------------------------------

 

 

“Person” shall mean a natural person, partnership, corporation, trust,
unincorporated organization, limited liability company, limited liability
partnership, association, joint venture, or a Governmental Authority (or
political subdivision thereof) or other entity.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which any Loan Party or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Post-Acquisition Period” means with respect to a Permitted Acquisition or
Approved Acquisition, the period beginning on the first day after the date such
transaction is consummated and ending on the last day of the fourth full
consecutive fiscal quarter immediately following the date on which such
transaction is consummated.

 

“Prime Rate” shall mean the rate of interest per annum announced by Lender from
time to time and adopted as its Prime Rate, which is one of several rate indexes
employed by Lender when extending credit and may not necessarily be Lender’s
lowest lending rate.

 

“Rate Management Agreement” shall mean any agreement, device or arrangement
providing for payments which are related to fluctuations of interest rates,
exchange rates, forward rates, or equity prices, including, but not limited to,
dollar-denominated or cross-currency interest rate exchange agreements, forward
currency exchange agreements, interest rate cap or collar protection agreements,
forward rate currency or interest rate options, puts and warrants, and any
agreement pertaining to equity derivative transactions (e.g., equity or equity
index swaps, options, caps, floors, collars and forwards), including without
limitation any ISDA Master Agreement between any Loan Party and Lender or any
affiliate of Lender, and any schedules, confirmations and documents and other
confirming evidence between the parties confirming transactions thereunder, all
whether now existing or hereafter arising, and in each case as amended, modified
or supplemented from time to time.

 

“Rate Management Obligations” shall mean any and all obligations of any Loan
Party to Lender or any affiliate of Lender, whether absolute, contingent or
otherwise and howsoever and whensoever (whether now or hereafter) created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under or in connection with
(i) any and all Rate Management Agreements, and (ii) any and all cancellations,
buy-backs, reversals, terminations or assignments of any Rate Management
Agreement.

 

“Regulations T, U and X” shall mean Regulations T, U and X, respectively, of the
Federal Reserve Board, and any successor regulations.

 

“Related Part(y)(ies)” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, and
agents of such Person and such Person’s Affiliates.

 

18

--------------------------------------------------------------------------------

 

 

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

 

“Replacement Rate” shall have the meaning ascribed to said term in Section 3.15
hereof.

 

“Required Insurance” shall have the meaning ascribed to said term in Section
6.02(a) hereof.

 

“Requirement of Law” shall mean, with respect to any Person, the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or government documents of such Person and any statute, law,
treaty, rule, regulation, order, decree, writ, injunction or determination of
any arbitrator or court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject or otherwise pertaining to any or all of the
transactions contemplated by this Agreement and the other Loan Documents.

 

“Responsible Officer” shall mean with respect to any Loan Party which is not a
natural person any of the president, the chief executive officer, the chief
operating officer, the chief financial officer, the treasurer or a vice
president or a manager or managing member of such Loan Party or such other
representative of such Loan Party as may be designated in writing by any one of
the foregoing with the consent of Lender; and, with respect to the financial
covenants only, the chief financial officer or the treasurer of such Loan Party

 

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of stock or other equity
interest of any Loan Party or any of their respective Subsidiaries now or
hereafter outstanding; (b) any redemption, conversion, exchange, retirement or
similar payment, purchase or other acquisition for value, direct or indirect, or
any shares of any class of stock or other equity interest of any Loan Party or
their respective Subsidiaries now or hereafter outstanding; and (c) any payment
made to retire, or to obtain the surrender of, any outstanding warrants, options
or other rights to acquire shares of any class of stock or other equity interest
of a Loan Party or any of its Subsidiaries now or hereafter outstanding.

 

“Revolving Commitment Amount” shall mean the principal sum of up to
$75,000,000.00.

 

“Revolving Commitment Termination Date” shall mean the earliest of (i) May 2,
2023 and (ii) the date on which all amounts outstanding under this Agreement
have been declared or have automatically become due and payable (whether by
acceleration or otherwise).

 

“Revolving Credit Facility” shall mean the revolving line of credit described in
Section 2.02 established and opened by Lender in favor of Borrower in the
principal amount of up to $75,000,000.00, to be used solely for the purposes set
forth in Section 2.02.

 

19

--------------------------------------------------------------------------------

 

 

“Sanctioned Country” shall mean a country or territory which is at any time
subject to Sanctions.

 

“Sanctioned Person” shall mean (i) a Person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List, or as otherwise
published from time to time, or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, (C)
a Person resident in a Sanctioned Country, to the extent subject to a sanctions
program administered by OFAC or (D) any Person 50% or more owned, directly or
indirectly, by any of the above.

 

“Sanctions” shall mean:

 

(A)     economic or financial sanctions or trade embargoes imposed, administered
or enforced from time to time by (i) the U.S. government and administered by
OFAC, (ii) the United Nations Security Council, (iii) the European Union or (iv)
Her Majesty’s Treasury of the United Kingdom; and

 

(B)     economic or financial sanctions imposed, administered or enforced from
time to time by the U.S. State Department, the U.S. Department of Commerce or
the U.S. Department of the Treasury.

 

“Sanctions List” shall mean any of the lists of specifically designated
nationals or designated persons or entities (or equivalent) held by the U.S.
government and administered by OFAC, the U.S. State Department, the U.S.
Department of Commerce or the U.S. Department of the Treasury or the United
Nations Security Council or any similar list maintained by the European Union,
any other EU Member State, Her Majesty’s Treasury of the United Kingdom or any
other U.S. government entity, in each case as the same may be amended,
supplemented or substituted from time to time.

 

“Security Agreement” shall mean the Amended and Restated Security Agreement, in
the form of Exhibit “E” attached hereto made by Borrower and the other Loan
Parties in favor of Lender as of the Effective Date, as amended, modified or
supplemented from time to time.

 

“Security Agreement Supplement” shall mean each supplement substantially in the
form of Annex 2 to the Security Agreement executed and delivered by any Domestic
Subsidiary of Borrower pursuant to Section 6.19.

 

“Security Documents” shall mean the Security Agreement, and all other pledge or
security agreements, mortgages, deeds of trust, assignments or other similar
agreements or instruments executed and delivered by any of the Loan Parties
pursuant to the provisions hereof or otherwise in connection with the
transactions contemplated hereby, in each case as amended, modified or
supplemented from time to time.

 

“Solvency Certificate” shall mean the Solvency Certificate in the form of
Exhibit “F” attached hereto, which is to be executed and delivered by a
Responsible Officer of Borrower as a condition of the closing and funding of the
2018 Term Loan.

 

20

--------------------------------------------------------------------------------

 

 

“Standard Rate” means, for any day, a rate per annum equal to the sum of: (i)
the Applicable LIBOR Margin for the 2017 Term Loan, the 2018 Term Loan or the
Revolving Credit Facility, as the case may be, plus (ii) the Lender’s announced
Prime Rate minus 2.75% per annum, and each change in the Standard Rate shall be
effective on the date any change in the Prime Rate is publicly announced as
being effective; provided that if the Standard Rate determined as provided above
would be less than the Applicable LIBOR Margin for the 2017 Term Loan, the 2018
Term Loan or the Revolving Credit Facility, as the case may be, then the
Standard Rate shall be deemed to be such Applicable LIBOR Margin.

 

“Subordinated Debt” shall mean any Indebtedness of the Borrower or any
Subsidiary (i) that is expressly subordinated to the Obligations on terms
reasonably satisfactory to Lender, (ii) that matures by its terms no earlier
than six months after the 2017 Term Loan Maturity Date with no scheduled
principal payments permitted prior to such maturity, except as may be permitted
under the applicable Subordination Agreement, and (iii) that is evidenced by a
note, bond, indenture or other similar agreement that is in a form reasonably
satisfactory to the Lender.

 

“Subordination Agreements” shall mean the collective reference to, and
“Subordination Agreement” means each intercreditor or subordination agreement,
in form and substance satisfactory to Lender, from the holders of any
Subordinated Debt in favor of Lender.

 

“Subsidiary” shall mean, with respect to any Person, any corporation or other
Person of which more than fifty percent (50%) of the outstanding Capital Stock
having ordinary voting power to elect a majority of the board of directors,
board of managers or other governing body of such Person, is at the time,
directly or indirectly, owned or controlled by such Person and one or more of
its other Subsidiaries or a combination thereof (irrespective of whether, at the
time, securities of any other class or classes of any such corporation or other
Person shall or might have voting power by reason of the happening of any
contingency). When used without reference to a parent entity, the term
“Subsidiary” shall be deemed to refer to a Subsidiary of any Loan Party.

 

“Subsidiary Guaranty” shall mean the Amended and Restated Subsidiary Guaranty
Agreement substantially in the form of Exhibit “G” made by the Domestic
Subsidiaries of Borrower as of the Effective Date, and as the same be joined in
at any time or from time to time by any Domestic Subsidiary created, formed or
acquired hereafter, in favor of Lender, as the same may be amended, restated,
modified or supplemented at any time or from time to time.

 

“Subsidiary Guaranty Supplement” shall mean each supplement substantially in the
form of Annex I to the Subsidiary Guaranty executed and delivered by any
Domestic Subsidiary of Borrower pursuant to Section 6.19.

 

“Subsidiary Loan Party” shall mean any Subsidiary that executes or becomes a
party to the Subsidiary Guaranty Agreement and is a party to this Agreement as
of the Effective Date or becomes a party to this Agreement subsequent to the
Effective Date hereof by executing a Joinder to Credit Agreement. Unless the
applicable Loan Parties otherwise agree, no Foreign Subsidiary shall be required
to become a Subsidiary Loan Party.

 

21

--------------------------------------------------------------------------------

 

 

“Swap Obligation” shall mean any Rate Management Obligation that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act, as
amended from time to time.

 

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Statement of Financial Accounting Standards No. 13, as amended and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.

 

“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, and (ii)
all rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.

 

“Taxes” shall have the meaning ascribed said term in Section 3.14(a) hereof.

 

“2017 Closing Date” shall mean February 28, 2017.

 

“2017 Term Loan” shall mean the term loan described in Section 2.01 hereof made
by Lender to Borrower in the principal amount of $42,000,000.00, to be used
solely for the purposes set forth in Section 2.01.

 

“2017 Term Loan Maturity Date” shall mean February 26, 2024.

 

“2017 Term Loan Note” shall mean the Amended and Restated Term Loan Promissory
Note in the principal amount of $42,000,000.00 dated as of the 2017 Closing
Date, executed by Borrower and payable to the order of Lender, in the form of
Exhibit “H-1” attached hereto, together with all amendments, modifications,
replacements, consolidations, or renewals thereof or supplements thereto.

 

“2018 Term Loan” shall mean the term loan described in Section 2.01 hereof made
by Lender to Borrower in the principal amount of $85,000,000.00, to be used
solely for the purposes set forth in Section 2.01.

 

“2018 Term Loan Maturity Date” shall mean May 4, 2020.

 

“2018 Term Loan Note” shall mean the Term Loan Promissory Note in the principal
amount of $85,000,000.00 dated as of the Effective Date, executed by Borrower
and payable to the order of Lender, in the form of Exhibit “H-2” attached
hereto, together with all amendments, modifications, replacements,
consolidations, or renewals thereof or supplements thereto.

 

“Treasury Management Obligations” shall mean, collectively, all obligations and
other liabilities of any Loan Party owing to Lender or any affiliate of Lender
pursuant to any agreements governing the provision to such Loan Party of
treasury or cash management services, including deposit accounts, funds
transfer, automated clearing house, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services.

 

22

--------------------------------------------------------------------------------

 

 

“UCC” shall mean the Uniform Commercial Code as in effect in each applicable
jurisdiction.

 

“Unused Line Fee” shall have the meaning ascribed to said term in Section 3.06
hereof.

 

“Wholly Owned” shall mean, with respect to any Subsidiary of any Person, that
100% of the outstanding Capital Stock of such Subsidiary is owned, directly or
indirectly, by such Person.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

1.02     Accounting Matters.

 

(a)     Accounting Terms and Determinations. Unless otherwise defined or
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with GAAP as
in effect from time to time, applied on a basis consistent with the most recent
audited consolidated financial statements of the Loan Parties delivered pursuant
to Section 6.01(a) hereof. Notwithstanding any other provision contained herein,
all financial statements delivered hereunder shall be prepared, and all
financial covenants contained herein shall be calculated, without giving effect
to any election under Statement of Financial Accounting Standards 159 (or any
similar accounting principle) permitting a Person to value its financial
liabilities at the fair value thereof. For purposes of determining compliance
with any covenant (including computation of any financial covenant) contained
herein, Indebtedness of the Loan Parties shall be deemed to be carried at 100%
of the outstanding principal amount thereof, and the effects of FASB Accounting
Standards Codification 825 on financial liabilities shall be disregarded.

 

(b)     Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Lender shall so request, Lender and
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP; provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) Borrower
shall provide to Lender financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.

 

1.03     Terms Generally. The definitions of terms herein shall apply equally to
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” In the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the word “to” means “to but
excluding.” Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as it was
originally executed or as it may from time to time be amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (iii) the words “hereof,” “herein” and “hereunder” and words
of similar import shall be construed to refer to this Agreement as a whole and
not to any particular provision hereof, (iv) all references to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles,
Sections, Exhibits and Schedules to this Agreement and (v) all references to a
specific time shall be construed to refer to the time in the city and state of
Lender’s principal office in Winston-Salem, North Carolina.

 

23

--------------------------------------------------------------------------------

 

 

Article Two
CREDIT FACILITIES AND LETTERS OF CREDIT

 

2.01     Term Loans.

 

(a)      General Terms.

 

 

(i)

Pursuant to the Existing Credit Agreement, Lender has made to Borrower and
Borrower has taken from Lender the 2017 Term Loan in the principal amount of
$42,000,000.00, which was funded in a single advance to Borrower on the 2017
Closing Date, for the purposes set forth in the Existing Credit Agreement.

 

 

(ii)

Upon the execution of this Agreement and compliance with its terms and
conditions as of the Effective Date, Lender has made to Borrower and Borrower
has taken from Lender the 2018 Term Loan in the principal amount of
$85,000,000.00, which will be funded in a single advance to Borrower on the
Effective Date, for the purpose of funding the CID Acquisition.

 

 

(b)        Term Loan Notes.

 

 

(i)

The 2017 Term Loan is evidenced by the 2017 Term Loan Note, which (A) was
executed by the Borrower on the 2017 Closing Date, (B) is payable to the order
of Lender, (C) is dated as of the 2017 Closing Date, (D) is in a stated
principal amount of $42,000,000.00, (E) bears interest at the Interest Rate in
accordance with the provisions of the 2017 Term Loan Note and Section 3.01(a)
hereof, (F) provides for monthly payments on each Payment Date, commencing with
the Payment Date occurring on April 1, 2017, of (I) principal in the amount of
$500,000.00 per month, plus (II) accrued interest at the Interest Rate, as
provided in the 2017 Term Loan Note, (G) is due and payable in full in
accordance with the 2017 Term Loan Note and Section 3.02(a) hereof on the 2017
Term Loan Maturity Date, and (H) is entitled to all of the benefits of this
Agreement and the other Loan Documents and subject to the provisions hereof and
thereof.

 

24

--------------------------------------------------------------------------------

 

 

 

(ii)

The 2018 Term Loan shall be evidenced by the 2018 Term Loan Note, which shall
(A) be executed by the Borrower, (B) be payable to the order of Lender, (C) be
dated as of the Effective Date, (D) be in a stated principal amount of
$85,000,000.00, (E) bear interest at the Interest Rate in accordance with the
provisions of the 2018 Term Loan Note and Section 3.01(a) hereof, (F) provide
for monthly payments on each Payment Date, commencing with the Payment Date
occurring on June 1, 2018, of accrued interest at the Interest Rate, as provided
in the 2018 Term Loan Note, (G) be due and payable in full in accordance with
the 2018 Term Loan Note and Section 3.02(a) hereof on the 2018 Term Loan
Maturity Date, and (H) be entitled to all of the benefits of this Agreement and
the other Loan Documents and subject to the provisions hereof and thereof.

 

(c)     Voluntary Prepayments. The Borrower shall have the right to prepay the
2017 Term Loan and 2018 Term Loan, in whole or in part, at any time, without
premium or penalty. Any principal prepayment of the 2017 Term Loan Note or 2018
Term Loan Note, as the case may be, shall be applied to payments due under the
2017 Term Loan Note or 2018 Term Loan Note, as the case may be, in the inverse
order of their maturity. Notwithstanding the foregoing, any and all obligations
of the Loan Parties under any Rate Management Agreement(s) must also be fully
satisfied by the Borrower, in accordance with the terms of such Rate Management
Agreement(s), and any and all Obligations, including without limitation, the
Revolving Credit Facility must be indefeasibly paid in full in cash, prior to
release of any of the Collateral.

 

2.02     Revolving Credit Facility.

 

(a)     General Terms. Upon the execution of this Agreement and compliance with
its terms and conditions and effective as of the Effective Date, Lender agrees
to make to Borrower and Borrower agrees to take from Lender the Revolving Credit
Facility in the principal amount of $75,000,000.00 for the purposes of the
expansion of Borrower’s current assets and for working capital purposes. The
Revolving Credit Facility shall be available to Borrower during the Availability
Period such that so long as no Default Condition or Event of Default exists as
of the date of each Advance, the Revolving Commitment Termination Date has not
occurred, and the Revolving Credit Facility has not been otherwise terminated.
Subject to the terms of this Agreement, Lender shall make advances under the
Revolving Credit Facility into the Borrower’s designated operating account or
other designated deposit account maintained with Lender upon receipt of the
written or oral request (thereafter confirmed in writing) of Borrower. Borrower
may borrow, re-pay (either partially or wholly) and re-borrow on a revolving
basis Advances not to exceed at any time or from time to time the maximum
principal sum outstanding under the Revolving Credit Facility of $75,000,000.00,
subject in each case to the Borrowing Availability, upon and subject to the
terms, conditions and limitations herein contained. Each borrowing under the
Revolving Credit Facility shall be made as an Advance hereunder and under the
Amended and Restated Revolving Note for providing working capital to Borrower,
reimbursing LC Disbursements as provided in Section 2.03 and the other
provisions hereof applicable thereto, and other general business purposes,
including without limitation Permitted Acquisitions and Approved Acquisitions.

 

25

--------------------------------------------------------------------------------

 

 

(b)     Amended and Restated Revolving Note. The Revolving Credit Facility shall
be evidenced by the Amended and Restated Revolving Note, which shall (i) be
executed by the Borrower, (ii) be payable to the order of Lender, (iii) be dated
as of the Effective Date, (iv) be in a stated principal amount of
$75,000,000.00, (v) bear interest at the Interest Rate in accordance with the
provisions of the Amended and Restated Revolving Note and Section 3.01(b)
hereof, (vi) provide for monthly payments of interest only at the Interest Rate
on each Payment Date commencing on May 2, 2018, as provided in the Amended and
Restated Revolving Note, (vii) be due and payable in full in accordance with the
Amended and Restated Revolving Note and Section 3.02(b) hereof on the Revolving
Commitment Termination Date, and (viii) be entitled to all of the benefits of
this Agreement and the other Loan Documents and subject to the provisions hereof
and thereof.

 

(c)     Voluntary Prepayments. The Borrower shall have the right to prepay the
Revolving Credit Facility, in whole or in part, at any time, without premium or
penalty. Any principal prepayment of the Amended and Restated Revolving Note
shall be applied to payments due under the Amended and Restated Revolving Note
in the inverse order of their maturity. Notwithstanding the foregoing, any and
all obligations of the Loan Parties under any Rate Management Agreement(s) must
also be fully satisfied by the Borrower, in accordance with the terms of such
Rate Management Agreement(s), and any and all Obligations, including without
limitation, the 2017 Term Loan and the 2018 Term Loan must be indefeasibly paid
in full in cash, prior to release of any of the Collateral.

 

(d)     Procedure for Advances.

 

 

(i)

Lender agrees to make Advances under the Revolving Credit Facility to the
Borrower from time to time in accordance with the treasury and cash management
services and products provided to the Borrower by the Lender.

 

 

(ii)

Except as provided in clause (i) above, in order to obtain any other Advance
under the Revolving Credit Facility, Borrower shall submit to Lender a Notice of
Borrowing setting forth the principal amount of the Advance to be obtained by
Borrower from Lender pursuant to the terms hereof. So long as such Notice of
Borrowing is received by the Lender prior to 11:00 a.m. (Winston-Salem, North
Carolina time), such Advance can be made on the Business Day of receipt of such
notice. Unless otherwise indicated by the Borrower, each Notice of Borrowing
shall be irrevocable.

 

26

--------------------------------------------------------------------------------

 

 

 

(iii)

The amount of each Advance, whether advanced pursuant to clause (i) or clause
(ii) above, when added to the then outstanding principal balance of the
Revolving Credit Facility shall not exceed in any and all events the amount of
the Borrowing Availability.

 

2.03     Letters of Credit.

 

(a)     During the Availability Period, Lender agrees to issue, at the request
of the Borrower, Letters of Credit for the account of the Borrower on the terms
and conditions hereinafter set forth; provided, that (i) each Letter of Credit
shall expire on the earlier of (A) the date one year after the date of issuance
of such Letter of Credit (or in the case of any renewal or extension thereof,
one year after such renewal or extension) and (B) the date that is thirty (30)
days prior to the Revolving Commitment Termination Date, unless the Letter of
Credit is fully secured by a cash deposit equal to the face amount of the Letter
of Credit by a written pledge in all respects acceptable to Lender; (ii) the
Borrower may not request any Letter of Credit, if, after giving effect to such
issuance the LC Exposure would exceed the LC Commitment; and (iii) no Default
Condition or Event of Default exists and is continuing.

 

(b)     To request the issuance of a Letter of Credit (or any amendment, renewal
or extension of an outstanding Letter of Credit), the Borrower shall give Lender
irrevocable written notice at least three (3) Business Days prior to the
requested date of such issuance specifying the date (which shall be a Business
Day) such Letter of Credit is to be issued (or amended, extended or renewed, as
the case may be), the expiration date of such Letter of Credit, the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. Borrower shall further pay to Lender the Letter of Credit Fees
as provided in Section 3.07 applicable to each Letter of Credit. In addition to
the satisfaction of the conditions in Article Four, the issuance of such Letter
of Credit (or any amendment which increases the amount of such Letter of Credit)
will be subject to the further conditions that such Letter of Credit shall be in
such form and contain such terms as Lender shall approve and that the Borrower
shall have executed and delivered any additional applications, agreements,
reimbursement agreements, and instruments relating to such Letter of Credit as
Lender shall reasonably require; provided, that in the event of any conflict
between such applications, agreements or instruments and this Agreement, the
terms of this Agreement shall control.

 

(c)     Lender shall examine all documents purporting to represent a demand for
payment under a Letter of Credit promptly following its receipt thereof. Lender
shall notify the Borrower of such demand for payment and whether Lender has made
or will make an LC Disbursement thereunder; provided, that any failure to give
or delay in giving such notice shall not relieve the Borrower of its obligation
to reimburse Lender with respect to such LC Disbursement. The Borrower shall be
irrevocably and unconditionally obligated to reimburse Lender for any LC
Disbursements paid by Lender in respect of such drawing, without presentment,
demand or other formalities of any kind. Unless the Borrower shall have notified
Lender prior to 11:00 a.m. (Winston-Salem, North Carolina time) on the Business
Day on which such drawing is honored that the Borrower intends to reimburse
Lender for the amount of such drawing in funds other than from the proceeds of
the Revolving Credit Facility, the Borrower shall be deemed to have timely given
a Notice of Borrowing to Lender requesting Lender to make an Advance under the
Revolving Credit Facility on the date on which such drawing is honored in an
exact amount due to Lender which will be used for the purpose of reimbursing to
Lender the amount of such LC Disbursement; provided, that for purposes solely of
such Advance, the conditions precedent set forth in Section 4.02 hereof shall
not be applicable.

 

27

--------------------------------------------------------------------------------

 

 

(d)     If any Event of Default shall occur and be continuing, on the Business
Day that the Borrower receives notice from Lender demanding the deposit of cash
collateral pursuant to this paragraph, the Borrower shall deposit in an account
with Lender, in the name of Lender, an amount in cash equal to the LC Exposure
as of such date plus any accrued and unpaid fees thereon; provided, that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
notice of any kind, upon the occurrence of any Event of Default with respect to
the Borrower described in subparagraphs (j) or (k) of Section 8.01. Such deposit
shall be held by Lender as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. Lender shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Borrower agrees to execute any documents and/or certificates to
effectuate the intent of this paragraph. Other than any interest earned on the
investment of such deposits in money market accounts or cash equivalents, which
investments shall be made at the option and sole discretion of Lender and at the
Borrower’s risk and expense, such deposits shall not bear interest. Interest and
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by Lender to reimburse itself for LC Disbursements
for which it had not been reimbursed and to the extent so applied, shall be held
for the satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Credit Facilities has been
accelerated, at the option of Lender, be applied to satisfy other obligations of
the Borrower under this Agreement and the other Loan Documents. If the Borrower
is required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not so applied as
aforesaid) shall be returned to the Borrower within three (3) Business Days
after all Events of Default have been cured or waived.

 

(e)     Borrower’s obligation to reimburse LC Disbursements hereunder shall be
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under all circumstances whatsoever
and irrespective of any of the following circumstances:

 

 

(i)

Any lack of validity or enforceability of any Letter of Credit or this
Agreement;

 

 

(ii)

The existence of any claim, set-off, defense or other right which the Borrower
or any Subsidiary or Affiliate of the Borrower may have at any time against a
beneficiary or any transferee of any Letter of Credit (or any Persons or
entities for whom any such beneficiary or transferee may be acting), Lender or
any other Person, whether in connection with this Agreement or the Letter of
Credit or any document related hereto or thereto or any unrelated transaction;

 

 

(iii)

Any draft or other document presented under a Letter of Credit proving to be
forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect;

 

 

(iv)

Payment by Lender under a Letter of Credit against presentation of a draft or
other document to Lender that does not comply with the terms of such Letter of
Credit;

 

 

(v)

Any other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section 2.03, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder; or

 

 

(vi)

The existence of a Default Condition or an Event of Default.

 

Neither Lender nor any Related Party of Lender shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to above), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of Lender; provided, that the foregoing shall not be construed to
excuse Lender from liability to the Borrower to the extent of any actual direct
damages (as opposed to special, indirect (including claims for lost profits or
other consequential damages), or punitive damages, claims in respect of which
are hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by Lender’s failure to exercise due
care when determining whether drafts or other documents presented under a Letter
of Credit comply with the terms thereof. The parties hereto expressly agree,
that in the absence of gross negligence or willful misconduct on the part of
Lender (as finally determined by a court of competent jurisdiction), Lender
shall be deemed to have exercised due care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented that appear on their
face to be in substantial compliance with the terms of a Letter of Credit,
Lender may, in its sole discretion, either accept and make payment upon such
documents without responsibility for further investigation, regardless of any
notice or information to the contrary, or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of
such Letter of Credit.

 

28

--------------------------------------------------------------------------------

 

 

(f)     Unless otherwise expressly agreed by Lender and Borrower when a Letter
of Credit is issued and subject to applicable laws, performance under Letters of
Credit by Lender, its correspondents, and the beneficiaries thereof will be
governed by (i) the rules of the “International Standby Practices 1998” (ISP98)
(or such later revision as may be published by the Institute of International
Banking Law & Practice on any date any Letter of Credit may be issued) as to
each standby Letter of Credit, (ii) the rules of The Uniform Customs and
Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance as to each documentary
Letter of Credit, and (iii) to the extent not inconsistent therewith, the
governing law of this Agreement set forth in Section 9.05.

 

Article Three
INTEREST, PRINCIPAL, MANDATORY PRINCIPAL PREPAYMENTS, LATE CHARGES, FEES,
INABILITY TO DETERMINE INTEREST RATES, ILLEGALITY, INCREASED COSTS, TAXES

 

3.01     Interest.

 

(a)     Term Loans.

 

 

(i)

The Borrower shall pay interest on the 2017 Term Loan pursuant to the terms of
the 2017 Term Loan Note in arrears as provided in the 2017 Term Loan Note on
each Payment Date, in respect of the unpaid principal balance of the 2017 Term
Loan, at the Interest Rate as in effect from time to time.

 

 

(ii)

The Borrower shall pay interest on the 2018 Term Loan pursuant to the terms of
the 2018 Term Loan Note in arrears as provided in the 2018 Term Loan Note on
each Payment Date, in respect of the unpaid principal balance of the 2018 Term
Loan, at the Interest Rate as in effect from time to time

 

(b)     Revolving Credit Facility. The Borrower shall pay interest on the
Revolving Credit Facility pursuant to the terms of the Amended and Restated
Revolving Note in arrears as provided in the Amended and Restated Revolving Note
on each Payment Date, in respect to the unpaid principal balance of the
Revolving Credit Facility, at the Interest Rate as in effect from time to time.

 

29

--------------------------------------------------------------------------------

 

 

(c)     Default Rate. Upon the occurrence and during the continuance of an Event
of Default, all outstanding principal of the 2017 Term Loan, the 2018 Term Loan
and the Revolving Credit Facility shall bear interest in accordance with the
2017 Term Loan Note, the 2018 Term Loan Note and the Amended and Restated
Revolving Note, respectively, at the Default Rate, and such default interest
shall be payable pursuant to each of the 2017 Term Loan Note, the 2018 Term Loan
Note and the Amended and Restated Revolving Note on each Payment Date or upon
demand or acceleration by Lender. To the greatest extent permitted by law,
interest shall continue to accrue under the Notes at the Default Rate after the
filing by or against any Loan Party of any petition seeking any relief in
bankruptcy or under any law pertaining to insolvency or debtor relief.

 

(d)     Maximum Rate. Nothing contained in the Notes, this Agreement or in any
other Loan Document shall be deemed to establish or require the payment of
interest to Lender at a rate in excess of the Maximum Rate. If the amount of
interest payable for the account of Lender under the 2017 Term Loan Note, the
2018 Term Loan Note or the Amended and Restated Revolving Note on any Payment
Date or upon the Revolving Commitment Termination Date, the 2018 Term Loan
Maturity Date or the 2017 Term Loan Maturity Date, as applicable, would exceed
the maximum amount permitted by Applicable Law to be charged by Lender, the
amount of interest payable for its account on such Payment Date shall be
automatically reduced to such maximum permissible amount. In the event of any
such reduction, if from time to time thereafter the amount of interest payable
on any Payment Date or upon the Revolving Commitment Termination Date, the 2018
Term Loan Maturity Date or the 2017 Term Loan Maturity Date, as applicable,
would be less than the maximum amount permitted by applicable law to be charged
by Lender, then the amount of interest payable on such subsequent Payment Date
or upon the Revolving Commitment Termination Date, the 2018 Term Loan Maturity
Date or the 2017 Term Loan Maturity Date, as applicable, shall be automatically
increased to such maximum permissible amount, provided that at no time shall the
aggregate amount by which interest paid to the Lender has been increased
pursuant to this sentence exceed the aggregate amount by which interest paid for
its account has theretofore been reduced pursuant to the previous sentence.

 

3.02     Principal.

 

(a)     2017 Term Loan. Borrower shall pay principal on the 2017 Term Loan in
accordance with the 2017 Term Loan Note in monthly installments of principal of
$500,000.00 each on each Payment Date as provided in the 2017 Term Loan Note
commencing on April 1, 2017 and the entire outstanding principal balance of the
2017 Term Loan shall be paid in full in accordance with the terms of the 2017
Term Loan Note on the 2017 Term Loan Maturity Date.

 

(b)     Revolving Credit Facility. Borrower shall pay the outstanding principal
balance of the Revolving Credit Facility in accordance with the Amended and
Restated Revolving Note in full on the Revolving Commitment Termination Date.

 

(c)     2018 Term Loan. The entire outstanding principal balance of the 2018
Term Loan shall be paid in full in accordance with the terms of the 2018 Term
Loan Note on the 2018 Term Loan Maturity Date.

 

30

--------------------------------------------------------------------------------

 

 

3.03     Mandatory Prepayments.

 

(a)     Sale of Assets. Within five (5) Business Days following receipt by the
Borrower or any of its direct or indirect Domestic Subsidiaries of proceeds of
any sale or disposition by the Borrower or such Domestic Subsidiary of any of
its assets which when aggregated with the proceeds of prior sales and
dispositions by the Borrower and its Domestic Subsidiaries within the same
fiscal year exceed $500,000 in the aggregate (excluding (i) sales of inventory
in the ordinary course of business, (ii) sales of obsolete equipment, and
(iii) so long as there has not occurred any Default Condition or Event of
Default and the Borrower has delivered to Lender satisfactory evidence of its
intent to reinvest within five (5) Business Days following receipt of such
proceeds, sales of assets the proceeds of which are invested into the businesses
of the Borrower and its Subsidiaries within 180 days after such assets are sold,
and the Borrower has delivered to Lender satisfactory evidence thereof within
such time period), the Borrower shall prepay the Credit Facilities in an amount
equal to such excess proceeds, net of commissions and other reasonable and
customary transaction costs, fees and expenses properly attributable to such
transaction and payable by the Borrower or such Subsidiary in connection
therewith (in each case, paid to non-Affiliates). Any such prepayment shall be
applied in accordance with Section 3.03(d).

 

(b)     Insurance Proceeds. Within five (5) Business Days following receipt by
the Borrower or any of its direct or indirect Domestic Subsidiaries of proceeds
of any settlement of or payment in respect of any property or casualty insurance
claim or any condemnation proceeding relating to any asset of the Borrower or
any of its Domestic Subsidiaries (excluding, so long as there has not occurred
any Default Condition or Event of Default and the Borrower has delivered to
Lender satisfactory evidence of its intent to reinvest within five (5) Business
Days following receipt of such proceeds, proceeds which are invested into the
businesses of the Borrower and its Subsidiaries within 180 days after the
receipt of such proceeds, and the Borrower has delivered to Lender satisfactory
evidence thereof within such time period), the Borrower shall prepay the Credit
Facilities in an amount equal to all such proceeds. Any such prepayment shall be
applied in accordance with Section 3.03(d).

 

(c)     Issuance of Debt or Securities. If the Borrower or any of its direct or
indirect Subsidiaries issues any debt or equity securities (other than, so long
as, in each case, there has not occurred any Default Condition or Event of
Default, Indebtedness permitted under Section 7.01 or equity securities
(i) issued by a Subsidiary of the Borrower to the Borrower or another
Subsidiary, (ii) as to which the proceeds of such issuance are used exclusively
for the consummation of Permitted Acquisitions or Approved Acquisition
(excluding the CID Transaction) or (iii) issued as a form of executive
compensation) then no later than the Business Day following the date of receipt
of the proceeds thereof, Borrower shall prepay the Credit Facilities in an
amount equal to: (1) first, 100% of all such proceeds, net of underwriting
discounts and commissions and other reasonable costs, in each case, paid to
non-Affiliates in connection therewith until the 2018 Term Loan is repaid in
full; (2) second, after repayment in full of the 2018 Term Loan, unless the
Lender consents otherwise, 100% of the remainder of such proceeds, until the
Revolving Credit Facility is paid in full; and (3) third, unless the Lender
consents otherwise, 50% of the remainder of such proceeds, until the 2017 Term
Loan is paid in full. The Revolving Commitment Amount of the Lender shall not be
permanently reduced by the amount of any prepayments made pursuant to this
Section 3.03(c).

 

31

--------------------------------------------------------------------------------

 

 

(d)     Order of Prepayment. Subject to Section 8.02, amounts to be applied in
connection with prepayments made pursuant to Sections 3.03(a), (b), or (c) shall
be applied first, to Lender’s fees and reimbursable expenses then due and
payable pursuant to any of the Loan Documents; second, to interest then due and
payable on the Credit Facilities; third, to the principal balance of the 2018
Term Loan, until the same shall have been paid in full; fourth, to the principal
balance of the Revolving Credit Facility until the same shall have been paid in
full; fifth, to the principal balance of the 2017 Term Loan until the same shall
have been paid in full and applied to the scheduled payments of principal under
the 2017 Term Loan Note in reverse order of their maturities; and sixth, to cash
collateralize the Letters of Credit in accordance with Section 2.03(d) in an
amount in cash equal to the LC Exposure as of such date plus any accrued and
unpaid fees thereon. The Revolving Commitment Amount of the Lender shall not be
permanently reduced by the amount of any prepayments made pursuant this the
Section 3.03 (d).

 

3.04     Late Charges. If any payment of principal or interest is not paid when
due under and pursuant to the 2017 Term Loan Note, the 2018 Term Loan Note or
the Amended and Restated Revolving Note (whether by acceleration or otherwise)
or within ten (10) days thereafter, the Borrower shall pay to Lender as provided
in each of said Notes a late payment fee of five percent (5%) of the payment
amount then due, with a minimum fee of $20.00.

 

3.05     NSF Charges. Borrower shall pay to Lender a returned payment fee if
Borrower or any Guarantor makes any payment at any time by check or other
instrument, or by any electronic means, which is returned to Lender because of
nonpayment due to nonsufficient funds. Lender shall not be obligated to accept
any check, money order, or other payment instrument marked “payment in full” on
any disputed amount due hereunder, and Lender expressly reserves the right to
reject all such payment instruments. Borrower agrees that tender of its check or
other payment instrument so marked will not satisfy or discharge its obligation
under this Agreement, any Note or any other Loan Document, disputed, or
otherwise, even if such check or payment instrument is inadvertently processed
by Lender unless such payment is in fact sufficient to pay the amount due
hereunder.

 

3.06     Fees. (a)   Unused Line Fee. Borrower shall unconditionally pay to
Lender, in arrears, on the first Business Day of each April, July, October and
January, beginning July 1, 2018, an availability fee (the “Unused Line Fee”)
equal to one-tenth of one percent (0.10%) per annum of the average daily
Borrowing Availability for the preceding calendar quarter or portion thereof.

 

(b)     2018 Term Loan Fee. Borrower shall unconditionally pay to Lender: (i) on
the Effective Date, a commitment fee equal to $144,500.00 [0.17% multiplied by
$85,000,000]; (ii) on the first day of the thirteenth month after the Effective
Date, an additional commitment fee equal to 0.25% multiplied by the outstanding
principal amount of the 2018 Term Loan on such date; and (iii) on the first day
of nineteenth month after the Effective Date, an additional commitment fee equal
to 0.25% multiplied by the outstanding principal amount of the 2018 Term Loan on
such date.

 

3.07     Letter of Credit Fee. Borrower agrees to pay to Lender an annual fee
(“Letter of Credit Fee”) for any Letter of Credit issued by Lender hereunder,
prior to the issuance of any such Letter of Credit and on each anniversary of
the issuance thereof equal to the product obtained by multiplying the Applicable
Libor Margin for Advances by the amount available to be drawn under such Letter
of Credit as of the date of determination.

 

32

--------------------------------------------------------------------------------

 

 

3.08     Method of Payments; Computations. All payments by Borrower pursuant to
each of the 2017 Term Loan Note, the 2018 Term Loan Note and the Amended and
Restated Revolving Note or the terms of this Agreement shall be made without
setoff, counterclaim, recoupment or other defense in Dollars and in immediately
available funds to the Lender at its office referred to in the preamble to this
Agreement, prior to 2:00 p.m. (Winston-Salem, North Carolina time), on the date
payment is due. Any payment made as required pursuant to the terms hereof and of
each of the 2017 Term Loan Note, the 2018 Term Loan Note and the Amended and
Restated Revolving Note, but after 2:00 p.m. (Winston-Salem, North Carolina
time), shall be deemed to have been made on the next succeeding Business Day. If
any payment falls due on a day that is not a Business Day, then such due date
shall be extended to the next succeeding Business Day. All computations of
interest and fees hereunder shall be made on the basis of a year consisting of
360 days and the actual number of days (including the first day, but excluding
the last day) elapsed.

 

3.09     Account. Principal and/or interest payments due under each of the 2017
Term Loan Note, the 2018 Term Loan Note and the Amended and Restated Revolving
Note shall be deducted by Lender in accordance with the terms of the 2017 Term
Loan Note, the 2018 Term Loan Note and the Amended and Restated Revolving Note,
respectively, and hereof from Borrower’s designated operating account or other
designated deposit account maintained with Lender. Each payment under any of the
2017 Term Loan Note, the 2018 Term Loan Note or the Amended and Restated
Revolving Note may be applied in the following order: accrued interest,
principal, fees, charges and advanced costs.

 

3.10     Recovery of Payments. Loan Parties agree that to the extent Borrower
makes a payment or payments to or for the account of Lender, which payment or
payments or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party under any bankruptcy, insolvency or similar state or
federal law, common law or equitable cause, or the recipient of any such payment
elects to repay the same in good faith settlement of any pending or threatened
avoidance claim, then, to the extent of such payment or repayment, the
Obligation intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been received.

 

3.11     Inability to Determine Interest Rate. In the event that Lender shall
have determined, which determination shall be final, conclusive and binding,
that by reason of circumstances occurring after the Effective Date affecting the
London interbank market, adequate and fair means do not exist for ascertaining
the One Month LIBOR on the basis provided for in this Agreement, the Lender
shall give notice (by telephone confirmed in writing or by telecopy) to Borrower
of such determination, whereupon (i) any request for an Advance under the
Revolving Credit Facility shall be deemed to be a request for an Advance bearing
interest at the Standard Rate, and (ii) the Credit Facilities shall bear
interest at the Standard Rate, in each case, until Lender notifies Borrower that
the circumstances giving rise to such notice no longer exist.

 

33

--------------------------------------------------------------------------------

 

 

3.12     Illegality. In the event the Lender shall determine, which
determination shall be final, conclusive and binding, that the making,
maintaining, continuance or funding of any portion of the Credit Facilities at
the applicable Interest Rate, (i) has become unlawful as a result of compliance
by Lender with any law, treaty, governmental rule, regulation, guideline or
order (or would conflict with any of the same not having the force of law even
though the failure to comply therewith would not be unlawful) or (ii) has become
impracticable, or would cause Lender material hardship, as a result of
contingencies occurring after the Effective Date materially and adversely affect
the London interbank market or Lender’s ability to make the Credit Facilities at
the applicable Interest Rate generally, then and in any such event, Lender shall
give notice (by telephone confirmed in writing or by telecopy) to Borrower of
such determination. Thereafter, (x) the obligation of Lender to make any advance
under the Revolving Credit Facility shall be suspended until such notice shall
be withdrawn by Lender, and (y) the Credit Facilities shall bear interest at the
Standard Rate until Lender notifies Borrower that the circumstances giving rise
to such notice no longer exist.

 

3.13     Increased Costs.

 

(a)     If, at any time after the date hereof and from time to time, any Change
in Law shall (i) subject Lender to any tax or other charge, or change the basis
of taxation of payments to Lender, or its obligation to make, fund or maintain
the Credit Facilities (other than any change in the rate or basis of tax on the
overall net income or profits of Lender and, without duplication of amounts,
other than as indemnified by Borrower pursuant to Section 3.14(b)), (ii) impose,
modify or deem applicable any reserve, special deposit or similar requirement
against assets of, deposits with or for the account of, or credit extended by,
Lender (except any reserve adjustment requirement which is otherwise reflected
in the determination of the Libor Rate as provided in the definition thereof),
or (iii) other than excluded by clause (ii) above, impose on Lender any other
condition, and the result of the foregoing shall be to increase the cost to
Lender of making or maintaining the Credit Facilities or to reduce the amount of
any sum received or receivable by Lender hereunder, Borrower shall, within
thirty (30) days of written demand therefor by Lender, pay to Lender such
additional amounts as shall compensate Lender for such increase in costs or
reduction in return.

 

(b)     If, at any time after the date hereof and from time to time, Lender
shall have reasonably determined that the introduction of any Change in Law, or
compliance by Lender with any Change in Law, has or would have the effect as a
consequence of the Credit Facilities of reducing the rate of return on the
capital of Lender or any Person controlling Lender to a level below that which
Lender or such controlling Person could have achieved but for such Change in Law
(taking into account such Lender’s or controlling Person’s policies with respect
to capital adequacy), then, from time to time, within ten (10) Business Days
after receipt by Borrower of written demand therefor by Lender, Borrower shall
pay to Lender such additional amounts as will compensate Lender or such
controlling Person for such reduction in return.

 

(c)     Determinations by Lender for purposes of this Section 3.13 of any
increased costs, reduction in return, market contingencies, illegality or any
other matter shall, absent manifest error, be conclusive, provided that such
determinations are made in good faith. No failure by Lender at any time to
demand payment of any amounts payable under this Section 3.13 shall constitute a
waiver of its right to demand payment of any additional amounts arising at any
subsequent time. Nothing in this Section 3.13 shall require or be construed to
require Borrower to pay any interest, fees, costs or other amounts in excess of
that permitted by applicable law.

 

34

--------------------------------------------------------------------------------

 

 

3.14     Taxes.

 

(a)     Any and all payments by Borrower under the 2017 Term Loan Note, the 2018
Term Loan Note and the Amended and Restated Revolving Note shall be made, in
accordance with the terms hereof and thereof, free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, other than
Excluded Taxes (all such nonexcluded taxes, levies, imposts, deductions,
charges, withholdings and liabilities being hereinafter referred to as “Taxes”).
If Borrower shall be required by law to deduct any Taxes from or in respect of
any sum payable hereunder or under the Notes to Lender, (i) the sum payable
shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 3.14), Lender receives an amount equal to the sum it would have
received had no such deductions been made, (ii) Borrower shall make such
deductions, (iii) Borrower shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable law and
(iv) Borrower shall deliver to the Lender evidence of such payment.

 

(b)     The Loan Parties shall indemnify Lender for the full amount of Taxes
(including, without limitation, any Taxes imposed by any jurisdiction on amounts
payable under this Section 3.14) paid by Lender and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally asserted. This
indemnification shall be made within ten (10) Business Days from the date Lender
makes written demand therefor.

 

(c)     Lender agrees that if it subsequently recovers, or receives a permanent
net tax benefit with respect to, any amount of Taxes (i) previously paid by it
and as to which it has been indemnified by or on behalf of the Loan Parties or
(ii) previously deducted by Borrower (including, without limitation, any Taxes
deducted from any additional sums payable under clause (i) of subsection (a)
above), Lender shall reimburse the applicable Loan Party to the extent of the
amount of any such recovery or permanent net tax benefit (but only to the extent
of indemnity payments made, or additional amounts paid, by or on behalf of such
Loan Party under this Section 3.14 with respect to the Taxes giving rise to such
recovery or tax benefit); provided, however, that such Loan Party, upon the
request of Lender, agrees to repay to the Lender the amount paid over to such
Loan Party (together with any penalties, interest or other charges), in the
event the Lender is required to repay such amount to the relevant taxing
authority or other Governmental Authority. The determination by the Lender of
the amount of any such, recovery or permanent net tax benefit shall, in the
absence of manifest error, be conclusive and binding.

 

3.15     Replacement Rate.

 

Notwithstanding anything to the contrary in this Section 3.15, if Lender has
made the determination in good faith and confirmed in writing to Borrower (such
determination to be conclusive absent manifest error) that (i) the circumstances
described in Section 3.11 have arisen with respect to LIBOR Rate Loans and that
such circumstances are unlikely to be temporary, (ii) any applicable interest
rate specified herein is no longer a widely recognized benchmark rate for newly
originated loans in the U.S. syndicated loan market in the applicable currency
or (iii) the applicable supervisor or administrator (if any) of any applicable
interest rate specified herein or any Governmental Authority having or
purporting to have jurisdiction over Lender has established a specific date
after which any applicable interest rate specified herein shall no longer be
used for determining interest rates for loans in the U.S. syndicated loan market
in the applicable currency, then Lender may, to the extent practicable (in
consultation with the Borrower and as reasonably determined by Lender to be
generally in accordance with similar situations in other transactions in which
it is making loans or otherwise consistent with market practice generally),
establish a replacement interest rate (the “Replacement Rate”), in which case,
the Replacement Rate shall, subject to the next two sentences, replace such
applicable interest rate for all purposes under the Loan Documents unless and
until (A) an event described in (i), (ii) or (iii) above occurs with respect to
the Replacement Rate or (B) Lender notifies the Borrower that the Replacement
Rate does not adequately and fairly reflect the cost to Lender of funding the
LIBOR Rate Loans bearing interest at the Replacement Rate. In connection with
the establishment and application of the Replacement Rate, this Agreement and
the other Loan Documents shall be amended solely with the consent of Lender and
the Borrower, as may be necessary or appropriate, in the reasonable opinion of
Lender, to effect the provisions of this Section 3.15; provided that until such
amendment is effective, any request for an Advance under the Revolving Credit
Facility shall be made, and the Credit Facilities shall bear interest, in
accordance with the terms of Section 3.11. Notwithstanding anything to the
contrary in this Agreement or the other Loan Documents, (x) Lender and the
Borrower may, without the consent of any Subsidiary Guarantor, enter into
amendments or modifications to this Agreement or any of the other Loan Documents
or to enter into additional Loan Documents as Lender reasonably deems
appropriate in order to implement any Replacement Rate or otherwise effectuate
the terms of Section 3.15 in accordance with the terms of this Section 3.15 and
(y) such amendment shall become effective without any further action or consent
of any other party to this Agreement. To the extent the Replacement Rate is
approved by Lender in connection with this Section 3.15, the Replacement Rate
shall be applied in a manner consistent with market practice.

 

35

--------------------------------------------------------------------------------

 

 

Article Four
CONDITIONS TO CREDIT FACILITIES AND LETTERS OF CREDIT

 

4.01     Conditions To Effectiveness. The obligations of Lender to make the 2018
Term Loan, to make Advances under the Revolving Credit Facility and to issue any
Letter of Credit hereunder shall not become effective until the date on which
each of the following conditions is satisfied:

 

(a)     Lender shall have received all fees and other amounts due and payable on
or prior to the Effective Date, including without limitation reimbursement or
payment of all out-of-pocket expenses (including reasonable fees, charges and
disbursements of counsel to Lender) required to be reimbursed or paid by
Borrower hereunder and under any other Loan Document.

 

(b)     The Lender (or its counsel) shall have received the following:

 

 

(i)

a counterpart of this Agreement signed by or on behalf of each party hereto or
written evidence satisfactory to the Lender (which may include telecopy or other
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement;

 

 

(ii)

the duly executed 2017 Term Loan Note and the 2018 Term Loan Note payable to the
Lender;

 

 

(iii)

the duly executed Amended and Restated Revolving Note payable to the Lender;

 

 

(iv)

the Subsidiary Guaranty duly executed by the Subsidiary Loan Parties existing on
or as of the Effective Date;

 

 

(v)

the Security Agreement duly executed by Borrower and the Subsidiary Loan
Parties;

 

 

(vi)

each other Loan Document duly executed by the respective parties thereto;

 

 

(vii)

a certificate of the Secretary, Assistant Secretary or other authorized officer,
general partner, member or manager of each Loan Party in form and substance
acceptable to the Lender, attaching and certifying copies of its articles or
certificate of incorporation, articles of organization, certificate of limited
partnership, bylaws, partnership agreement, limited liability company agreement
or operating agreement, or comparable organizational documents and
authorizations of each such Person’s board of directors, general partners,
members or managers, authorizing the execution, delivery and performance of the
Loan Documents to which it is a party and certifying the name, title and true
signature of each officer, general partner, member or manager of each Loan Party
executing the Loan Documents to which it is a party;

 

 

(viii)

certificates of good standing, status or existence, as may be available from the
Secretary of State or other issuing agency of the jurisdiction of organization
of such Loan Party and each other jurisdiction where such Loan Party is required
to be qualified to do business as a foreign corporation, partnership, or limited
liability company;

 

 

(ix)

favorable written opinions of Hill Ward Henderson, counsel to the Loan Parties,
and certain other local counsel to Borrower, each addressed to Lender, and
covering such matters relating to the Loan Parties, the Loan Documents and the
transactions contemplated therein as Lender shall reasonably request;

 

36

--------------------------------------------------------------------------------

 

 

 

(x)

a certificate, in form and substance acceptable to the Lender, dated the
Effective Date and signed by a Responsible Officer, certifying that (x) no
Default Condition or Event of Default exists, (y) all representations and
warranties of the Loan Parties set forth in the Loan Documents are true and
correct in all material respects and (z) since the date of the financial
statements of the Loan Parties described in Section 5.06 hereof, there shall
have been no change which has had or would reasonably be expected to have a
Material Adverse Effect;

 

 

(xi)

certified copies of all consents, approvals, authorizations, registrations and
filings and orders required or advisable to be made or obtained under any
Requirement of Law, or by any Contractual Obligation of the Loan Parties, in
connection with the execution, delivery, performance, validity and
enforceability of the Loan Documents, and such consents, approvals,
authorizations, registrations, filings and orders shall be in full force and
effect and all applicable waiting periods shall have expired, and no
investigation or inquiry by any Governmental Authority regarding the Credit
Facilities, any Letters of Credit, or any transaction being financed with the
proceeds thereof shall be ongoing;

 

 

(xii)

if applicable, duly executed payoff letters or other evidence satisfactory to
the Lender from lenders under any existing loans or credit facilities of
Borrower;

 

 

(xiii)

Perfection Certificates (as defined in the Security Agreement) with respect to
Borrower and each Subsidiary Loan Party dated the Effective Date and duly
executed by a Responsible Officer of such Person, and the results of a search of
the Uniform Commercial Code filings (or equivalent filings) made with respect to
the Loan Parties in the states (or other jurisdictions) of formation of such
Persons, and in the case of the Perfection Certificates, in which the chief
executive office of such Person is located and in the other jurisdictions in
which such Persons maintain property, in each case as indicated on such
Perfection Certificate, together with copies of the financing statements (or
similar documents) disclosed by such search, and accompanied by evidence
satisfactory to the Lender that the Liens indicated in any such financing
statement (or similar document) would be permitted by Section 7.02 hereof or
have been or will be contemporaneously released or terminated;

 

 

(xiv)

certified copies of all agreements, indentures or notes governing the terms of
any Material Indebtedness and all other material agreements, documents and
instruments to which any Loan Party or any of its assets are bound;

 

 

(xv)

a copy of, or a certificate as to coverage under, the insurance policies
required by the applicable provisions of the Security Documents, each of which
shall be endorsed or otherwise amended to include a customary lender’s loss
payable endorsement and to name the Lender as additional insured, in form and
substance satisfactory to the Lender;

 

 

(xvi)

Collateral Access Agreements from such landlords of the properties leased by
Borrower as the Lender may reasonably require, in form and substance
satisfactory to the Lender.

 

37

--------------------------------------------------------------------------------

 

 

(c)     Lender shall have received (i) the certificates representing any shares
of Capital Stock pledged pursuant to the Security Agreement, together with an
undated stock power for each such certificate executed in blank by a duly
authorized officer of Borrower and (ii) each promissory note pledged to Lender
pursuant to the Security Agreement endorsed (without recourse) in blank (or
accompanied by an executed transfer form in blank satisfactory to Lender) by the
pledgor thereof.

 

(d)     Each document (including, without limitation, any Uniform Commercial
Code financing statement) required by the Security Documents or under law or
reasonably requested by the Lender to be filed, registered or recorded in order
to create in favor of the Lender a perfected Lien on the Collateral described
therein, prior and superior in right to any other Person (other than with
respect to Liens expressly permitted by Section 7.02 hereof), shall be in proper
form for filing, registration or recordation.

 

4.02     Each Advance Under Revolving Credit Facility. The obligation of the
Lender to make each Advance under the Revolving Credit Facility or to issue,
amend, renew or extend any Letter of Credit is further subject to the
satisfaction of the following conditions:

 

(a)     at the time of and immediately after giving effect to such Advance or
the issuance, amendment, renewal or extension of any Letter of Credit, no
Default Condition or Event of Default shall exist;

 

(b)     at the time of and immediately after giving effect to such Advance or
the issuance, amendment, renewal or extension of any Letter of Credit, all
representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects (except where the
same are qualified by materiality, in which case the same shall be true and
correct in all respects) on and as of the date of such Advance or the date of
issuance, amendment, renewal or extension of any Letter of Credit, in each case
before and after giving effect thereto; and

 

(c)     if required pursuant to Section 2.02(d)(ii), Borrower shall have
delivered to Lender a Notice of Borrowing.

 

38

--------------------------------------------------------------------------------

 

 

Each Advance or request for the issuance, amendment, renewal or extension of any
Letter of Credit shall be deemed to constitute a representation and warranty by
the Loan Parties on the date thereof as to the matters specified in paragraphs
(a), (b) and (c) of this Section 4.02 and that all of the representations and
warranties provided in Article Five hereof remain true, accurate and complete in
all material respects.

 

4.03     Delivery of Documents. All of the Loan Documents, certificates, legal
opinions and other documents and papers referred to in this Article Four, unless
otherwise specified, shall be delivered to Lender and, except for the Notes, in
sufficient counterparts or copies as Lender shall require and shall be in form
and substance satisfactory in all respects to Lender.

 

Article Five
REPRESENTATIONS AND WARRANTIES

 

The Loan Parties represent and warrant to Lender as follows:

 

5.01     Existence; Power. Borrower and each of its Subsidiaries (i) is duly
organized, validly existing and in good standing as a corporation, partnership
or limited liability company, as applicable, under the laws of the jurisdiction
of its organization, (ii) has all requisite power and authority to carry on its
business as now conducted, and (iii) is duly qualified to do business, and is in
good standing, in each jurisdiction where such qualification is required, except
where a failure to be so qualified could not reasonably be expected to result in
a Material Adverse Effect.

 

5.02     Organizational Power; Authorization. The execution, delivery and
performance by the Loan Parties of the Loan Documents to which each is a party
are within such Person’s organizational powers, as applicable, and have been
duly authorized, as applicable, by all necessary organizational, and if
required, shareholder, partner or member action. This Agreement and each other
Loan Document dated the date hereof has been duly executed and delivered by the
Loan Parties, and constitute, and each other Loan Document to which any Loan
Party will become a party, when executed and delivered by such Loan Party shall
constitute, valid and binding obligations of the Loan Parties, enforceable
against each such Loan Party in accordance with their respective terms, except
as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity.

 

5.03     Places of Business. Each Loan Party’s jurisdiction of organization is
set forth in Schedule 5.03 hereto and (a) each Loan Party’s chief executive
office, (b) all other places of business of each Loan Party and (c) any other
location of any Collateral are located at the corresponding addresses set forth
on Schedule 5.03 hereto. Except as disclosed on Schedule 5.03 hereto: (a) no
Loan Party has been organized in any other jurisdiction, nor changed any such
location in the last five (5) years, (b) no Loan Party has changed its name in
the last five (5) years, and (c) during such period no Loan Party has used, nor
does any Loan Party now use, any fictitious or trade name, except to the extent
disclosed on Schedule 5.03 hereto.

 

5.04     Pending Litigation. There are no judgments or judicial or
administrative orders, proceedings or investigations (civil or criminal) pending
or, to the knowledge of the Loan Parties, threatened, against Borrower or any of
its direct or indirect Subsidiaries in any court or before any Governmental
Authority, other than as set forth on Schedule 5.04 hereto or which, if
adversely determined, could not reasonably be expected to cause a Material
Adverse Effect. No member or executive officer of Borrower or any Subsidiary of
Borrower has been indicted or convicted in connection with or is engaging in any
racketeering or other similar criminal conduct or activity, or is currently
subject to any lawsuit or proceeding or, to the knowledge of the Loan Parties,
under investigation in connection with any racketeering or other similar
criminal conduct or activity.

 

39

--------------------------------------------------------------------------------

 

 

5.05     Governmental Approvals; No Conflicts. The execution, delivery and
performance by the Loan Parties of this Agreement, and the other Loan Documents
to which each is a party (a) do not require any consent or approval of,
registration or filing with, or any action by, any Governmental Authority,
except those as have been obtained or made and are in full force and effect, (b)
will not violate any Requirements of Law applicable to any Loan Party, or any
judgment, order or ruling of any Governmental Authority, (c) will not violate or
result in a default under any indenture, material agreement or other material
instrument binding any Loan Party or any of their respective assets or give rise
to a right thereunder to require any payment to be made by any Loan Party and
(d) will not result in the creation or imposition of any Lien on any asset of a
Loan Party, except Liens created under the Loan Documents.

 

5.06     Financial Statements. Borrower has furnished to Lender: (i) the audited
consolidated balance sheet of Borrower and its Subsidiaries, as of December 31,
2017, and the related statements of income, shareholder equity and cash flows
for the Fiscal Year then ended certified by Mayer Hoffman Mcann P.C.; and (ii)
the unaudited internally prepared consolidated balance sheet of Borrower and its
Subsidiaries, as of March 31, 2018, and the related statements of income,
shareholder equity and cash flows for the fiscal quarter then ended. Except as
noted therein, these financial statements fairly present in all material
respects the financial condition of the Borrower and its Subsidiaries, as of
such date and the consolidated results of operations for such period in
conformity with GAAP consistently applied. For the period from December 31, 2017
through and including the Effective Date, there have been no changes with
respect to Borrower and its Subsidiaries which have had or could reasonably be
expected to have, singly or in the aggregate, a Material Adverse Effect.

 

5.07     Environmental Matters. Except for the matters set forth on Schedule
5.07, the Loan Parties (i) have not failed to comply with any Environmental Law
or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) have not become subject to any
Environmental Liability, (iii) have not received notice of any claim with
respect to any Environmental Liability or (iv) do not know of any basis for any
Environmental Liability, except where the result of any of the foregoing, either
singly or in the aggregate, has or could reasonably be expected to result in a
Material Adverse Effect.

 

5.08     Compliance with Laws and Agreements. Except as set forth on Schedule
5.08, the Loan Parties and their respective direct or indirect Subsidiaries, if
any, are in compliance with (a) all Requirements of Law and all judgments,
decrees and orders of any Governmental Authority and (b) all indentures,
agreements or other instruments binding upon it or its properties, except where
non-compliance, either singly or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

40

--------------------------------------------------------------------------------

 

 

5.09     Investment Company Act, etc. None of the Loan Parties is (a) an
“investment company” or is “controlled” by an “investment company,” as such
terms are defined in, or subject to regulation under, the Investment Company Act
of 1940, as amended, or (b) otherwise subject to any other regulatory scheme
limiting its ability to incur debt or requiring any approval or consent from or
registration or filing with, any Governmental Authority in connection therewith.

 

5.10     Taxes. Each of the Loan Parties has timely filed or caused to be filed
all Federal income tax returns and all other material tax returns that are
required to be filed by them, and have paid all taxes shown to be due and
payable on such returns or on any assessments made against it or its property
and all other taxes, fees or other charges imposed on it or any of its property
by any Governmental Authority, except where the same are currently being
contested in good faith by appropriate proceedings and for which such Loan Party
has set aside on its books adequate reserves in accordance with GAAP. The
charges, accruals and reserves on the books of the Loan Parties in respect of
such taxes are adequate, and no tax liabilities that could be materially in
excess of the amount so provided are anticipated.

 

5.11     Margin Regulations. None of the proceeds of the Credit Facilities will
be used, directly or indirectly, for “purchasing” or “carrying” any “margin
stock” with the respective meanings of each of such terms under Regulation U of
the Board of Governors of the Federal Reserve System as now and from time to
time hereafter in effect or for any purpose that violates the provisions of the
Regulation U. None of the Loan Parties is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying “margin stock.”

 

5.12     ERISA. No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, has or could reasonably be expected to result
in a Material Adverse Effect. The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Statement of Financial Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plan, and the present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans.

 

5.13     Ownership of Property.

 

(a)     Each Loan Party has good title to, or valid leasehold interests in, all
of its real and personal property material to the operation of its business,
including all such properties reflected in the most recent balance sheets
referred to in Section 5.06 hereof or purported to have been acquired by any
such Person after said date (except as sold or otherwise disposed of in the
ordinary course of business), in each case free and clear of Liens prohibited by
this Agreement. All leases that individually or in the aggregate are material to
the business or operations of the Loan Parties are valid and subsisting and are
in full force.

 

41

--------------------------------------------------------------------------------

 

 

(b)     Each Loan Party owns, or is licensed or otherwise has the right to use,
all patents, trademarks, service marks, trade names, copyrights and other
intellectual property material to its business, and to the Loan Parties’
knowledge the use thereof by the Loan Parties does not infringe in any material
respect on the rights of any other Person.

 

(c)     The properties of each Loan Party are insured with financially sound and
reputable insurance companies which are not Affiliates of the Loan Parties, in
such amounts with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Loan Parties operate.

 

5.14     Each Loan Party Has Made Good Disclosure. The Loan Parties have
disclosed to Lender all agreements, instruments, and corporate or other
restrictions to which any Loan Party is subject, and all other matters known to
any of them, that, individually or in the aggregate, are reasonably likely to
result in a Material Adverse Effect. None of the reports (including without
limitation all reports that any Loan Party is required to file with the
Securities and Exchange Commission), financial statements, certificates nor
other information furnished by or on behalf of the Loan Parties to the Lender in
connection with the negotiation of this Agreement or any other Loan Document or
delivered hereunder or thereunder (as modified or supplemented by any other
information so furnished) contains any material misstatement of fact nor omits
to state any material fact necessary to make the statements therein, taken as a
whole, in light of the circumstances under which they were made, not misleading;
provided, that with respect to projected financial information, the Loan Parties
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

 

5.15     Labor Relations. There are no strikes, lockouts, collective bargaining
activities or other material labor disputes or grievances against any Loan Party
or their respective direct or indirect Subsidiaries, or, to the Loan Parties’
knowledge, threatened against or affecting any of the Loan Parties, and no
significant unfair labor practice, charges or grievances are pending against any
Loan Party, or to the Loan Parties’ knowledge, threatened against any of them
before any Governmental Authority, except where the result of any of the
foregoing, either singly or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect. All payments due from any Loan Party
pursuant to the provisions of any collective bargaining agreement have been paid
or accrued as a liability on the books of the applicable Person, except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

5.16     Subsidiaries.

 

(a)     Schedule 5.16(a) sets forth the name of, the ownership interest of
Borrower or any other Loan Party in, the jurisdiction of incorporation or
organization of, and the type of, each Domestic Subsidiary of Borrower and/or
any of its Subsidiaries and identifies each Subsidiary that is a Subsidiary Loan
Party, in each case as of the Effective Date.

 

(b)     Schedule 5.16(b) sets forth the name of, the ownership interest of
Borrower or any other Loan Party in, the jurisdiction of incorporation or
organization of, and the type of, each Foreign Subsidiary of Borrower or any
other Loan Party, in each case as of the Effective Date.

 

42

--------------------------------------------------------------------------------

 

 

5.17     Solvency. Immediately prior to and after giving effect to the closing
of the Credit Facilities as provided herein and in the other Loan Documents,
each borrowing hereunder and the use of the proceeds thereof, with respect to
the Loan Parties determined on a consolidated basis (a) the fair value of its
assets is greater than the amount of its liabilities (including disputed,
contingent and unliquidated liabilities) as such value is established and
liabilities evaluated, (b) the present fair saleable value of its assets is not
less than the amount that will be required to pay the probable liability on its
debts as they become absolute and matured, (c) it is able to realize upon its
assets and pay its debts and other liabilities (including disputed, contingent
and unliquidated liabilities) as they mature in the normal course of business,
(d) it does not intend to, and does not believe that it will, incur debts or
liabilities beyond its ability to pay as such debts and liabilities mature, and
(e) it is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which its property would constitute an
unreasonably small amount of capital to conduct its business.

 

5.18     OFAC; Anti-Terrorism Laws.

 

(a)     Neither the Borrower nor any of its Subsidiaries (i) is a Sanctioned
Person, (ii) has more than 10% of its assets in Sanctioned Countries, or (iii)
derives more than 10% of its operating income from investments in, or
transactions with, Sanctioned Persons or Sanctioned Countries. No part of the
proceeds of the loans hereunder will be used directly or indirectly to fund any
operations in, finance any investments or activities in or make any payments to,
a Sanctioned Person or a Sanctioned Country.

 

(b)     Neither the making of the loans hereunder nor the use of the proceeds
thereof will violate the Patriot Act, the Trading with the Enemy Act, as
amended, the Foreign Corrupt Practices Act or any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto.

 

5.19     Foreign Assets Control Regulations. Neither the Borrower nor any
Subsidiary is in violation of (i) the Trading with the Enemy Act (50 U.S.C. App.
Sec. 1 et seq.), as amended, (ii) any foreign assets control regulations issued
by OFAC and any executive order related thereto, or (iii) the Patriot Act, and
further that it (a) is not subject to sanctions administered by OFAC or the U.S.
Department of State or (b) has not engaged in any dealing or transactions with,
or is otherwise associated with, any person subject to such sanctions.

 

5.20     Anti-Corruption Laws and Sanctions.

 

(a)     The Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Borrower and its Subsidiaries
and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions. The Borrower and its Subsidiaries
and, to the knowledge of the Borrower, their respective directors, officers,
employees and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects.

 

(b)     To the extent applicable, each of the Borrower and its Subsidiaries is
in compliance, in all material respects, with (i) the Trading with the Enemy
Act, as amended, the International Emergency Economic Powers Act, as amended,
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto and (ii) the Patriot Act.

 

43

--------------------------------------------------------------------------------

 

 

(c)     Neither the Borrower nor any of its Subsidiaries nor, to the knowledge
of the Borrower, any director, officer, employee, agent or controlled Affiliate
of the Borrower or any of its Subsidiaries that will act in any capacity in
connection with or benefit from the credit facility established hereby is a
Designated Person, nor is the Borrower or any of its Subsidiaries located,
organized or resident in any Sanctioned Country.

 

5.21     Security Documents.

 

(a)     The Security Agreement, upon the execution and delivery thereof by the
Loan Parties, will create in favor of Lender, a legal, valid and enforceable
security interest in the Collateral (as defined in the Security Agreement) and
the proceeds thereof, in which a security interest may be perfected under the
UCC as in effect at the relevant time by filing of financing statements or
obtaining control or possession, and the Liens created under the Security
Agreement are (or will be, upon the filing of appropriate financing statements
and grants of security in intellectual property, the execution of appropriate
control agreements and delivery of certificated securities and instruments to
Lender) a fully perfected first-priority Lien on, and security interest in, all
right, title and interest of respective Loan Parties in such Collateral, in each
case prior and superior in right to any other Person, other than with respect to
Liens permitted by Section 7.02 hereof.

 

(b)     Schedule 5.21(b) lists completely and correctly as of the Effective Date
all real property owned in fee by any of the Loan Parties and the addresses
thereof. As of the Effective Date, the respective parcels of real property
described on Schedule 5.21(b) are owned in fee simple as set forth said Schedule
5.21(b), subject only to the Liens permitted by Section 7.02 and the specific
exceptions set forth in said Schedule 5.21(b) with respect to each such
respective parcel.

 

(c)     Schedule 5.21(c) lists completely and correctly as of the Effective Date
all real property leased by the Loan Parties and the addresses thereof. As of
the Effective Date, the Loan Parties have valid leases in all the real property
set forth on Schedule 5.21(c).

 

5.22     Subordinated Debt. On or prior to the Effective Date, the Loan Parties
have provided to the Lender complete copies of all documents or instruments
evidencing, securing or relating to Indebtedness of any of the Loan Parties,
including all promissory notes, debentures, mortgages, security agreements,
schedules, exhibits and disclosure letters relating thereto, if any, and all
amendments thereto, waivers relating thereto. As of the Effective Date, none of
such agreements and documents has been amended or supplemented, nor have any
material provisions thereof been waived, except pursuant to a written agreement
or agreement which has heretofore been delivered to the Lender. Schedule 5.22
sets forth all Indebtedness of Borrower that Lender has required be subordinated
to the Obligations as of the Effective Date.

 

44

--------------------------------------------------------------------------------

 

 

5.23     Material Contracts. As of the Effective Date, other than as set forth
in Schedule 5.23, each Material Contract is, and after giving effect to the
transactions contemplated by the Loan Documents will be, in full force and
effect in accordance with the terms thereof and neither Borrower nor a
Subsidiary thereof has violated in any material respect any such Material
Contract.

 

5.24     Schedules. Each of the Schedules attached to this Agreement sets forth
a true, correct and complete description, in all material respects, of the
matter or matters covered thereby.

 

Article Six
AFFIRMATIVE COVENANTS

 

The Loan Parties covenant and agree that so long as the Credit Facilities have
not been terminated hereunder or any Obligation remains unpaid or outstanding:

 

6.01     Financial Statements and Other Information. The Loan Parties shall, or
shall cause the appropriate Person to, deliver:

 

(a)     as soon as available and in any event within 120 days after the end of
each Fiscal Year of Borrower, (i) a copy of the annual audit report and audited
financial statements for such Fiscal Year for Borrower and its direct and
indirect Subsidiaries, containing a consolidated balance sheet of Borrower and
its direct and indirect Subsidiaries, as of the end of such Fiscal Year and the
related consolidated statements of income, stockholders’ equity and cash flows
(together with all footnotes thereto) of Borrower and its direct and indirect
Subsidiaries, for such Fiscal Year, setting forth in each case in comparative
form the figures for the previous Fiscal Year, all in reasonable detail and
reported on by an independent public accountant acceptable to the Lender
(without a “going concern” or like qualification, exception or explanation and
without any qualification or exception as to scope of such audit) to the effect
that such financial statements present fairly in all material respects the
financial condition and the results of operations of Borrower and its direct and
indirect Subsidiaries, for such Fiscal Year on a consolidated basis in
accordance with GAAP and that the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards and (ii) copies of internally prepared
consolidating balance sheet and consolidating statement of income for Borrower
and its direct and indirect Subsidiaries as of the end of such Fiscal Year
certified by Borrower’s Financial Officer;

 

(b)     as soon as available and in any event within forty-five (45) days after
the end of each Fiscal Quarter, an internally prepared consolidated and
consolidating balance sheet of Borrower and its direct and indirect
Subsidiaries, as of the end of such Fiscal Quarter and the related unaudited
consolidated and consolidating statement of income and unaudited consolidated
statement of cash flows of Borrower and its direct and indirect Subsidiaries for
the then elapsed portion of such Fiscal Year, setting forth in each case in
comparative form the figures (as applicable) for the corresponding Fiscal
Quarter, the corresponding portion of Borrower’s previous Fiscal Year and
Borrower’s budget, certified to Lender by the Financial Officer of Borrower;

 

45

--------------------------------------------------------------------------------

 

 

(c)     concurrently with the delivery of the financial statements referred to
in subparagraphs (a) and (b) above, a Compliance Certificate signed by the
Financial Officer of Borrower and containing a covenant compliance worksheet in
form and substance acceptable to Lender;

 

(d)     within seven (7) days of filing thereof with the Securities and Exchange
Commission, Borrower shall submit to Lender true and complete copies of all
reports or other filings filed with the Securities Exchange Commission;

 

(e)     upon occurrence, prompt written notice of any change (i) in any of the
Loan Parties’ organizational name, (ii) in the jurisdiction of organization or
formation of any Loan Party, (iii) in any Loan Party’s identity or form of
organization or (iv) in any Loan Party’s Federal Taxpayer Identification Number.
The Loan Parties agree not to effect or permit any change referred to in the
preceding sentence unless all filings have been made under the UCC or otherwise
that are required in order for the Lender to continue at all times following
such change to have a valid, legal and perfected security interest in all the
Collateral. Notwithstanding the foregoing, Lender hereby acknowledges and
consents to the following, which Borrower intends to consummate promptly
following Borrower’s shareholder meeting scheduled for May 3, 2018: (A) Borrower
changing its name to “Superior Group of Companies, Inc.;” and (B) SGC LLC
changing its name to “Superior Uniform Group, LLC”; and

 

(f)     promptly following any request therefor by Lender, such other
information regarding the results of operations, business affairs and financial
condition of the Loan Parties and their respective direct or indirect
Subsidiaries, as Lender may reasonably request.

 

6.02     Maintenance of Insurance, Financial Records and Existence.

 

(a)     Required Insurance. Borrower and its direct or indirect Subsidiaries,
shall maintain or cause to be maintained insurance on their properties and
assets against fire, casualty, public liability, as well as general liability,
and other liability insurance related to the business of the Loan Parties as is
customary for such business, all in such amounts, with such deductibles and with
such insurers as are customary for such business (the “Required Insurance”). All
of the policies relating to the Required Insurance shall contain standard
“lender loss payable” and “additional insured” clauses issued in favor of Lender
(where applicable) pursuant to which all losses thereunder shall be paid to
Lender as Lender’s interests may appear. Such policies shall expressly provide
that the Required Insurance cannot be canceled without sixty (60) days’ (or ten
(10) days with respect to nonpayment of premium) prior written notice to Lender.
At or prior to the Effective Date, Borrower shall furnish Lender with insurance
certificates certified as true and correct and being in full force and effect as
of the Effective Date or such other evidence of the Required Insurance as Lender
may require. In the event Borrower fails to procure or cause to be procured any
of the Required Insurance or to timely pay or cause to be paid the premium(s) on
any of the Required Insurance, Lender may do so for Borrower and its direct or
indirect Subsidiaries, if any, but Borrower shall continue to be liable for the
same. Borrower further covenants that all insurance premiums owing under their
respective current casualty policy or policies will be paid when due. Borrower
also agrees to notify Lender, promptly, upon Borrower’s receipt of a notice of
termination, cancellation or non-renewal from its insurance company of any of
the Required Insurance. Borrower hereby appoints Lender as its attorney-in-fact,
exercisable at Lender’s option upon the occurrence and during the continuance of
an Event of Default, to endorse any check which may be payable to Borrower in
order to collect the proceeds of the Required Insurance.

 

46

--------------------------------------------------------------------------------

 

 

(b)     Financial Records. Borrower and each of its Subsidiaries shall keep
current and accurate books of records and accounts in which full and correct
entries in all material respects will be made of all of its business
transactions, and will reflect in its financial statements adequate accruals and
appropriations to reserves, all in accordance with GAAP. Borrower and its
Subsidiaries shall not change their Fiscal Year end date without prior written
notice to Lender.

 

(c)     Existence and Rights. Except to the extent permitted under Section 7.03,
each of the Loan Parties shall do (or cause to be done) all things reasonably
necessary to preserve and keep in full force and effect its legal existence and
good standing and each such Loan Party’s rights and franchises.

 

6.03     Notices of Material Events. The Loan Parties shall furnish to Lender
prompt written notice of the following:

 

(a)     the occurrence of any Default Condition or Event of Default;

 

(b)     receipt by Borrower of any notice that Borrower’s common stock is to, or
will, be delisted from the NASDAQ Global Market® Exchange.

 

(c)     the filing or commencement of any action, suit, proceeding or
investigation by or before any arbitrator or Governmental Authority, against or,
to the knowledge of any Loan Party, affecting any Loan Party which, if adversely
determined, has or could reasonably be expected to result in a Material Adverse
Effect;

 

(d)     the occurrence of any event or any other development by which any Loan
Party (i) fails to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) becomes subject to any Environmental Liability, (iii)
receives notice of any claim with respect to any Environmental Liability, or
(iv) becomes aware of any basis for any Environmental Liability and in each of
the preceding clauses, which individually or in the aggregate, has or could
reasonably be expected to result in a Material Adverse Effect;

 

(e)     the occurrence of any Acquisition;

 

(f)     the formation of any Subsidiary;

 

(g)     the occurrence of any ERISA Event that alone, or together with any other
ERISA Events that have occurred, has or could reasonably be expected to result
in a Material Adverse Effect;

 

(h)     the occurrence of any default or event of default, or the receipt by any
Loan Party of any written notice of an alleged default or event of default, in
respect of any Material Indebtedness of any Loan Party; and

 

47

--------------------------------------------------------------------------------

 

 

(i)     any other development that results in, or would reasonably be expected
to result in, a Material Adverse Effect.

 

Each notice delivered under this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of Borrower setting forth the details of the
event or development requiring such notice and any action taken or proposed to
be taken with respect thereto.

 

6.04     Existence; Conduct of Business. Except to the extent permitted under
Section 7.03, each Loan Party that is not a natural person shall do or cause to
be done all things reasonably necessary to preserve, renew and maintain in full
force and effect their legal existence and their respective rights, licenses,
permits, privileges, franchises, patents, copyrights, trademarks and trade names
material to the conduct of its business, and will continue to engage in the same
business as presently conducted or such other businesses that are reasonably
related thereto.

 

6.05     Litigation. The Loan Parties shall give prompt notice to Lender of any
litigation claiming in excess of $1,000,000.00 from any Loan Party or which
could reasonably be expected to cause a Material Adverse Effect.

 

6.06     Taxes. The Loan Parties shall pay taxes when due (other than taxes
based upon or measured by Lender’s income or revenues or other Excluded Taxes),
if any, in connection with the Credit Facilities and/or the recording of any
financing statements or other Loan Documents. The Obligations of the Loan
Parties under this section shall survive the payment of Borrower’s Obligations
under this Agreement and the termination of this Agreement.

 

6.07     Compliance with Laws, etc. The Loan Parties shall comply with all laws,
rules, regulations and requirements of any Governmental Authority applicable to
its business and properties, including without limitation, all Environmental
Laws, ERISA, and OSHA, except where the failure to do so, either individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

 

6.08     Payment of Obligations. The Loan Parties shall pay and discharge at or
before maturity, all of their respective obligations and liabilities (including
without limitation all tax liabilities and claims that could result in a
statutory Lien) before the same shall become delinquent or in default, except
where (a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the affected Loan Party has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

 

6.09     Books and Records. Borrower will, and will cause each of its
Subsidiaries to, keep proper books of record and account in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities to the extent necessary to prepare the consolidated
financial statements of the Borrower and its Subsidiaries in conformity with
GAAP.

 

48

--------------------------------------------------------------------------------

 

 

6.10     Visitation, Inspection, etc. The Loan Parties will permit any of
Lender’s officers or other representatives to visit and inspect any such Loan
Party’s location(s) or where any Collateral is kept upon reasonable prior notice
during regular business hours to examine and audit all of such Loan Party’s
books of account, records, reports and other papers, to make copies and extracts
therefrom and to discuss its affairs, finances and accounts with its officers,
employees and independent certified public accountants and attorneys. The Loan
Parties shall pay to Lender all reasonable fees, costs and expenses actually
incurred by Lender in connection with such inspections; provided that, unless a
Default Condition or Event of Default shall have occurred and be continuing, the
Loan Parties shall only be required to pay such fees, costs and expenses for one
such inspection or audit per calendar year.

 

6.11     Collateral Reporting. The Loan Parties agree to furnish to the Lender
such information as Lender reasonably requires in connection with monitoring the
Collateral, at the times and in the manner reasonably determined by Lender.

 

6.12     Maintenance of Properties. Borrower will, and will cause each of its
Subsidiaries to, keep and maintain all property material to the conduct of their
respective businesses in good working order and condition, ordinary wear and
tear excepted.

 

6.13     Use of Proceeds. Borrower shall use the proceeds of the Credit
Facilities solely for the purposes provided herein. No part of the proceeds of
the Credit Facilities will be used, whether directly or indirectly, (i) for any
purpose that would violate any rule or regulation of the Board of Governors of
the Federal Reserve System, including Regulations T, U or X; (ii) in furtherance
of an offer, payment, promise to pay, or authorization of the payment or giving
of money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (iii) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country or (iv) in any manner that would result in
the violation of any Sanctions applicable to any party hereto.

 

6.14     Depository Relationship. Borrower shall establish and maintain, and
shall cause its Domestic Subsidiaries to establish and maintain, so long as the
Obligations have not been paid in full in cash or any commitment of Lender to
loan money hereunder remains open, Lender as the principal depository in which
substantially all of the funds of Borrower and its direct and indirect Domestic
Subsidiaries, are deposited and the principal bank of account for Borrower and
its direct and indirect Domestic Subsidiaries as long as any Obligations are
outstanding, but excluding, in each case, so long as no Default Condition or
Event of Default has occurred, Excluded Accounts.

 

6.15     Leased Premises. Lender may require at any time or from time to time
any leased premises be subject to a Collateral Access Agreement in form and
substance reasonably acceptable to Lender.

 

6.16     Minimum Coverage Ratio. Borrower and its direct and indirect
Subsidiaries shall maintain a Coverage Ratio of not less than 1.25 to 1.00
calculated as of the end of each Fiscal Year and as of the end of each Fiscal
Quarter for the trailing twelve (12) month period ending as of the end of each
such Fiscal Quarter; provided, however, in the event of a Permitted Acquisition
or Approved Acquisition, Borrower and its direct and indirect Subsidiaries shall
maintain a Coverage Ratio of not less than 1.25 to 1.00 for the period of four
(4) Fiscal Quarters most recently completed. For the purposes hereof the term
“Coverage Ratio” shall mean EBITDA for the period of measure divided by the sum
of all required principal payments (whether or not actually paid) on long term
debt and Capital Lease Obligations required to be paid in cash (whether or not
actually paid) plus Interest Expense required to be paid in cash (whether or not
actually paid) for the period of measure, plus earnouts associated with
Acquisitions consummated prior to the Effective Date or any Permitted
Acquisitions or Approved Acquisitions (whether or not actually paid) for the
period of measure.

 

49

--------------------------------------------------------------------------------

 

 

6.17     Intentionally omitted.

 

6.18     Maximum Funded Indebtedness to EBITDA Ratio. Borrower and its direct
and indirect Subsidiaries shall maintain a Funded Indebtedness to EBITDA Ratio
of not more than 4.00 to 1.00 calculated as of the end of each Fiscal Year and
as of the end of each Fiscal Quarter for the trailing twelve (12) month period
ending as of the end of each such Fiscal Quarter. For the purposes hereof the
term “Funded Indebtedness to EBITDA Ratio” shall mean the ratio of (i)
Indebtedness (a) in respect of money borrowed or (b) evidenced by a note,
debenture or other like written obligation to pay money (both senior debt and
subordinated debt) or (c) in respect of Capital Lease Obligations or (d) in
respect of obligations or liabilities under conditional sales or other title
retention agreements and (e) in respect of the balance of any earnout associated
with Acquisitions consummated prior to the Effective Date or any Permitted
Acquisition or Approved Acquisition to (ii) EBITDA, for the period of measure.

 

6.19     Additional Subsidiaries.

 

(a)     If any Subsidiary of Borrower or any other Loan Party is acquired or
formed after the Effective Date, the Loan Parties will promptly notify the
Lender thereof in writing and, within thirty (30) days after any such Subsidiary
is acquired or formed, will cause such Subsidiary other than a Foreign
Subsidiary to become a Subsidiary Loan Party and a Guarantor of the Obligations
and Borrower, if such Subsidiary is a Domestic Subsidiary of Borrower, or the
applicable other Loan Party, if such Subsidiary is a Domestic Subsidiary of any
such other Loan Party shall within said thirty (30) day period pledge or cause
to be pledged to Lender as collateral security for the Obligations, as required
by Lender, subject to no other lien or encumbrance, one hundred percent (100%)
of the Capital Stock owned by Borrower or any other Loan Party in such Domestic
Subsidiary; provided, however, that in the event any Subsidiary formed or
acquired after the Effective Date is a Material Foreign Subsidiary (and if any
Immaterial Foreign Subsidiary becomes a Material Foreign Subsidiary), then the
applicable Loan Parties shall as soon as reasonably practical and in any event
within ninety (90) days after any such Subsidiary is acquired or formed (or in
the case of an Immaterial Foreign Subsidiary that becomes a Material Foreign
Subsidiary, as soon as reasonably practical and in any event within ninety (90)
days after such Immaterial Foreign Subsidiary becomes a Material Foreign
Subsidiary) (or such longer period approved in writing by Lender in its sole
discretion), pledge or cause to be pledged to Lender as collateral security for
the Obligations, as required by Lender, subject to no other lien or encumbrance,
the Capital Stock issued by such Material Foreign Subsidiary that is owned by
Borrower or any other Loan Party, but only to the extent of 65% of such Capital
Stock issued by said Foreign Subsidiary. Notwithstanding the foregoing, nothing
contained herein shall prevent the Borrower from pledging to Lender as
collateral security for the Obligations, subject to no other lien or
encumbrance, the Capital Stock issued by any Foreign Subsidiary, whether or not
such Foreign Subsidiary is a Material Foreign Subsidiary.

 

50

--------------------------------------------------------------------------------

 

 

(b)     A Domestic Subsidiary of Borrower or any other Loan Party shall become a
Subsidiary Loan Party and a Guarantor of the Obligations by executing and
delivering to Lender a Joinder to Credit Agreement, a Subsidiary Guaranty
Supplement, a Security Agreement Supplement and such other Security Documents as
are required by Section 6.20 accompanied by (i) all other Loan Documents related
thereto, (ii) certified copies of certificates or articles of incorporation or
organization, by-laws, membership operating agreements or limited liability
company agreements, partnership agreements, and other organizational documents,
appropriate authorizing resolutions of the board of directors or other
applicable governing body of such Subsidiaries, and, if required by Lender,
opinions of counsel addressing such matters as Lender shall require, and (iii)
such other documents as the Lender may reasonably request.

 

(c)     If at any time there are Foreign Subsidiaries which are classified as
Non-Pledged Immaterial Foreign Subsidiaries but which collectively: (i) generate
10% or more of EBITDA of the Borrower and its Subsidiaries for the four (4)
fiscal quarter period most recently ended for which financial statements have
been delivered (or are required to have been delivered) under Section 6.01, or
(ii) have total assets equal to or greater than $1,500,000, then the Borrower
shall promptly, but in any event within ninety (90) days, pledge or cause to be
pledged to Lender as collateral security for the Obligations, upon terms and
conditions satisfactory to Lender, subject to no other lien or encumbrance, the
Capital Stock issued by such Immaterial Foreign Subsidiaries (but only to the
extent of sixty-five percent (65%) of such Capital Stock issued by said Foreign
Subsidiary) such that after such Capital Stock is pledged hereunder, all
Non-Pledged Immaterial Foreign Subsidiaries collectively shall: (a) generate
less than 10% of EBITDA of the Borrower and its Subsidiaries for the four (4)
fiscal quarter period most recently ended for which financial statements have
been delivered (or are required to have been delivered) under Section 6.01, and
(b) own assets of less than $1,500,000 as reflected in the financial statements
most recently delivered on or prior to such date.

 

6.20     Further Assurances. Subject to the limitations and agreements set forth
herein or in the other Loan Documents, the Loan Parties shall execute any and
all further documents, financing statements, agreements and instruments, and
take all further action (including filing Uniform Commercial Code and other
financing statements, and preparing all documentation relating to filings under
the Federal Assignment of Claims Act) that may be required under applicable law,
or that Lender may reasonably request consistent with terms hereof, in order to
effectuate the transactions contemplated by the Loan Documents and in order to
grant, preserve, protect and perfect the validity and first priority of the
security interests created or intended to be created by the Security Documents.
In addition, from time to time, the Loan Parties shall, at their sole cost and
expense, promptly secure the Obligations by pledging or creating, or causing to
be pledged or created, perfected security interests with respect to such of the
non-real estate assets and properties of Borrower and its direct and indirect
Domestic Subsidiaries, as the Lender shall designate. Such security interests
and Liens will be created under the Security Documents and other security
agreements and other instruments and documents in form and substance reasonably
satisfactory to Lender, and the Loan Parties shall deliver or cause to be
delivered to Lender all such instruments and documents (including legal
opinions, ownership and encumbrances reports and lien searches) as Lender shall
reasonably request to evidence compliance with this Section 6.20. The Loan
Parties agree to provide such evidence as Lender shall reasonably request as to
the perfection and priority status of each such security interest and Lien. In
furtherance of the foregoing, the Loan Parties shall give prompt notice to
Lender of the acquisition by Borrower of any direct or indirect Subsidiary.

 

51

--------------------------------------------------------------------------------

 

 

Article Seven
NEGATIVE COVENANTS

 

The Loan Parties covenant and agree that so long as any Obligation remains
outstanding:

 

7.01     Indebtedness and Disqualified Stock. The Borrower and its direct and
indirect Subsidiaries will not issue any Disqualified Stock or create, incur,
assume or suffer to exist any Indebtedness, except:

 

(a)     Indebtedness created pursuant to the Loan Documents;

 

(b)     the Subordinated Debt;

 

(c)     Indebtedness of the Borrower and its direct and indirect Subsidiaries
existing on the date hereof (excluding Indebtedness described in the other
subsections of this Section 7.01) and set forth on Schedule 7.01 and extensions,
renewals and replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof (immediately prior to giving effect to such
extension, renewal or replacement) or shorten the maturity or the weighted
average life thereof;

 

(d)     Indebtedness of the Borrower owing to any direct or indirect Subsidiary
and of any direct or indirect Subsidiary owing to the Borrower or any other
direct or indirect Subsidiary; provided that any such Indebtedness that is owed
by a Subsidiary that is not a Subsidiary Loan Party to a Loan Party, when taken
together with the aggregate amount of capital contributions by Loan Parties in
or to any direct or indirect Subsidiary that is not a Subsidiary Loan Party
permitted by Section 7.04(d), and Guarantees by Loan Parties of Indebtedness of
any direct or indirect Subsidiary that is not a Subsidiary Loan Party (including
all such Guarantees existing on the Effective Date) permitted by the succeeding
subparagraph (e), shall be subject to the limitation set forth in Section
7.04(d);

 

(e)     Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary; provided,
that Guarantees by any Loan Party of Indebtedness of any Subsidiary that is not
a Subsidiary Loan Party, when taken together with the Indebtedness of any
Subsidiary that is not a Subsidiary Loan Party permitted by the foregoing
subparagraph (d) and the aggregate amount of capital contributions by Loan
Parties in or to any direct or indirect Subsidiary that is not a Subsidiary Loan
Party permitted by Section 7.04(d), shall be subject to the limitation set forth
in Section 7.04(d);

 

(f)     Indebtedness other than Capital Lease Obligations not exceeding in the
aggregate $500,000.00 at any time outstanding, for the purposes of acquiring
equipment, inventory and/or other personal property used in the operation of the
business of the Loan Parties, and Capital Lease Obligations not to exceed the
aggregate amount of $1,000,000.00 at any time outstanding;

 

52

--------------------------------------------------------------------------------

 

 

(g)     Indebtedness in respect of Hedging Obligations permitted by Section 7.10
hereof;

 

(h)     Indebtedness owed to any bank in respect of any overdrafts and related
liabilities arising from treasury, depository and cash management services or in
connection with any automated clearing house transfers of funds;

 

(i)     Indebtedness consisting of Contingent Obligations of any Loan Party in
respect of the Indebtedness of any other Loan Party, but only to the extent that
such Indebtedness of any other Loan Party is otherwise permitted as provided in
this Section 7.01;

 

(j)     Indebtedness associated with, but only to extent of, Liens permitted
pursuant to Section 7.02(c) hereof;

 

(k)     Indebtedness in respect of any earnout associated with any Acquisition
consummated prior to the Effective Date or any Permitted Acquisition or Approved
Acquisition, provided that (A) with respect to both of the foregoing such
obligations are unsecured, and (B) with respect to any earnout associated with a
Permitted Acquisition or Approved Acquisition, the Borrower would be in
compliance with the financial covenants in Sections 6.17 through 6.19 after
giving pro forma effect to the maximum earnout amount.

 

(l)     Indebtedness in respect of deferred purchase price of property or
services (whether assets or Capital Stock), other than in respect of earnouts
associated with any Permitted Acquisition or Approved Acquisition, that is and
shall remain unsecured and shall be subordinated to the Obligations on terms and
conditions satisfactory to Lender, and not to exceed $250,000.00 in the
aggregate at any time outstanding;

 

(m)     in each case to the extent (if any) that such obligations constitute
Indebtedness, (i) customary indemnification obligations in connection with any
Acquisition consummated prior to the Effective Date, Permitted Acquisitions,
Approved Acquisitions and dispositions permitted under the Agreement, (ii)
reimbursement or indemnification obligations owed to any Person providing
workers’ compensation, health, disability or other employee benefits or
property, casualty or liability insurance, (iii) obligations for deferred
payment of insurance premiums, and (iv) take-or-pay obligations contained in
supply arrangements; provided, in each case, that such obligation arises in the
ordinary course of business and not in connection with the obtaining of
financing; and

 

(n)     additional unsecured Indebtedness of the Borrower or any of its direct
or indirect Subsidiaries in an aggregate principal amount (for the Borrower and
all Subsidiaries (both direct and indirect)) not to exceed $250,000 at any one
time outstanding.

 

7.02     Negative Pledge. Without the prior written consent of Lender, the
Borrower and its direct and indirect Subsidiaries shall not create, incur,
assume or suffer to exist any Lien on any of their assets or property now owned
or hereafter acquired, except:

 

(a)     Liens securing the Obligations;

 

(b)     Permitted Encumbrances;

 

53

--------------------------------------------------------------------------------

 

 

(c)     Liens securing the Subordinated Debt, to the extent subordinated
pursuant to the applicable Subordination Agreement;

 

(d)     Liens securing not more than $2,000,000.00 in the aggregate on assets of
Borrower and/or its direct and indirect Subsidiaries for statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature, in each case in the ordinary course of business;

 

(e)     any Liens on any property or asset of Borrower existing on the Effective
Date set forth on Schedule 7.02; provided, that such Lien shall not apply to any
other property or asset of Borrower;

 

(f)     extensions, renewals, or replacements of any Lien referred to in
paragraphs (b) through (d) of this Section 7.02; provided, that the principal
amount of the Indebtedness secured thereby is not increased and that any such
extension, renewal or replacement is limited to the assets originally encumbered
thereby;

 

(g)     Liens arising from precautionary UCC financing statements regarding
operating leases;

 

(h)     Liens securing Indebtedness permitted under Section 7.01(f); provided
that, (i) such Liens shall be created substantially simultaneously with the
acquisition of such assets or entry into such lease, and (ii) such Liens do not
at any time encumber any assets other than the assets financed by such
Indebtedness;

 

(i)     Liens existing on any property or asset prior to the acquisition thereof
by Borrower or any of its direct or indirect Subsidiaries or existing on any
property or asset of any Person that becomes a Loan Party after the date hereof
prior to the time such Person becomes a Loan Party; provided that (i) such Lien
is not created in contemplation of or in connection with such acquisition or
such Person becoming a Loan Party, as the case may be, (ii) such Lien shall not
apply to any other property or assets of such Loan Party (other than after
acquired property affixed thereto or incorporated therein and proceeds or
products thereof) and (iii) such Lien shall secure only those obligations which
it secures on the date of such acquisition or the date such Person becomes a
Loan Party, as the case may be;

 

(j)     Liens of a collecting bank arising in the ordinary course of business
under Section 4-208 of the UCC in effect in the relevant jurisdiction covering
only the items being collected upon; and

 

(k)     extensions, renewals, or replacements of any Lien referred to in the
foregoing subparagraphs (a) through (h) of this Section 7.02; provided, that the
principal amount of the Indebtedness secured thereby is not increased and that
any such extension, renewal or replacement is limited to the assets originally
encumbered thereby.

 

7.03     Fundamental Changes.

 

(a)     The Loan Parties shall not, and shall not permit any of their respective
direct or indirect Subsidiaries to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, lease, transfer or otherwise dispose of (in a single transaction or a
series of transactions) all or substantially all of its assets (in each case,
whether now owned or hereafter acquired) or all or substantially all of the
stock of any of its Subsidiaries (in each case, whether now owned or hereafter
acquired) or liquidate or dissolve, except for (i) mergers (A) of Subsidiaries
of Borrower into Borrower, or (B) of Subsidiaries of Borrower into other
Subsidiaries of Borrower and (ii) dispositions between Subsidiaries of Borrower
or by Subsidiaries of Borrower to Borrower. Notwithstanding the foregoing or any
other terms of this Agreement or any other Loan Documents, SGC LLC may be
dissolved at any time prior to December 31, 2018, so long as, at such time, SGC
LLC is not engaged in any business activities and does not hold any assets.

 

54

--------------------------------------------------------------------------------

 

 

(b)     The Loan Parties shall not, and shall not permit any of their respective
direct or indirect Subsidiaries to, engage in any business other than businesses
that are similar or complementary to the type conducted by Borrower and its
Subsidiaries on the date hereof and businesses complementary or reasonably
related thereto.

 

(c)     The Loan Parties shall not suffer a Change in Control.

 

(d)     The Loan Parties shall not, and shall not permit any of their respective
direct or indirect Subsidiaries to, make any Acquisition other than a Permitted
Acquisition or an Approved Acquisition.

 

7.04     Investments, Loans, etc. The Loan Parties shall not, and shall not
permit any of their respective direct or indirect Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
Wholly Owned Subsidiary prior to such merger), any common stock, evidence of
indebtedness or other securities (including any option, warrant, or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, guaranty any obligations of, or make or permit to exist any
investment or any other interest in, any other Person (all of the foregoing
being collectively called “Investments”), or purchase or otherwise acquire (in
one transaction or a series of transactions) any assets of any other Person that
constitute a business unit, or create or form any Subsidiary, except:

 

(a)     Investments (other than Permitted Investments) existing on the date
hereof and set forth on Schedule 7.04 (including Investments in Subsidiaries),
and any modification, replacement, renewal, reinvestment or extension thereof
(provided that the amount of the original Investment is not increased except as
otherwise permitted by this Section 7.04);

 

(b)     Permitted Investments;

 

(c)     Guarantees constituting Indebtedness permitted by Section 7.01 hereof;
provided, that the aggregate principal amount of Indebtedness of Subsidiaries
that are not Subsidiary Loan Parties that is guaranteed by any Loan Party, when
taken together with the Indebtedness permitted by Section 7.01(d) and the
aggregate amount of Investments by Loan Parties in or to any direct or indirect
Subsidiary that is not a Subsidiary Loan Party (including all such Investments
existing on the Effective Date) permitted by the succeeding subparagraph (d),
shall be subject to the limitation set forth in the following subparagraph (d);

 

55

--------------------------------------------------------------------------------

 

 

(d)     Investments made by the Borrower in or to any Subsidiary and by any
Subsidiary to the Borrower or in or to another Subsidiary; provided, that:

 

 

(i)

the aggregate amount of capital contributions by Loan Parties in or to any
direct or indirect Subsidiary that is not a Subsidiary Loan Party, and
Guarantees by Loan Parties of Indebtedness of any Subsidiary that is not a
Subsidiary Loan Party (including all such Guarantees existing on the Effective
Date) permitted by the foregoing subparagraph (c) and Section 7.01(e), when
taken together with the Indebtedness permitted by Section 7.01(d) of any
Subsidiary that is not a Loan Party owed to a Loan Party (without duplication),
shall not exceed $15,000,000.00 at any time outstanding in the aggregate; and

 

 

(ii)

the aggregate amount of capital contributions by Loan Parties in or to any
Non-Pledged Foreign Subsidiary (as defined herein) and Guarantees by Loan
Parties of Indebtedness of Non-Pledged Foreign Subsidiaries (including all such
Guarantees existing on the Effective Date) permitted by the foregoing
subparagraph (c) and Section 7.01(e), when taken together with the Indebtedness
permitted by Section 7.01(d) of any Non-Pledged Foreign Subsidiary owed to a
Loan Party (without duplication) shall not exceed $1,500,000.00 at any time
outstanding in the aggregate. “Non-Pledged Foreign Subsidiary” shall mean each
Foreign Subsidiary that is not owned by SUG Holding and 65% of the Capital Stock
issued by said Foreign Subsidiary has not been pledged to Lender as collateral
security for the Obligations;

 

(e)     Permitted Acquisitions and Approved Acquisitions;

 

(f)     Hedging Transactions permitted by Section 7.10 hereof;

 

(g)     Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers,
licensors, licensees and suppliers, in each case in the ordinary course of
business;

 

(h)     loans and advances in the ordinary course of business to employees,
officers and directors so long as the aggregate principal amount thereof at any
time outstanding (determined without regard to any write-downs or write-offs of
such loans and advances) shall not exceed $500,000.00;

 

(i)     extensions of trade credit in the ordinary course of business;

 

(j)     Investments made as a result of the receipt of non-cash consideration
from a sale, transfer or other disposition of any asset in compliance with this
Agreement;

 

(k)     Investments in the ordinary course of business consisting of
endorsements for collection or deposit.

 

56

--------------------------------------------------------------------------------

 

 

7.05     Restricted Payments. Except as provided herein below, the Loan Parties
shall not, and shall not permit or cause any of their respective direct or
indirect Subsidiaries to, directly or indirectly, declare or make any Restricted
Payment or enter into any agreement to make any Restricted Payment, except for
dividends payable by Borrower solely in shares of any class of its Capital
Stock. Notwithstanding the foregoing, (i) provided that no Event of Default has
occurred and is continuing and no Event of Default or Default Condition will
result therefrom, Borrower may pay dividends on account of its Capital Stock;
(ii) provided that no Event of Default has occurred and is continuing and no
Event of Default or Default Condition will result therefrom, any Loan Party and
any Subsidiary of any Loan Party may make Restricted Payments to any other Loan
Party or any Subsidiary of a Loan Party (for clarification, the foregoing shall
not permit any Loan Party or Subsidiary of a Loan Party to make any Restricted
Payment in contravention of any other provision of this Section 7.05 to any
Person holding Capital Stock in such Loan Party), and (iii) any Loan Party or
any Subsidiary of a Loan Party may make Restricted Payments for the purposes of
making payments on the Subordinated Debt but only as and to the extent permitted
by the Subordination Agreement applicable thereto.

 

7.06     Sale of Assets. The Loan Parties shall not, and shall not permit any of
their respective direct or indirect Subsidiaries to, convey, sell, lease,
assign, transfer or otherwise dispose of, any of their assets, business or
property, whether now owned or hereafter acquired, or, in the case of any
Subsidiary, issue or sell any shares of such Subsidiary’s Capital Stock to any
Person other than a Loan Party, except:

 

(a)     the sale or other disposition for fair market value of obsolete,
uneconomical or worn out property or other property not necessary for operations
disposed of in the ordinary course of business or which is replaced with new
property serving the same or reasonably equivalent function and having a value
of not less than that of the property which has been sold or disposed of; and

 

(b)     the sale of inventory in the ordinary course of business;

 

(c)     the sale of Permitted Investments (excluding Investments in the equity
of any Loan Party or any Subsidiary of a Loan Party) in the ordinary course of
business;

 

(d)     intercompany sales or other intercompany transfers of assets among the
Borrower and its direct or indirect Subsidiaries;

 

(e)     each Loan Party and their respective Subsidiaries may grant licenses,
sublicenses, leases or subleases in the ordinary course of business to other
Persons not materially interfering with the conduct of the business of such Loan
Party or such Subsidiary, in each case so long as no such grant would adversely
affect any Collateral or Lender’s rights or remedies with respect thereto; and

 

(f)     other sales of assets having a fair market value not in excess of
$500,000 in the aggregate per Fiscal Year of Borrower.

 

7.07     Transactions with Affiliates. Except with respect to any Restricted
Payments permitted by Section 7.05 hereof, the Loan Parties shall not, and shall
not permit any of their respective direct or indirect Subsidiaries to, sell,
lease or otherwise transfer any property or assets to, or purchase, lease or
otherwise acquire any property, assets or services from, or otherwise engage in
any other transactions with, any Affiliate or Subsidiary which is not itself a
Loan Party, except (i) in the ordinary course of business at prices and on terms
and conditions not less favorable to such Loan Party or such Subsidiary than
could be obtained on an arm’s-length basis from unrelated third parties and (ii)
any Restricted Payments permitted by Section 7.05.

 

57

--------------------------------------------------------------------------------

 

 

7.08     Restrictive Agreements. The Loan Parties shall not, and shall not
permit any of their respective direct or indirect Subsidiaries to, directly or
indirectly, enter into, incur or permit to exist any agreement that prohibits,
restricts or imposes any condition upon (a) the ability of the Loan Parties or
any of their respective direct or indirect Subsidiaries to create, incur or
permit any Lien upon any of its assets or properties, whether now owned or
hereafter acquired, or (b) the ability of any of the Loan Parties’ respective
direct or indirect Subsidiaries to pay dividends or other distributions with
respect to its Capital Stock, to make or repay loans or advances to any Loan
Party, or any of their respective direct or indirect Subsidiaries or to transfer
any of its property or assets to any other Loan Party or their respective direct
or indirect Subsidiaries; provided, that the foregoing shall not apply to (i)
restrictions or conditions imposed by law including without limitation
regulations of any Governmental Authority or by this Agreement or any other Loan
Document, (ii) restrictions or conditions imposed by any agreement relating to
secured Indebtedness permitted pursuant to the terms of this Agreement if such
restrictions or conditions are applicable solely to the assets or property
securing such Indebtedness, or (iii) ordinary and customary provisions of leases
or other contracts restricting the assignment thereof.

 

7.09     Sale and Leaseback Transactions. The Loan Parties shall not, and shall
not permit any of their respective direct or indirect Subsidiaries to, enter
into any arrangement, directly or indirectly, whereby it shall sell or transfer
any property, real or personal, used or useful in its business, whether now
owned or hereinafter acquired, and thereafter rent or lease such property or
other property that it intends to use for substantially the same purpose or
purposes as the property sold or transferred.

 

7.10     Hedging Transactions. The Loan Parties shall not, and shall not permit
any of their respective direct or indirect Subsidiaries to, directly or
indirectly, enter into any Hedging Transaction, other than (i) with respect to
Rate Management Obligations with Lender or affiliates of Lender or in lieu
thereof Hedging Transactions with another counterparty acceptable to Lender, or
(ii) Hedging Transactions entered into in the ordinary course of business to
hedge or mitigate risks to which a Loan Party, or its direct or indirect
Subsidiaries to, directly or indirectly, is exposed in the conduct of its
business or the management of its liabilities. Solely for the avoidance of
doubt, the Loan Parties acknowledge that a Hedging Transaction entered into for
speculative purposes or of a speculative nature (which shall be deemed to
include any Hedging Transaction under which a Loan Party is or may become
obliged to make any payment (i) in connection with the purchase by any third
party of any Capital Stock or any Indebtedness or (ii) as a result of changes in
the market value of any Capital Stock or any Indebtedness) is not a Hedging
Transaction entered into in the ordinary course of business to hedge or mitigate
risks.

 

58

--------------------------------------------------------------------------------

 

 

7.11     Amendment to Material Documents.

 

(a)     Except with respect to any amendment required to be made pursuant to the
terms of this Agreement, the Loan Parties shall not, and shall not permit any of
their respective direct or indirect Subsidiaries to, amend, modify or waive any
of its rights in a manner materially adverse to the Lender, or which could
otherwise be reasonably expected to have a Material Adverse Effect under (i) its
articles of incorporation, articles of organization, bylaws, operating
agreement, partnership agreement, or other organizational documents, as
applicable, (ii) the documents or instruments evidencing and/or securing the
Subordinated Debt, or (iii) any Material Contract.

 

(b)     Borrower shall not amend, supplement or otherwise modify (pursuant to a
waiver or otherwise) the terms and conditions of the indemnities and licenses
furnished to Borrower or any of its Subsidiaries pursuant to the CID Transaction
Documents or the transaction documents necessary to consummate a Permitted
Acquisition or an Approved Acquisition if such amendment, supplement or
modification would be materially adverse to the interests of the Loan Parties,
or their respective direct or indirect Subsidiaries, or the Lender with respect
thereto, or otherwise amend, supplement or otherwise modify the terms and
conditions of the CID Transaction Documents or the transaction documents
necessary to consummate a Permitted Acquisition or an Approved Acquisition
except to the extent that any such amendment, supplement or modification could
not reasonably be expected to have a Material Adverse Effect.

 

7.12     Accounting Changes. The Loan Parties shall not, and shall not permit
any of their respective direct or indirect Subsidiaries to, make any significant
change in accounting treatment or reporting practices, except as required or
permitted by GAAP, or change the Fiscal Year of any Loan Party or of any of
their respective Subsidiaries.

 

7.13     Lease Obligations. The Loan Parties will not, and will not permit any
direct or indirect Subsidiary to, create or suffer to exist any obligations for
the payment under operating leases or agreements to lease (but (x) excluding any
obligations under leases required to be classified as capital leases under GAAP
and (y) including those operating leases related to contracts between any Loan
Party and its clients for which a Loan Party is no longer liable for the
operating lease payments in the event that such contract is cancelled (other
than obligations expressly stated to survive assumption, transfer or termination
of such contracts)) which would cause the annual lease expense of the Loan
Parties, determined on a consolidated basis in accordance with GAAP, under such
leases or agreements to lease to exceed the greater of (a) $2,500,000.00 in the
aggregate, and (b) an amount equal to 1.00% of gross revenue of the Borrower and
its Subsidiaries determined on a consolidated basis for the applicable fiscal
year.

 

7.14     Article 8 Matters. With respect to any Loan Party, or any direct or
indirect Subsidiary of any Loan Party, which is a partnership or a limited
liability company, no Loan Party, or any direct or indirect Subsidiary of a Loan
Party, shall take any vote or action making an election under Article 8 of the
UCC (i) if such Person has previously made an election to treat its partnership
interests or membership interests as “securities” within the meaning of
Article 8 of the UCC, to have such Person’s equity interests treated as other
than “securities” or (ii) if any such Person has not previously made an election
to treat its partnership interests or membership interests as “securities”
within the meaning of Article 8 of the UCC, to have such Person’s equity
interests treated as “securities,” in either case without Lender’s prior written
consent, in its sole and absolute discretion.

 

59

--------------------------------------------------------------------------------

 

 

7.15     Subordinated Debt Payments. The Loan Parties shall not make any payment
in contravention of the terms and conditions of any Subordination Agreements.

 

Article Eight
EVENTS OF DEFAULT

 

8.01     Events of Default. If any of the following events (each an “Event of
Default”) shall occur:

 

(a)     Borrower shall fail to pay any principal of the 2017 Term Loan, the 2018
Term Loan or the Revolving Credit Facility when and as the same shall become due
and payable pursuant to the terms of this Agreement, the 2017 Term Loan Note,
the 2018 Term Loan Note or the Amended and Restated Revolving Note, as
applicable, whether at the due date thereof, at a date fixed for prepayment,
upon acceleration or otherwise; or

 

(b)     Borrower shall fail to pay any interest on the 2017 Term Loan, the 2018
Term Loan or the Revolving Credit Facility or any fee or any other amount (other
than an amount payable under subparagraph (a) of this Section 8.01) payable
under this Agreement, the 2017 Term Loan Note, the 2018 Term Loan Note or the
Amended and Restated Revolving Note, as applicable, or any other Loan Document,
when and as the same shall become due and payable, and such failure shall
continue unremedied for a period of ten (10) days; or

 

(c)     nonpayment by any Loan Party of any Rate Management Obligation when due
or the breach by any Loan Party of any term, provision or condition contained in
any Rate Management Agreement, and such nonpayment or breach shall continue
after the applicable grace period, if any, specified in the applicable Rate
Management Agreement; or

 

(d)     any Loan Party shall default under, breach any agreement relating to, or
fail to make when due any payment, with respect to, any Treasury Management
Obligation, and such nonpayment or breach shall continue after the applicable
grace period, if any, specified in the applicable Rate Management Agreement; or

 

(e)     a default or event of default shall occur under or with respect to any
other Obligation not otherwise specified in subparagraphs (a), (b), (c) or (d)
above, and such default or event of default shall continue after the applicable
grace period, if any, therefor; or

 

(f)     any representation or warranty made or deemed made by or on behalf of
any Loan Party in or in connection with this Agreement or any other Loan
Document (including the Schedules attached thereto) and any amendments or
modifications hereof or waivers hereunder, or in any certificate, report,
financial statement or other document submitted to Lender by any Loan Party, or
any representative thereof pursuant to or in connection with this Agreement or
any other Loan Document shall prove to be materially incorrect when made or
deemed made or submitted; or

 

60

--------------------------------------------------------------------------------

 

 

(g)     any Loan Party shall fail to observe or perform any covenant or
agreement contained in Sections 6.01, 6.02, 6.03, 6.04, 6.05, 6.06, 6.13, 6.14,
6.16, 6.17, 6.18, 6.19, 6.20, or Article Seven hereof; or

 

(h)     any Loan Party shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those referred to in
subparagraphs (a) through (g) above) or any other Loan Document, and such
failure shall remain unremedied for thirty (30) days after the first to occur of
(i) any executive officer of a Loan Party becomes aware of such failure or
(ii) notice thereof shall have been given to Borrower by Lender; or

 

(i)     any Loan Party (whether as primary obligor or as guarantor or other
surety) shall fail to pay any principal of, or premium or interest on, any
Material Indebtedness that is outstanding, when and as the same shall become due
and payable (whether at scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure is not waived or shall continue after the
applicable grace period, if any, specified in the agreement or instrument
evidencing or governing such Material Indebtedness; or any other event shall
occur or condition shall exist under any agreement or instrument relating to
such Material Indebtedness and shall continue after the applicable grace period,
if any, specified in such agreement or instrument, if the effect of such event
or condition is to accelerate, the maturity of such Material Indebtedness; or
any such Material Indebtedness shall be declared to be due and payable, or
required to be prepaid or redeemed (other than by a regularly scheduled required
prepayment or redemption), purchased or defeased, or any offer to prepay,
redeem, purchase or defease such Material Indebtedness shall be required to be
made, in each case prior to the stated maturity thereof; or

 

(j)     any Loan Party shall (i) commence a voluntary case or other proceeding
or file any petition seeking liquidation, reorganization or other relief under
any federal, state or foreign bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a custodian, trustee,
receiver, liquidator or other similar official of it or any substantial part of
its property, (ii) consent to the institution of, or fail to contest in a timely
and appropriate manner, any proceeding or petition described in subparagraph (i)
of this Section 8.01(j), (iii) apply for or consent to the appointment of a
custodian, trustee, receiver, liquidator or other similar official for any Loan
Party or for a substantial part of their assets, (iv) file an answer admitting
the material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors, or (vi) take any
action for the purpose of effecting any of the foregoing; or

 

(k)     an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other similar relief
in respect of any Loan Party or their debts, or any substantial part of its
assets, under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or (ii) the appointment of a custodian,
trustee, receiver, liquidator or other similar official for Borrower, any other
Loan Party or for a substantial part of their assets, and in any such case, such
proceeding or petition shall remain undismissed for a period of sixty (60) days
or an order or decree approving or ordering any of the foregoing shall be
entered; or

 

61

--------------------------------------------------------------------------------

 

 

(l)     any Loan Party shall become unable to pay, shall admit in writing its
inability to pay, or shall fail to pay, its debts as they become due; or

 

(m)     Borrower’s common stock shall be delisted from the NASDAQ Global Market®
Exchange; or

 

(n)     an ERISA Event shall has occurred that, in the opinion of Lender, when
taken together with other ERISA Events that have occurred, could reasonably be
expected to result in or have a Material Adverse Effect; or

 

(o)     any judgment or order for the payment of money, not fully covered by
insurance or a bond, in excess of $500,000.00 in the aggregate shall be rendered
against any Loan Party and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order or (ii) there shall be a
period of thirty (30) consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect; or

 

(p)     any non-monetary judgment or order shall be rendered against any Loan
Party that has or could reasonably be expected to have a Material Adverse
Effect, and there shall be a period of thirty (30) consecutive days during which
a stay of enforcement of such judgment or order, by reason of a pending appeal
or otherwise, shall not be in effect; or

 

(q)     the modification of the terms or provisions of any agreement, instrument
or other document relating to any Subordinated Debt without Lender’s prior
written consent, unless such modification is permitted by the applicable
Subordination Agreement; or

 

(r)     a Change in Control shall occur or exist with respect to any Loan Party;
or

 

(s)     any security interest purported to be created by any Security Document
shall cease to be, or shall be asserted by any Loan Party not to be, a valid,
perfected, first priority (except as otherwise expressly provided in this
Agreement or such Security Document) security interest in the securities, assets
or properties covered thereby; or

 

(t)     any Loan Party shall be prohibited or otherwise restrained from
conducting the business theretofore conducted by it in any manner that has or
could reasonably be expected to have or result in a Material Adverse Effect by
virtue of any determination, ruling, decision, decree, ordinance, or order of
any court of competent jurisdiction, Governmental Authority, or municipality; or

 

62

--------------------------------------------------------------------------------

 

 

(u)     there shall be any evidence received by Lender that reasonably leads it
to believe that the Loan Parties may have directly or indirectly been engaged in
any type of criminal activity which would be reasonably likely to result in the
forfeiture of a substantial portion of their assets or properties to any
Governmental Authority; or

 

(v)     the default beyond any grace period under any agreement with respect to
any Subordinated Debt, and (i) such default consists of the failure to pay any
principal, premium or interest with respect to such Indebtedness or (ii) such
default consists of the failure to perform any covenant or agreement with
respect to such Indebtedness, if the effect of such default is to cause or
permit such Indebtedness to become due prior to its maturity date or prior to
its regularly scheduled date of payment;

 

then, and in every such event (other than an event with respect to the Loan
Parties described in subparagraph (j) or (k) of this Section 8.01) and at any
time thereafter during the continuance of such event, the Lender may take any or
all of the following actions, at the same or different times: (i) declare the
principal of and any accrued interest on the Credit Facilities, and all other
Obligations owing hereunder, to be, whereupon the same shall become, due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Loan Parties, (ii) exercise all
remedies contained in any other Loan Document, and (iii) exercise any other
remedies available at law or in equity; and that, if an Event of Default
specified in either subparagraph (j) or (k) of this Section 8.01 shall occur,
the principal of the Credit Facilities then outstanding, together with accrued
interest thereon, and all fees, and all other Obligations shall automatically
immediately become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Loan Parties.

 

8.02     Application of Proceeds from Collateral. All proceeds from each sale
of, or other realization upon, all or any part of the Collateral by the Lender
after an Event of Default arises shall be applied as follows:

 

(a)     first, to the reimbursable expenses of the Lender incurred in connection
with such sale or other realization upon the Collateral, until the same shall
have been paid in full;

 

(b)     second, to the fees and other reimbursable expenses of the Lender then
due and payable pursuant to any of the Loan Documents, until the same shall have
been paid in full;

 

(c)     third, to interest then due and payable under the terms of this
Agreement and the Notes, until the same shall have been paid in full;

 

(d)     fourth, to the outstanding principal amount of the Credit Facilities, in
such order, manner and tenor as Lender shall determine in its sole absolute
discretion, until the same shall have been paid in full to Lender;

 

63

--------------------------------------------------------------------------------

 

 

(e)     fifth, to all other Obligations until the same shall have been paid in
full to Lender; and

 

(f)     sixth, to the extent any proceeds remain, to the Borrower or other
parties lawfully entitled thereto.

 

Article Nine
MISCELLANEOUS

 

9.01     Notices.

 

(a)     Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications to any
party herein to be effective shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

 

  To the Loan Parties:

Superior Uniform Group, Inc.

10055 Seminole Boulevard

Seminole, Florida 33772

Attention: Andrew D. Demott, Jr.

          Facsimile Number: 727-803-2642         With a copy to:

Hill Ward Henderson

101 East Kennedy Boulevard

Suite 3700

Tampa, Florida 33602

Attention: David S. Felman, Esquire

 

Facsimile Number: 813-221-2900

        To the Lender:

Branch Banking and Trust Company

400 N. Tampa Street

Suite 2500

Tampa, Florida 33602

Attention: Thomas M. Lambert

 

Facsimile Number: 813-314-3206

        With a copy to:

Womble Bond Dickinson (US) LLP

One West Fourth Street

Winston-Salem, NC 27101

Attention: Christopher E. Leon, Esq.

 

Facsimile Number: 336-726-6932

                                                             

 

64

--------------------------------------------------------------------------------

 

 

 

(b)     Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
such notices and other communications shall, when transmitted by overnight
delivery, or faxed, be effective when delivered for overnight (next-day)
delivery, or transmitted in legible form by facsimile machine, respectively, or
if mailed, upon the third Business Day after the date deposited into the mail or
if delivered, upon delivery; provided, that notices delivered to Lender shall
not be effective until actually received by such Person at its address specified
in this Section 9.01.

 

(c)     Any agreement of the Lender to receive certain notices by telephone or
facsimile is solely for the convenience and at the request of the Loan Parties.
Lender shall be entitled to rely on the authority of any Person purporting to be
a Person authorized by the Loan Parties to give such notice and Lender shall not
have any liability to the Loan Parties or other Person on account of any action
taken or not taken by Lender in reliance upon such telephonic or facsimile
notice. The obligation of the Loan Parties to repay the Credit Facilities and
all other Obligations hereunder shall not be affected in any way or to any
extent by any failure of Lender to receive written confirmation of any
telephonic or facsimile notice or the receipt by Lender of a confirmation which
is at variance with the terms understood by Lender to be contained in any such
telephonic or facsimile notice.

 

9.02     Waiver; Amendments.

 

(a)     No failure or delay by Lender in exercising any right or power hereunder
or any other Loan Document, and no course of dealing between the Loan Parties
and Lender, shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power or any abandonment or discontinuance of
steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power hereunder or thereunder. The
rights and remedies of Lender hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies provided by law. No
waiver of any provision of this Agreement or any other Loan Document or consent
to any departure by the Loan Parties therefrom shall in any event be effective
unless the same shall be permitted by subparagraph (b) of this Section 9.02, and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. Without limiting the generality of the
foregoing, the making of an advance under the Credit Facilities shall not be
construed as a waiver of any Default Condition or Event of Default, regardless
of whether the Lender may have had notice or knowledge of such Default Condition
or Event of Default at the time.

 

(b)     No amendment or waiver of any provision of this Agreement or the other
Loan Documents, nor consent to any departure by the Loan Parties therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Loan Parties and Lender and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

 

65

--------------------------------------------------------------------------------

 

 

9.03     Expenses; Indemnification.

 

(a)     The Loan Parties shall, jointly and severally, pay (i) all reasonable,
out-of-pocket costs and expenses of Lender, including the reasonable fees,
charges and disbursements of counsel for Lender, in connection with the
preparation and administration of the Loan Documents and any amendments,
modifications or waivers thereof (whether or not the transactions contemplated
in this Agreement or any other Loan Document shall be consummated), (ii) all
reasonable, actual out-of-pocket expenses incurred by Lender in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all out-of-pocket costs and expenses
(including, without limitation, the reasonable fees, charges and disbursements
of outside counsel and the allocated cost of inside counsel) incurred by Lender
in connection with the enforcement or protection of its rights in connection
with this Agreement, including its rights under this Section 9.03, or in
connection with the Credit Facilities opened by Lender in favor of Borrower
hereunder or any Letters of Credit issued pursuant to the terms hereof,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Credit Facilities or Letters of
Credit.

 

(b)     The Loan Parties shall indemnify Lender and each Related Party (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Loan Parties or any Subsidiary of any Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, (ii) the Credit Facilities or
Letters of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by Lender to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or Release of Hazardous Substances on or from any property owned or
operated by the Loan Parties or any Subsidiary of any Loan Party, or any actual
or alleged Environmental Liability related in any way to the Loan Parties or any
Subsidiary of any Loan Party, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Loan Parties, or any Subsidiary of any Loan Party, and
regardless of whether any Indemnitee is a party thereto, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Loan Parties, or any Subsidiary of any
Loan Party against an Indemnitee for such Indemnitee’s gross negligence or
willful misconduct, if the Loan Parties, or any Subsidiary of a Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.

 

66

--------------------------------------------------------------------------------

 

 

(c)     The Loan Parties shall, jointly and severally, pay, and hold Lender
harmless from and against, any and all present and future stamp, documentary,
and other similar taxes with respect to this Agreement and any other Loan
Documents, any collateral described therein, or any payments due thereunder, and
save the Lender harmless from and against any and all liabilities with respect
to or resulting from any delay or omission to pay such taxes.

 

(d)     The Loan Parties shall, jointly and severally, pay, and hold Lender
harmless from and against any civil penalty or fine assessed by OFAC against,
and all reasonable costs and expenses (including counsel fees and disbursements)
incurred in connection with defense thereof by the Lender as a result of conduct
of the Borrower that violates a sanction enforced by OFAC.

 

(e)     To the extent permitted by applicable law, the Loan Parties shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to actual or direct damages) arising out of, in connection with or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
transactions contemplated therein, any loan or the use of proceeds thereof.

 

(f)     All amounts due under this Section 9.03 shall be payable promptly after
written demand therefor.

 

9.04     Successors and Assigns.

 

(a)     The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Loan Parties may not assign or otherwise
transfer any of their rights or obligations hereunder without the prior written
consent of the Lender and (ii) Lender may assign its rights and obligations
hereunder and upon such assignment shall be relieved of all obligations
hereunder. Nothing in this Agreement, expressed or implied, shall be construed
to confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subparagraph (b) of this Section 9.04 and, to the extent expressly contemplated
hereby, the Related Parties of Lender) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)     Lender may at any time, without the consent of, or notice to, the Loan
Parties, sell participations to any Person (other than a natural person, the
Loan Parties or any of their Affiliates or Subsidiaries) (each, a “Participant”)
in all or a portion of Lender’s rights and/or obligations under this Agreement;
provided that (i) Lender’s obligations under this Agreement shall remain
unchanged, (ii) Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Loan Parties shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.

 

67

--------------------------------------------------------------------------------

 

 

9.05     Governing Law; Jurisdiction; Consent to Service of Process.

 

(a)     This Agreement and the other Loan Documents shall be construed in
accordance with and be governed by the law (without giving effect to the
conflict of law principles thereof) of the State of Florida. EACH LOAN DOCUMENT
(OTHER THAN AS OTHERWISE EXPRESSLY SET FORTH IN A LOAN DOCUMENT) WILL BE DEEMED
TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE LAWS OF THE STATE OF FLORIDA.

 

(b)     The Loan Parties hereby irrevocably and unconditionally submit, for
themselves and their property, to the non-exclusive jurisdiction of the United
States District Court of the Middle District of Florida, Tampa Division, and of
any court of the State of Florida sitting in Hillsborough County, Florida, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such Florida state court or, to the extent permitted by
applicable law, such Federal court. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Loan Parties or their properties in the courts of any jurisdiction.

 

(c)     The Loan Parties irrevocably and unconditionally waive any objection
which they may now or hereafter have to the laying of venue of any such suit,
action or proceeding described in paragraph (b) of this Section 9.05 and brought
in any court referred to in paragraph (b) of this Section 9.05. Each of the
parties hereto irrevocably waives, to the fullest extent permitted by applicable
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(d)     Each party to this Agreement irrevocably consents to the service of
process in the manner provided for notices in Section 9.01 hereof. Nothing in
this Agreement or in any other Loan Document will affect the right of any party
hereto to serve process in any other manner permitted by law.

 

9.06    Waiver of Jury Trial. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.06.

 

68

--------------------------------------------------------------------------------

 

 

9.07     Right of Setoff. In addition to any rights now or hereafter granted
under applicable law and not by way of limitation of any such rights, Lender
shall have the right, at any time or from time to time upon the occurrence and
during the continuance of an Event of Default, without prior notice to the Loan
Parties, any such notice being expressly waived by the Loan Parties to the
extent permitted by applicable law, to set off and apply against all deposits
(general or special, time or demand, provisional or final) of the Loan Parties
at any time held or other obligations at any time owing by Lender to or for the
credit or the account of the Loan Parties against any and all Obligations held
by Lender, irrespective of whether Lender shall have made demand hereunder and
although such Obligations may be unmatured. Lender agree promptly to notify the
Loan Parties after any such set-off and any application made by Lender;
provided, that the failure to give such notice shall not affect the validity of
such set-off and application.

 

9.08     Counterparts; Integration. This Agreement may be executed by one or
more of the parties to this Agreement on any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument. Any party to this Agreement may execute a counterpart
copy of this Agreement and deliver the same by telecopier, or by an
electronically or digitally scanned copy signed counterpart stored in an
electronic or digital format (e.g., “.pdf” or “.tft” format) which preserves the
graphical or pictorial appearance of the original and delivered by electronic or
digital means, such as electronic mail, so that the same may be printed in a
tangible format, which shall be deemed an original for all purposes. This
Agreement, the Notes and the other Loan Documents constitute the entire
agreement among the parties hereto and thereto regarding the subject matters
hereof and thereof and supersede all prior agreements and understandings, oral
or written, regarding such subject matters.

 

9.09     Survival. All covenants, agreements, representations and warranties
made by the Loan Parties herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Advances,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that Lender may have had notice or knowledge of any Default
Condition or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on the Credit Facilities or any fee or any
other amount payable under this Agreement is outstanding and unpaid and so long
as the Credit Facilities have not expired or terminated. The provisions of
Sections 3.10, 3.13, 3.14, and 9.03 hereof shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Credit Facilities, the expiration or termination of
the Credit Facilities or the termination of this Agreement or any provision
hereof. All representations and warranties made herein, in the certificates,
reports, notices, and other documents delivered pursuant to this Agreement shall
survive the execution and delivery of this Agreement and the other Loan
Documents, and the making of any Advances.

 

69

--------------------------------------------------------------------------------

 

 

9.10     Severability. Any provision of this Agreement or any other Loan
Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

9.11     Confidentiality. Lender agrees to take normal and reasonable
precautions to maintain the confidentiality of any information provided to it by
the Loan Parties or any Subsidiary in accordance with a previously executed
confidentiality and non-disclosure agreement between such parties, except that
such information may be disclosed (i) to any Related Party of the Lender,
including without limitation accountants, legal counsel and other advisors, (ii)
to the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (iii) to the extent requested by any regulatory agency or
authority, (iv) to the extent that such information becomes publicly available
other than as a result of a breach of this Section 9.11, or which becomes
available to the Lender or any Related Party of any of the foregoing on a
non-confidential basis from a source other than the Loan Parties, (v) in
connection with the exercise of any remedy hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
and subject to provisions substantially similar to this Section 9.11, to any
actual or prospective assignee or Participant, or (vi) with the consent of the
Loan Parties. Any Person required to maintain the confidentiality of any
information as provided for in this Section 9.11 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such information as such
Person would accord its own confidential information.

 

9.12     Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to the Credit Facilities
or any Advance, together with all fees, charges and other amounts which may be
treated as interest on such Credit Facility under applicable law (collectively,
the “Charges”), shall exceed the maximum lawful rate of interest (the “Maximum
Rate”) which may be contracted for, charged, taken, received or reserved by
Lender in accordance with applicable law, the rate of interest payable in
respect of the Credit Facilities or any Advance hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate.

 

9.13     Waiver of Effect of Corporate Seal. The Loan Parties represent and
warrant that neither they nor any Subsidiary is required to affix its corporate
seal to this Agreement or any other Loan Document pursuant to any Requirement of
Law or regulation, agrees that this Agreement is delivered by Loan Parties under
seal and waives any shortening of the statute of limitations that may result
from not affixing the corporate seal to this Agreement or such other Loan
Documents.

 

70

--------------------------------------------------------------------------------

 

 

9.14     Patriot Act. The Lender hereby notifies Loan Parties and their
Subsidiaries that pursuant to the requirements of the USA PATRIOT Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify and record information that identifies Loan Parties
and each of their Subsidiaries, which information includes the name and address
of such Person and other information that will allow such Lender to identify
such Person in accordance with the Patriot Act. Each of the Loan Parties and
their Subsidiaries shall provide to the extent commercially reasonable, such
information and take such other actions as are reasonably requested by the
Lender in order to assist the Lender in maintaining compliance with the Patriot
Act.

 

9.15     Publicity. Each Loan Party consents to the publication by Lender of
customary advertising material relating to the transactions contemplated by this
Agreement and the Loan Documents using Borrower’s or any other Loan Party’s
name, product photographs, logo or trademark.

 

9.16     Post Closing Actions. Notwithstanding anything to the contrary
contained in this Agreement or the other Loan Documents, the parties hereto
acknowledge and agree that the actions and other matters described in Annex X
shall be completed in accordance with Annex X. The provisions of Annex X shall
be deemed incorporated herein by reference as fully as if set forth herein in
its entirety.

 

All provisions of this Agreement and the other Loan Documents (including,
without limitation, all conditions precedent, representations, warranties,
covenants, events of default and other agreements herein and therein) shall be
deemed modified to the extent necessary to effect the foregoing (and to permit
the taking of the actions described above within the time periods required
above, rather than as otherwise provided in the Loan Documents); provided that
(x) to the extent any representation and warranty would not be true because the
foregoing actions were not taken on the Effective Date the respective
representation and warranty shall be required to be true and correct in all
material respects at the time the respective action is taken (or was required to
be taken) in accordance with the foregoing provisions of this Section 9.16 and
(y) all representations and warranties relating to the Security Documents shall
be required to be true immediately after the actions required to be taken by
this Section 9.16 have been taken (or were required to be taken). The acceptance
of the benefits of the Credit Facilities shall constitute a covenant and
agreement by each Loan Party to the Lender that the actions required pursuant to
this Section 9.16 will be, or have been, taken within the relevant time periods
referred to in this Section 9.16 and that, at such time, all representations and
warranties contained in this Agreement and the other Loan Documents shall then
be true and correct without any modification pursuant to this Section 9.16. The
parties hereto acknowledge and agree that the failure to take any of the actions
required above, within the relevant time periods required above, shall give rise
to an immediate Event of Default pursuant to this Agreement.

 

9.17     Amendment and Restatement of Existing Credit Agreement. The parties to
this Agreement agree that, on the Effective Date, the terms and provisions of
the Existing Credit Agreement shall be and hereby are amended, superseded and
restated in their entirety by the terms and provisions of this Agreement. This
Agreement is not intended to and shall not constitute a novation, payment and
reborrowing or termination of the Obligations under the Existing Credit
Agreement and the other Existing Loan Documents as in effect prior to the
Effective Date. All Advances made and Obligations incurred under the Existing
Credit Agreement that are outstanding on the Effective Date shall continue as
Advances and Obligations under (and shall be governed by the terms of) this
Agreement and the other Loan Documents. Without limiting the foregoing, on the
Effective Date: (a) all references in the Existing Loan Documents to the “Credit
Agreement” and the “Loan Documents” shall be deemed to refer to this Agreement
and the Loan Documents, (b) all obligations constituting “Obligations” with
Lender or any Affiliate of any Lender that are outstanding on the Effective Date
shall continue as Obligations under this Agreement and the other Loan Documents,
and (c) the liens and security interests in favor of the Lender securing payment
of the Obligations are in all respects continuing and in full force and effect
with respect to all Obligations.

 

9.18     Consent and Reaffirmation. Each Guarantor hereby consents to the
execution, delivery and performance of this Agreement and agrees that each
reference to the Existing Credit Agreement in the Loan Documents shall, on and
after the date hereof, be deemed to be a reference to this Agreement. Each
Guarantor hereby acknowledges and agrees that, after giving effect to this
Agreement, all of its respective obligations and liabilities under the Loan
Documents to which it is a party, as such obligations and liabilities have been
amended by this Agreement, are reaffirmed, and remain in full force and effect.

 

 

 

[Remainder of Page Intentionally Blank]

 

71

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

 

Lender:

 

BRANCH BANKING AND TRUST COMPANY,
a North Carolina banking corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas M. Lambert

 

 

 

Thomas M. Lambert

Senior Vice President

 

 

 

 

 

 

 

 

[Remainder of Page Intentionally Blank]

 

Signature Page to Credit Agreement

--------------------------------------------------------------------------------

 

 

 

Borrower:

 

SUPERIOR UNIFORM GROUP, INC.,
a Florida corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Andrew D. Demott, Jr.  

 

 

 

Andrew D. Demott, Jr.  

 

 

 

Chief Operating Officer, Chief Financial Officer and Treasurer

 

 

 

 

 

Fashion Seal:

 

FASHION SEAL CORPORATION,
a Nevada corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Andrew D. Demott, Jr.

 

 

 

Andrew D. Demott, Jr.

 

 

 

President

 

 

 

 

 

TOG:

 

THE OFFICE GURUS, LLC,
a Florida limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

By:

SUPERIOR UNIFORM GROUP, INC.,
a Florida corporation, its Sole Member

 

 

 

 

 

 

         

 

 

By:

/s/ Andrew D. Demott, Jr.

 

   

Andrew D. Demott, Jr.,

Chief Operating Officer, Chief Financial Officer and Treasurer

 

 

Signature Page to Credit Agreement

--------------------------------------------------------------------------------

 

 

 

BAMKO, LLC:

 

BAMKO, LLC,
a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

By:

SUPERIOR UNIFORM GROUP, INC.,
a Florida corporation, its Sole Member

 

 

 

 

 

 

         

 

 

By:

/s/ Andrew D. Demott, Jr.

 

   

Andrew D. Demott, Jr.,

Chief Operating Officer, Chief Financial Officer and Treasurer

 

 

 

 

SU-ARK:

 

Superior Uniform Arkansas LLC,

an Arkansas limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

By:

SUPERIOR UNIFORM GROUP, INC.,
a Florida corporation, its Sole Member

 

 

 

 

 

 

         

 

 

By:

/s/ Andrew D. Demott, Jr.

 

   

Andrew D. Demott, Jr.,

Chief Operating Officer, Chief Financial Officer and Treasurer

 

 

 

 

SGC LLC:

 

SUPERIOR GROUP OF COMPANIES, LLC,
a Florida limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

By:

SUPERIOR UNIFORM GROUP, INC.,
a Florida corporation, its Sole Member

 

 

 

 

 

 

         

 

 

By:

/s/ Andrew D. Demott, Jr.

 

   

Andrew D. Demott, Jr.,

Chief Operating Officer, Chief Financial Officer and Treasurer

 

 

 

Signature Page to Credit Agreement

--------------------------------------------------------------------------------

 

 

 

CID:

 

CID Resources, Inc.,
a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Andrew D. Demott, Jr.

 

 

 

Andrew D. Demott, Jr.,

 

 

 

Vice President

 

 

 

 

[Remainder of Page Intentionally Blank]

 

 

 

 

 

 

Signature Page to Credit Agreement

--------------------------------------------------------------------------------

 

 

EXHIBIT “A”
TO CREDIT AGREEMENT

 

FORM OF COMPLIANCE CERTIFICATE

 

COMPLIANCE CERTIFICATE

 

In connection with the terms of the Amended and Restated Credit Agreement, dated
as of May 2, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), between, inter alios, Superior Uniform
Group, Inc., a Florida corporation (the “Borrower”) and Branch Banking and Trust
Company, a North Carolina banking corporation (the “Lender”), the undersigned
certifies that the following information is true and correct, in all material
respects, as of the date of this Covenant Compliance Certificate:

 

No Default Condition or Event of Default has occurred and is continuing.

 

The Coverage Ratio for the period of twelve (12) months ended on [_____] was
[___] to 1.00, calculated as set forth in Schedule 1, and exceeds the level
required by Section 6.16 of the Credit Agreement.

 

The Funded Indebtedness to EBITDA Ratio for the period of twelve (12) months
ended on [____] was [____] to 1.00, calculated as set forth in Schedule 2, and
is less than the level required by Section 6.18 of the Credit Agreement.

 

Capitalized terms used in this Compliance Certificate shall have the same
meanings as those assigned to them in the Credit Agreement. The foregoing is
true and correct, in all material respects, as of [____________, 20__].

 

[Remainder of Page Intentionally Blank]

 

A-1

--------------------------------------------------------------------------------

 

 

Dated as of [_________, 20___].

 

 

SUPERIOR UNIFORM GROUP, INC.,
a Florida corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ 

 

 

 

Andrew D. Demott, Jr.,

 

 

 

Chief Operating Officer, Chief Financial Officer and Treasurer

 

 

A-2

--------------------------------------------------------------------------------

 

 

Schedule 1

 

Calculation of Coverage Ratio

 

A-3

--------------------------------------------------------------------------------

 

 

Schedule 2

 

Calculation of Funded Indebtedness to EBITDA Ratio

 

A-4

--------------------------------------------------------------------------------

 

 

EXHIBIT “B”
TO CREDIT AGREEMENT

 

FORM OF JOINDER TO CREDIT AGREEMENT

 

JOINDER TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS JOINDER TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Joinder”) is made
this [____day of _________, 20__] by and among SUPERIOR UNIFORM GROUP, INC., a
Florida corporation (the “Borrower”), BRANCH BANKING AND TRUST COMPANY, a North
Carolina banking corporation, and [_____________________], (collectively, the
“Subsidiary Loan Parties,” and individually, a “Subsidiary Loan Party,” and
together with the Borrower, and the Guarantors (as defined in the Credit
Agreement) collectively, the “Loan Parties,” and individually, a “Loan Party”).
Reference is made to the Amended and Restated Credit Agreement, dated as of May
2, 2018 (as amended, modified or supplemented from time to time, the “Credit
Agreement”), among, inter alios, Lender and Borrower. Capitalized and initially
capitalized terms used herein and not herein defined shall have the meanings
given to such terms in the Credit Agreement.

 

W I T N E S S E T H:

 

WHEREAS, Sections 6.19 and 6.20 of the Credit Agreement provide that upon any
Loan Party’s formation or acquisition of any Domestic Subsidiary, such
Subsidiary shall (i) join in and become a party to the Credit Agreement as a
“Subsidiary Loan Party,” (ii) guaranty payment and performance of the Credit
Facility, the Credit Agreement and the other Loan Documents pursuant to the
Amended and Restated Subsidiary Guaranty Agreement dated as of even date with
the Credit Agreement (the “Subsidiary Guaranty Agreement”), and (iii) grant to
Lender a security interest in and to that portion of the Collateral owned by
such Subsidiary, all pursuant to the terms of a Joinder to the Credit Agreement
in the form hereof, a Supplement to the Subsidiary Guaranty Agreement in the
form required by the Subsidiary Guaranty Agreement, and a Supplement to the
Security Agreement in the form required by the Amended and Restated Security
Agreement dated as of even date with the Credit Agreement (the “Security
Agreement”);

 

WHEREAS, each of the undersigned Subsidiary Loan Parties has been formed or
acquired as a Domestic Subsidiary of a Loan Party and is therefore entering into
this Joinder and further executing and delivering to Lender contemporaneously
with the execution and delivery hereof a Supplement to Amended and Restated
Subsidiary Guaranty Agreement and a Supplement to Amended and Restated Security
Agreement pursuant to Sections 6.19 and/or 6.20, as applicable, of the Credit
Agreement; and

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

 

1.     Incorporation of Recitals. The foregoing recitals are incorporated herein
by reference to the same extent and with the same force and effect as if fully
set forth herein.

 

B-1

--------------------------------------------------------------------------------

 

 

2.     Subsidiary Loan Parties as Parties to the Credit Agreement. Each of the
undersigned Subsidiary Loan Parties hereby (i) agrees that by execution and
delivery of this Joinder each of the undersigned shall become a “Subsidiary Loan
Party,” a “Guarantor” and a “Loan Party” under the Credit Agreement with the
same force and effect as if originally named therein as a Subsidiary Loan Party,
(ii) acknowledge receipt of a copy of and agree to be obligated and bound by all
of the terms and provisions of the Credit Agreement and all other Loan
Documents, (iii) acknowledges that each of the undersigned is a Subsidiary of a
Loan Party and has executed and delivered to Lender a Supplement to the
Subsidiary Guaranty Agreement and a Supplement to the Security Agreement
contemporaneously with the execution and delivery hereof, and (iv) acknowledge
and agree that, from and after the date hereof, each reference in the Credit
Agreement and the other Loan Documents to a “Guarantor,” a “Subsidiary Loan
Party,” a “Loan Party,” a “Subsidiary,” and a “Domestic Subsidiary” shall be
deemed to include without limitation each of the undersigned Subsidiary Loan
Parties. Each of the undersigned Subsidiary Loan Parties hereby waive acceptance
from the Lender of the obligations of each Subsidiary Loan Party under the
Credit Agreement, the Subsidiary Guaranty Agreement, the Security Agreement, and
the other Loan Documents upon the execution and delivery of this Joinder by the
undersigned.

 

3.     Subsidiary Loan Party Representations, Warranties and Covenants. Each of
the undersigned Subsidiary Loan Parties (a) represents and warrants that (i)
each of the undersigned Subsidiary Loan Parties has full power and authority,
and has taken all action necessary, to execute and deliver this Joinder and to
consummate the transactions contemplated hereby and to become a Guarantor, a
Subsidiary Loan Party and a Loan Party under the Credit Agreement, (ii) from and
after the Joinder Effective Date (as defined below), each of the undersigned
Subsidiary Loan Parties shall be bound by the provisions of the Credit
Agreement, the Subsidiary Guaranty Agreement, the Security Agreement and the
other Loan Documents as a Guarantor, a Subsidiary Loan Party and a Loan Party
thereunder and shall have the obligations as such thereunder, and (iii) each has
received copies of the Credit Agreement and the other Loan Documents; (b)
affirms and makes as to itself to Lender those representations and warranties
set forth in Article Five of the Credit Agreement which are applicable to a Loan
Party as of the date hereof; and (c) agrees that the undersigned will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement and the other Loan Documents are required to be performed by
the undersigned as a Guarantor, a Subsidiary Loan Party and a Loan Party.

 

4.     Effectiveness of Joinder. This Joinder and the amendments contained
herein shall become effective on the date (the “Joinder Effective Date”) when
each of the conditions set forth below shall have been fulfilled to the
satisfaction of the Lender:

 

(a)     Lender shall have received counterparts of this Joinder, duly executed
and delivered on behalf of the Borrower and each Subsidiary Loan Party set forth
herein, and the Lender, as well as a Supplement to Amended and Restated
Subsidiary Guaranty Agreement and a Supplement to Amended and Restated Security
Agreement each duly executed and delivered by the undersigned Subsidiary Loan
Parties becoming party to the Credit Agreement pursuant to the terms hereof.

 

B-2

--------------------------------------------------------------------------------

 

 

(b)     No event shall have occurred and be continuing that constitutes an Event
of Default or a Default Condition.

 

(c)     All representations and warranties of the Borrower contained in the
Credit Agreement, and all representations and warranties of each other Loan
Party in each Loan Document to which it is a party, shall be true and correct in
all material respects at the Effective Date as if made on and as of such Joinder
Effective Date.

 

(d)     The Borrower shall have delivered to the Lender (1) certified copies of
evidence of all corporate, company and/or partnership actions taken by the
Borrower and the other Loan Parties, including without limitation each
Subsidiary Loan Party set forth herein, to authorize the execution and delivery
of this Joinder, (2) certified copies of any amendments to the articles or
certificate of incorporation, formation or organization, bylaws, partnership
certificate or operating agreement of the Borrower and each other Loan Party
since the date of the Credit Agreement, (3) certified copies of the articles or
certificate of incorporation, formation, organization, bylaws, partnership
certificate or operating agreement of each Subsidiary Loan Party joining into
the Credit Agreement pursuant to the terms hereof, (4) a certificate of
incumbency for the officers or other authorized agents, members or partners of
the Borrower and each other Loan Party executing this Joinder, and (5) such
additional supporting documents as the Lender or counsel for the Lender
reasonably may request.

 

(e)     The Lender (or its counsel) shall have received a favorable written
opinion of counsel to the Loan Parties, addressed to the Lender, and covering
such matters relating to the Loan Parties, this Joinder, each Supplement to
Amended and Restated Subsidiary Guaranty Agreement, each Supplement to Amended
and Restated Security Agreement, and the other documents required hereby and the
transactions contemplated herein and therein as the Lender shall reasonably
request.

 

(f)     The Lender (or its counsel) shall have received the results of a search
of the Uniform Commercial Code filings (or equivalent filings) made with respect
to the Loan Parties in the states (or other jurisdictions) of formation of such
Persons, together with copies of the financing statements (or similar documents)
disclosed by such search, and accompanied by evidence satisfactory to the Lender
that the Liens indicated in any such financing statement (or similar document)
would be permitted by Section 7.02 of the Credit Agreement or have been or will
be contemporaneously released or terminated.

 

(g)     All documents delivered pursuant to this Joinder must be of form and
substance reasonably satisfactory to the Lender and its counsel, and all legal
matters incident to this Joinder must be reasonably satisfactory to the Lender’s
counsel.

 

As of the Joinder Effective Date, each Subsidiary Loan Party becoming a
Subsidiary Loan Party by the execution hereof shall be a party to the Credit
Agreement and, to the extent provided in this Joinder, shall have the rights and
obligations of a Loan Party and a Guarantor thereunder and under the other Loan
Documents.

 

B-3

--------------------------------------------------------------------------------

 

 

5.     Successors and Assigns. This Joinder shall be binding upon and inure to
the benefit of the Borrower, the other Loan Parties, and the Lender and their
respective successors and assigns.

 

6.     No Further Amendments. Nothing in this Joinder or any prior amendment to
the Loan Documents shall require the Lender to grant any amendments to the terms
of the Loan Documents. Each of the Borrower and each other Loan Party
acknowledges and agrees that there are no defenses, counterclaims or setoffs
against any of their respective obligations under the Loan Documents.

 

7.     Representations and Warranties. Each of the Borrower and each other Loan
Party represents and warrants that this Joinder has been duly authorized,
executed and delivered by it in accordance with resolutions adopted by its board
of directors or comparable managing body. All other representations and
warranties made by the Borrower and each other Loan Party in the Loan Documents
are incorporated by reference in this Joinder and are deemed to have been
repeated as of the date of this Joinder with the same force and effect as if set
forth in this Joinder, except that any representation or warranty relating to
any financial statements shall be deemed to be applicable to the financial
statements most recently delivered to the Lender in accordance with the
provisions of the Loan Documents. Each of the Borrower and each other Loan Party
represents and warrants to the Lender that, after giving effect to the terms of
this Joinder, no Default Condition has occurred and been continuing.

 

8.     Confirmation of Lien. Each of the Borrower and each other Loan Party
hereby acknowledges and agrees that the Collateral is and shall remain in all
respects subject to the lien, charge and encumbrance of the Credit Agreement and
the other Loan Documents and nothing herein contained, and nothing done pursuant
hereto, shall adversely affect or be construed to adversely affect the lien,
charge or encumbrance of, or conveyance effected by the Loans or the priority
thereof over other liens, charges, encumbrances or conveyances.

 

9.     Fees and Expenses. The Borrower agrees to pay all reasonable, actual
out-of-pocket costs and expenses of the Lender and its Affiliates, including the
reasonable, actual fees, charges and disbursements of counsel for the Lender and
its Affiliates, in connection with the preparation and administration of this
Joinder.

 

10.     Severability. Any provision of this Joinder held to be illegal, invalid
or unenforceable in any jurisdiction, shall, as to such jurisdiction, be
ineffective to the extent of such illegality, invalidity or unenforceability
without affecting the legality, validity or enforceability of the remaining
provisions hereof; and the illegality, invalidity or unenforceability of a
particular provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

11.     Governing Law. This Joinder shall be construed in accordance with and be
governed by the law (without giving effect to the conflict of law principles
thereof) of the State of Florida. THIS JOINDER WILL BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY THE LAWS OF THE STATE OF FLORIDA.

 

12.     Counterparts. This Joinder may be executed by one or more of the parties
to this Joinder on any number of separate counterparts (including by telecopy),
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument. It shall not be necessary that the signature of, or on
behalf of, each party, or that the signatures of the persons required to bind
any party, appear on more than one counterpart.

 

B-4

--------------------------------------------------------------------------------

 

 

 

 

IN WITNESS WHEREOF, the parties have caused this Joinder to be duly executed by
their respective duly authorized representatives all as of the day and year
first above written.

 

 

BORROWER:

 

SUPERIOR UNIFORM GROUP, INC.,
a Florida corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ 

 

 

 

Andrew D. Demott, Jr.,

Chief Operating Officer, Chief Financial Officer and Treasurer

 

 

 

 

 

 

         

SUBSIDIARY LOAN PARTIES:

            [_____________________________________]             By:       Name:
      Title:    

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

B-5

--------------------------------------------------------------------------------

 

 

Consented and agreed to:

 

LENDER:

 

BRANCH BANKING AND TRUST COMPANY

 

By: ________________________

Thomas M. Lambert

Senior Vice President

 

B-6

--------------------------------------------------------------------------------

 

 

EXHIBIT “C”
TO CREDIT AGREEMENT

 

FORM OF NOTICE OF BORROWING

 

NOTICE OF BORROWING

 

[________________, 20__]

 

Branch Banking and Trust Company

400 N. Tampa Street, Suite 2500

Tampa, Florida 33602

 

 

Ladies and Gentlemen:

 

Reference is made to the Amended and Restated Credit Agreement dated as of May
2, 2018 (as amended and in effect on the date hereof, the “Credit Agreement”),
between, inter alios, the undersigned, as Borrower and Branch Banking and Trust
Company, as Lender. Terms defined in the Credit Agreement are used herein with
the same meanings. This notice constitutes a Notice of Borrowing, and the
Borrower hereby requests an Advance under the Revolving Credit Facility opened
pursuant to, and upon the terms and conditions of, the Credit Agreement, and in
that connection the Borrower specifies the following information with respect to
the Advance requested hereby:

 

 

(A)

Aggregate principal amount of Advance:

          $[_______________]

 

 

(B)

Date of Advance (which is a Business Day):

          [______________].

 

 

(C)

Location and number of Borrower’s account to which proceeds of Advance are to be
disbursed:

         

Beneficiary Name: Superior Uniform Group, Inc.

Bank Name: Branch Banking and Trust Company

Account Number: [______________]

Routing Number: [_______________]

 

C-1

--------------------------------------------------------------------------------

 

 

The Borrower hereby represents and warrants that the conditions specified in
Section 4.02 of the Credit Agreement are satisfied.

 

 

Very truly yours,

 

SUPERIOR UNIFORM GROUP, INC.,
a Florida corporation

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Andrew D. Demott, Jr.,

Chief Operating Officer, Chief Financial Officer and Treasurer

 

 

C-2

--------------------------------------------------------------------------------

 

 

EXHIBIT “D”
TO CREDIT AGREEMENT

 

FORM OF REVOLVING NOTE

 

 

Amended and restated REVOLVING LINE OF CREDIT

PROMISSORY NOTE

$75,000,000.00

       

May 2, 2018

 

FOR VALUE RECEIVED, the undersigned, SUPERIOR UNIFORM GROUP, INC., a Florida
corporation (the “Borrower”), hereby promises to pay to the order of BRANCH
BANKING AND TRUST COMPANY, a North Carolina banking corporation (the “Lender”)
or its assigns, at its office located at 400 N. Tampa Street, Suite 2500, Tampa,
Florida 33602, on the Revolving Commitment Termination Date, as defined in the
Amended and Restated Credit Agreement dated as of May 2, 2018 (as the same may
be amended, supplemented, replaced, amended and restated or otherwise modified
from time to time, the “Credit Agreement”), between, inter alios, the Borrower
and the Lender, the lesser of the principal sum of seventy-FIVE MILLION AND
NO/100 DOLLARS ($75,000,000.00) or the aggregate unpaid principal amount of all
Advances made by the Lender to the Borrower pursuant to the Credit Agreement, in
lawful money of the United States of America in immediately available funds, and
to pay interest from the date hereof on the principal amount thereof from time
to time outstanding, in like funds, at said office, on each Payment Date and on
the Revolving Commitment Termination Date at the Interest Rate per annum
applicable to the Revolving Credit Facility as provided in the Credit Agreement.
In addition, should legal action or an attorney-at-law be utilized to collect
any amount due hereunder, the Borrower further promises to pay all out-of-pocket
costs of collection, including the reasonable attorneys’ fees of the Lender.
Capitalized or initially capitalized terms used herein and not otherwise defined
shall have the meanings given to such terms in the Credit Agreement.

 

The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at a rate
or rates provided in the Credit Agreement.

 

If any payment of principal or interest is not paid when due under (whether by
acceleration or otherwise) or within ten (10) days thereafter, the Borrower
shall pay to Lender a late payment fee of 5% of the payment amount then due,
with a minimum fee of $20.00.

 

Upon the occurrence and during the continuance of an Event of Default, all
outstanding principal of this Amended and Restated Revolving Line of Credit
Promissory Note shall bear interest at the Default Rate, and such default
interest shall be payable on each Payment Date or upon demand or acceleration by
Lender. To the greatest extent permitted by law, interest shall continue to
accrue under the Notes at the Default Rate after the filing by or against any
Loan Party of any petition seeking any relief in bankruptcy or under any law
pertaining to insolvency or debtor relief.

 

DOCUMENTARY STAMP TAX IN THE AMOUNT OF $2,450 DUE ON THIS NOTE HAVE BEEN PAID IN
ACCORDANCE WITH THE LAWS OF THE STATE OF FLORIDA.

 

D-1

--------------------------------------------------------------------------------

 

 

The principal amount of this Amended and Restated Revolving Line of Credit
Promissory Note is subject to mandatory prepayments, if any, as provided in
Section 3.03 of the Credit Agreement.

 

Subject to and upon compliance with all of the terms and conditions of the
Credit Agreement, Borrower may borrow, repay and reborrow the proceeds of the
Revolving Credit Facility.

 

All borrowings evidenced by this Amended and Restated Revolving Line of Credit
Promissory Note and all payments and prepayments of the principal hereof and the
date thereof shall be recorded by the holder hereof in its internal records.
Should a conflict arise between this Amended and Restated Revolving Line of
Credit Promissory Note and the Credit Agreement, the terms of the Credit
Agreement shall control.

 

This Amended and Restated Revolving Line of Credit Promissory Note is issued in
connection with, and is entitled to the benefits of, the Credit Agreement which,
among other things, contains provisions for the acceleration of the maturity
hereof upon the happening of certain events, for prepayment of the principal
hereof prior to the maturity hereof and for the amendment or waiver of certain
provisions of the Credit Agreement, all upon the terms and conditions therein
specified. This Amended and Restated Revolving Line of Credit Promissory Note
amends and restates, but is not a novation or an accord and satisfaction of, the
Lender’s Revolving Line of Credit Promissory Note dated as of February 28, 2017
in the original principal amount of $35,000,000 executed in connection with that
certain Credit Agreement dated as of February 28, 2017.

 

THIS AMENDED AND RESTATED REVOLVING LINE OF CREDIT PROMISSORY NOTE SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF FLORIDA
AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA. THIS AMENDED AND
RESTATED REVOLVING LINE OF CREDIT PROMISSORY NOTE WILL BE DEEMED TO BE A
CONTRACT MADE UNDER AND GOVERNED BY THE LAWS OF THE STATE OF FLORIDA.

 

BORROWER BY ITS EXECUTION HEREOF AND LENDER BY ITS ACCEPTANCE HEREOF, EACH
IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
EITHER MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF THIS NOTE OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS NOTE AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS PARAGRAPH.

 

[SIGNATURE ON FOLLOWING PAGE]

 

D-2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Borrower has caused this Amended and Restated Revolving
Line of Credit Promissory Note to be signed by its duly authorized
representative all as of the day and year first above written.

 

 

SUPERIOR UNIFORM GROUP, INC.,
a Florida corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ 

 

 

 

Andrew D. Demott, Jr.,

Chief Operating Officer, Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

 

Revolving Line of Credit Promissory Note Signature Page

D-3

--------------------------------------------------------------------------------

 

 

EXHIBIT “E”
TO CREDIT AGREEMENT

 

FORM OF SECURITY AGREEMENT

 

AMENDED AND RESTATED SECURITY AGREEMENT

 

THIS AMENDED AND RESTATED SECURITY AGREEMENT (this “Agreement”), dated as of May
2, 2018, among Superior Uniform Group, Inc., a Florida corporation (the
“Borrower”), the Subsidiaries of the Borrower signatory hereto and each other
Subsidiary of the Borrower hereafter a party hereto (Borrower, each Subsidiary
of the Borrower a party hereto and each other Subsidiary hereafter becoming a
party hereto shall be collectively known as the “Grantors,” and individually as
a “Grantor”), in favor of Branch Banking and Trust Company, a North Carolina
banking corporation (the “Lender”) and is entered into pursuant to the terms of
that certain Amended and Restated Credit Agreement (as the same may be amended,
supplemented, replaced, restated or otherwise modified from time to time, the
“Credit Agreement”) dated as of the date hereof, among Lender, Borrower the
Subsidiaries of the Borrower signatory thereto and each other Subsidiary of the
Borrower hereafter a party thereto.

 

WIT N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, Lender has agreed to establish a
revolving credit facility and to extend two term loans to the Borrower; and

 

Whereas, the Grantors have previously entered into a Security Agreement, dated
as of February 28, 2017 (as amended, the “Existing Security Agreement”) and the
parties hereto wish to amend and restate the Existing Security Agreement on the
terms set forth herein; and

 

WHEREAS, it is a condition precedent to the obligations of the Lender under the
Credit Agreement that the Grantors enter into this Agreement in order to secure
and continue to secure all obligations of the Borrower under the Credit
Agreement, to secure and to continue to secure the obligations of each
Subsidiary of the Borrower as party to the Credit Agreement under the Amended
and Restated Subsidiary Guaranty Agreement dated as of May 2, 2018 (the
“Subsidiary Guaranty Agreement”) and all other Loan Documents to which each
Grantor is a party, to secure and continue to secure all other Obligations owed
by any Loan Party to Lender or Affiliate of Lender, and the Grantors desire to
satisfy such condition precedent.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Section 1.     Definitions. Capitalized and initially capitalized terms defined
in the Credit Agreement and not otherwise defined herein, when used in this
Agreement shall have the respective meanings provided for in the Credit
Agreement. The following additional terms, when used in this Agreement, shall
have the following meanings:

 

E-1

--------------------------------------------------------------------------------

 

 

“Account Debtor” shall mean any person or entity that is obligated under an
Account.

 

“Accounts” shall mean all “accounts” (as defined in the UCC) now owned or
hereafter acquired by any Grantor or in which any Grantor has or acquires any
rights, and, in any event, shall mean and include, without limitation, (a) all
accounts receivable, contract rights, book debts, notes, drafts and other
obligations or indebtedness owing to any Grantor arising from the sale or lease
of Goods or other property by any Grantor or the performance of services by
Grantor (including, without limitation, any such obligation which might be
characterized as an account, contract right or general intangible under the UCC
in effect in any jurisdiction), (b) all of each Grantor’s rights in, to and
under all purchase and sales orders for Goods, services or other property, and
all of each Grantor’s rights to any Goods, services or other property
represented by any of the foregoing (including returned or repossessed Goods and
unpaid sellers’ rights of rescission, replevin, reclamation and rights to
stoppage in transit), (c) all monies due to or to become due to any Grantor
under all contracts for the sale, lease or exchange of Goods or other property
or the performance of services by any Grantor (whether or not yet earned by
performance on the part of such Grantor), and (d) all collateral security and
guarantees of any kind given to any Grantor with respect to any of the
foregoing.

 

“Chattel Paper” shall mean all “chattel paper” (as defined in the UCC) owned or
acquired by any Grantor or in which any Grantor has or acquires any rights.

 

“Collateral” shall mean, collectively, all of the following:

 

all Accounts;

 

all as-extracted collateral

 

all Chattel Paper;

 

all Deposit Accounts;

 

all Documents;

 

all Equipment;

 

all Fixtures;

 

General Intangibles;

 

Goods, and all accessions thereto and Goods with which the Goods are commingled;

 

all Health Care Insurance Receivables;

 

all Instruments;

 

all Inventory;

 

all Investment Property;

 

all Payment Intangibles;

 

E-2

--------------------------------------------------------------------------------

 

 

all Promissory Notes;

 

all Software;

 

money, cash or cash equivalents;

 

all other goods and personal property, whether tangible or intangible;

 

all Supporting Obligations and Letter-of-Credit Rights of any Grantor;

 

all books and records pertaining to any of the Collateral (including, without
limitation, credit files, Software, computer programs, printouts and other
computer materials and records but excluding customer lists); and

 

All products and Proceeds of all or any of the Collateral described in clauses
(i) through (xv) hereof;

 

provided, however, that “Collateral” shall not include any Excluded Property;
and provided, further, that if and when any property shall cease to be Excluded
Property, such property shall be deemed at all times from and after the date
hereof to constitute Collateral.

 

“Copyright License” shall mean any and all rights of any Grantor under any
written agreement granting any right to use any Copyright or Copyright
registration.

 

“Copyrights” shall mean all of the following now owned or hereafter acquired by
any Grantor or in which Grantor now has or hereafter acquires any rights: (a)
all copyrights and general intangibles of like nature (whether registered or
unregistered), all registrations and recordings thereof, and all applications in
connection therewith, including all registrations, recordings and applications
in the United States Copyright Office or in any similar office or agency of the
United States, any state or territory thereof, or any other country or any
political subdivision thereof, and (b) all reissues, extensions or renewals
thereof.

 

“Deposit Accounts” shall mean all “deposit accounts” (as defined in the UCC) now
owned or hereafter acquired by any Grantor or in which any Grantor has or
acquires any rights, or other receipts, of any Grantor covering, evidencing or
representing rights or interest in such deposit accounts..

 

“Documents” shall mean all “documents” (as defined in the UCC) now owned or
hereafter acquired by any Grantor or in which any Grantor has or acquires any
rights, or other receipts, of any Grantor covering, evidencing or representing
goods.

 

“Equipment” shall mean all “equipment” (as defined in the UCC) now owned or
hereafter acquired by any Grantor and wherever located, and, in any event, shall
include without limitation all machinery, furniture, furnishings, processing
equipment, conveyors, machine tools, engineering processing equipment,
manufacturing equipment, materials handling equipment, trade fixtures, trucks,
trailers, forklifts, vehicles, computers and other electronic data processing
and other office equipment of any Grantor, and any and all additions,
substitutions and replacements of any of the foregoing, together with all
attachments, components, parts, equipment and accessories installed thereon or
affixed thereto, all fuel therefore and all manuals, drawings, instructions,
warranties and rights with respect thereto.

 

E-3

--------------------------------------------------------------------------------

 

 

“Event of Default” shall have the meaning set forth for such term in Section 7
hereof.

 

“Excluded Equity” shall mean any voting stock in excess of 65% of the
outstanding voting stock of any Subsidiary not formed in the United States. For
the purposes of this definition, “voting stock” means, with respect to any
issuer, the issued and outstanding shares of each class of equity of such issuer
entitled to vote (within the meaning of Treasury Regulations § 1.956-2(c)(2)).

 

“Excluded Property” shall mean, collectively, (i) Excluded Equity, (ii) any
permit or license or any Contractual Obligation entered into by any Grantor (A)
that prohibits or requires the consent of any Person other than the Borrower and
its Subsidiaries as a condition to the creation by Grantor of a Lien on any
right, title or interest in such permit, license or Contractual Obligation or
any equity related thereto or (B) to the extent that any Requirement of Law
applicable thereto prohibits the creation of a Lien thereon, but only, with
respect to the prohibition in (A) and (B), to the extent, and for as long as,
such prohibition is not terminated or rendered unenforceable or otherwise deemed
ineffective by the UCC or any other Requirement of Law, (iii) fixed or capital
assets owned by any Grantor that is subject to a purchase money Lien or a
Capital Lease Obligation if the Contractual Obligation pursuant to which such
Lien is granted (or in the document providing for such Capital Lease Obligation)
prohibits or requires the consent of any Person other than the Borrower and its
Subsidiaries as a condition to the creation of any other Lien on such equipment
and (iv) any “intent to use” Trademark applications for which a statement of use
has not been filed (but only until such statement is filed); provided, however,
“Excluded Property” shall not include any proceeds, products, substitutions or
replacements of Excluded Property (unless such proceeds, products, substitutions
or replacements would otherwise constitute Excluded Property); provided,
however, that if and when any property shall cease to be Excluded Property, such
property shall be deemed at all times from and after the date hereof to
constitute Collateral.

 

“Excluded Swap Obligation” shall mean, with respect to any guarantor of a Swap
Obligation, including the grant of a security interest to secure the guaranty of
such Swap Obligation, any Swap Obligation if, and to the extent that, such Swap
Obligation is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the guaranty or grant of such security interest becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Swap Obligation or security interest is or becomes illegal.

 

“Fixtures” shall mean all “fixtures” (as defined in the UCC) now owned or
hereafter acquired by any Grantor and affixed to or forming a part of any real
property now owned or hereafter acquired by any Grantor

 

E-4

--------------------------------------------------------------------------------

 

 

“General Intangibles” shall mean all “general intangibles” (as defined in the
UCC) now owned or hereafter acquired by any Grantor or in which any Grantor has
or acquires any rights and, in any event, shall include all right, title and
interest in or under all contracts, all customer lists, Licenses, Copyrights,
Trademarks, Patents, and all applications therefor and reissues, extensions or
renewals thereof, rights in Intellectual Property, interests in partnerships,
joint ventures and other business associations, licenses, permits, copyrights,
trade secrets, proprietary or confidential information, inventions (whether or
not patented or patentable), technical information, procedures, designs,
knowledge, know-how, software, data bases, data, skill, expertise, experience,
processes, models, drawings, materials and records, goodwill (including the
goodwill associated with any Trademark or Trademark License), all rights and
claims in or under insurance policies (including insurance for fire, damage,
loss and casualty, whether covering personal property, real property, tangible
rights or intangible rights, all liability, life, key man and business
interruption insurance, and all unearned premiums), uncertificated securities,
choses in action, deposit, checking and other bank accounts, rights to receive
tax refunds and other payments, rights of indemnification, all books and
records, correspondence, credit files, invoices, tapes, cards, computer runs,
domain names, prospect lists, customer lists and other papers and documents.

 

“Goods” shall mean all “goods” (as defined in the UCC) now owned or hereafter
acquired by any Grantor or in which any Grantor has or acquires any rights.

 

“Instruments” shall mean all “instruments” (as defined in the UCC) now owned or
hereafter acquired by any Grantor or in which any Grantor has or acquires any
rights and, in any event, shall include all promissory notes, all certificates
of deposit and all letters of credit evidencing, representing, arising from or
existing in respect of, relating to, securing or otherwise supporting the
payment of, any of the Accounts or other obligations owed to any Grantor.

 

“Intellectual Property” shall mean all of the following now owned or hereafter
acquired by any Grantor or in which any Grantor has or acquires any rights: (a)
all Patents, patent rights and patent applications, Copyrights and copyright
applications, Trademarks, trademark rights, trade names, trade name rights,
service marks, service mark rights, applications for registration of trademarks,
trade names and service marks, fictitious names registrations and trademark,
trade name and service mark registrations, and all derivations thereof; and (b)
Patent Licenses, Trademark Licenses, Copyright Licenses and other licenses to
use any of the items described in the preceding clause (a), and any other items
necessary to conduct or operate the business of any Grantor.

 

“Inventory” shall mean all “inventory” (as defined in the UCC) now owned or
hereafter acquired by any Grantor or in which any Grantor has or acquires any
rights and, in any event, shall include all Goods owned or held for sale or
lease to any other Persons.

 

“Investment Property” shall mean all “investment property” (as defined in the
UCC) now owned or hereafter acquired by any Grantor or in which any Grantor has
or acquires any rights and, in any event, shall include all “certificated
securities,” “uncertificated securities,” “security entitlements,” “securities
accounts,” “commodity contracts” and “commodity accounts” (as all such terms are
defined in the UCC) of any Grantor.

 

E-5

--------------------------------------------------------------------------------

 

 

“Letter-of-Credit Rights” shall mean “letter-of-credit rights” (as defined in
the UCC) now owned or hereafter acquired by any Grantor, including rights to
payment or performance under a letter of credit, whether or not any Grantor, as
beneficiary, has demanded or is entitled to demand payment or performance.

 

“License” shall mean any Copyright License, Patent License, Trademark License or
other license of rights or interests of any Grantor in Intellectual Property.

 

“Patent License” shall mean any written agreement now owned or hereafter
acquired by any Grantor or in which any Grantor has or acquires any rights
granting any right with respect to any property, process or other invention on
which a Patent is in existence.

 

“Patents” shall mean all of the following now owned or hereafter acquired by any
Grantor or in which any Grantor has or acquires any rights: (a) all letters
patent of the United States or any other country, all registrations and
recordings thereof, and all applications for letters patent of the United States
or any other country, including registrations, recordings and applications in
the United States Patent and Trademark Office or in any similar office or agency
of the United States, any State or Territory thereof, or any other country; and
(b) all reissues, continuations, continuations-in-part and extensions thereof.

 

“Payment Intangibles” shall mean “payment intangibles” (as defined in the UCC)
now owned or hereafter acquired by any Grantor or in which any Grantor has or
acquires any rights.

 

“Proceeds” shall mean all “proceeds” (as defined in the UCC) of, and all other
profits, rentals or receipts, in whatever form, arising from the collection,
sale, lease, exchange, assignment, licensing or other disposition of, or
realization upon, the Collateral, and, in any event, shall mean and include all
claims against third parties for loss of, damage to or destruction of, or for
proceeds payable under, or unearned premiums with respect to, policies of
insurance in respect of any Collateral, and any condemnation or requisition
payments with respect to any Collateral and the following types of property
acquired with cash proceeds: Accounts, Inventory, General Intangibles,
Documents, Instruments and Equipment.

 

“Promissory Notes” shall mean all “promissory notes” (as defined in the UCC) now
owned or hereafter acquired by any Grantor or in which any Grantor has or
acquires any rights.

 

“Secured Obligations” shall mean (i) all Obligations of the Borrower, (ii) all
Guaranteed Obligations (as such term is defined in the Subsidiary Guaranty
Agreement) of each other Grantor and all other Loan Documents to which such
other Grantor is a party to (whether for principal, interest, fees, expenses,
indemnity or reimbursement payments, or otherwise), (iii) all renewals,
extensions, refinancings and modifications thereof, and (iv) all reasonable
costs and expenses incurred by the Lender in connection with the exercise of its
rights and remedies hereunder (including reasonable attorneys’ fees).

 

“Security Interests” shall mean the security interests granted to the Lender
pursuant to Section 3, as well as all other security interests created or
assigned as additional security for the Secured Obligations pursuant to the
provisions of this Agreement.

 

E-6

--------------------------------------------------------------------------------

 

 

“Software” shall mean all “software” (as defined in the UCC), now owned or
hereafter acquired by any Grantor, including all computer programs and all
supporting information provided in connection with a transaction related to any
program.

 

“Subsidiary Capital Stock” shall mean Investment Property, “securities” (as
defined in the UCC) and/or General Intangibles now owned or hereafter acquired
by any Grantor or in which any Grantor has or acquires any rights consisting of
all of the issued and outstanding Capital Stock of any direct or indirect
Domestic Subsidiary of Borrower or any other Grantor and Capital Stock of any
direct or indirect Foreign Subsidiary of Borrower or any other Grantor but only
to the extent of 65% of said Capital Stock in a Foreign Subsidiary, and, in any
event, shall include all “general intangibles,” “certificated securities,”
“uncertificated securities,” “security entitlements,” and “securities accounts”
evidencing or relating thereto, which Subsidiary Capital Stock existing as of
the date of this Agreement is described on Schedule IV

 

“Supporting Obligations” means all “supporting obligations” (as defined in the
UCC), including letters of credit and guaranties issued in support of Accounts,
Chattel Paper, Documents, General Intangibles, Instruments, or Investment
Property.

 

“Swap Obligation” shall mean any Rate Management Obligation that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act, as
amended from time to time.

 

“Trademark License” shall mean any written agreement now owned or hereafter
acquired by any Grantor or in which any Grantor has or acquires any such rights
granting to Grantor any right to use any Trademark.

 

“Trademarks” shall mean all of the following now owned or hereafter acquired by
any Grantor or in which any Grantor has or acquires any such rights: (i) all
trademarks, trade names, corporate names, company names, business names,
fictitious business names, trade styles, service marks, logos, other source or
business identifiers, prints and labels on which any of the foregoing have
appeared or appear, designs and general intangibles of like nature (whether
registered or unregistered), now owned or existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, including, without limitation, registrations, recordings
and applications in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof, (ii) all reissues, extensions or
renewals thereof and (iii) all goodwill associated with or symbolized by any of
the foregoing.

 

“UCC” shall mean the Uniform Commercial Code as in effect, from time to time, in
the State of Florida; provided that if by reason of mandatory provisions of law,
the perfection or the effect of perfection or non-perfection of the Security
Interests in any Collateral is governed by the Uniform Commercial Code as in
effect in a jurisdiction other than Florida, “UCC” shall mean the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such perfection or effect of perfection or
non-perfection. “United States” or “U.S.” shall mean the United States of
America, any of the fifty states thereof, and the District of Columbia.

 

E-7

--------------------------------------------------------------------------------

 

 

Section 2.     Representations and Warranties. Grantors represent and warrant to
the Lender, as follows:

 

 

(a)

Each Grantor has rights in and the power to transfer each item of the Collateral
upon which it purports to grant a Lien hereunder and has good and marketable
title to all of its Collateral, free and clear of any Liens other than Liens
expressly permitted under Section 7.02 of the Credit Agreement.

 

 

(b)

Other than financing statements, security agreements, or other similar or
equivalent documents or instruments with respect to Liens expressly permitted
under Section 7.02 of the Credit Agreement, no financing statement, mortgage,
security agreement or similar or equivalent document or instrument evidencing a
Lien on all or any part of the Collateral is on file or of record in any
jurisdiction. None of the Collateral is in the possession of a Person (other
than the Grantor owning the same) asserting any claim thereto or security
interest therein, except that the Lender or its designee may have possession of
Collateral as contemplated hereby.

 

 

(c)

When the UCC financing statements in appropriate form are filed in the offices
specified on Schedule I attached hereto, the Security Interests shall constitute
valid and perfected security interests in the Collateral, prior to all other
Liens and rights of others therein except for the Liens expressly permitted
under Section 7.02 of the Credit Agreement, to the extent that a security
interest therein may be perfected by filing pursuant to the UCC, assuming the
proper filing and indexing thereof.

 

 

(d)

All Inventory and Equipment is insured in accordance with the requirements of
the Credit Agreement.

 

 

(e)

None of the Collateral constitutes, or is the Proceeds of, “farm products” (as
defined in the UCC).

 

 

(f)

Schedule II correctly sets forth each Grantor’s state of organization, taxpayer
identification number, organizational identification number and correct legal
name indicated on the public record of each Grantor’s jurisdiction of
organization which shows each Grantor to be organized.

 

 

(g)

The Perfection Certificates for each Grantor, which are attached hereto as
composite Schedule III, correctly set forth (i) all names and tradenames that
each Grantor has used within the last five (5) years and the names of all
Persons that have merged into or been acquired by any Grantor, (ii) the chief
executive offices of each Grantor over the last five (5) years, (iii) all other
locations in which tangible assets of each Grantor have been located in the last
five (5) years, (iv) the name of each bank at which each Grantor maintains
Deposit Accounts, the state or other jurisdiction of location of each such bank,
and the account numbers for each Deposit Account, (v) all letters of credit
under which each Grantor is a beneficiary, (vi) all third parties with
possession of any Inventory or Equipment of each Grantor and (vii) each
Grantor’s mailing address.

 

E-8

--------------------------------------------------------------------------------

 

 

 

(h)

With respect to the Accounts of each Grantor: (i) to the extent an Account
arises out of Goods sold and/or services furnished, (A) the Goods sold and/or
services furnished giving rise to each Account, to the extent applicable, are
not subject to any security interest or Lien except the security interest
granted to the Lender herein and Liens expressly permitted by Section 7.02 of
the Credit Agreement, (B) such Account arises out of a bona fide transaction for
Goods sold and delivered (or in the process of being delivered) by any Grantor
or for services actually rendered by any Grantor; (ii) each Account and the
papers and documents of the applicable Grantor relating thereto are genuine and
in all material respects what they purport to be; (iii) the amount of each
Account as shown on the applicable Grantor’s books and records, and on all
invoices and statements which may be delivered to the Lender with respect
thereto, is due and payable to the applicable Grantor and is not in any way
contingent (except for contingent Accounts relating to the sale, lease or other
disposition of all or substantially all of the assets of a line of business or
division of any Grantor); (iv) no Account is subject to set-offs, counterclaims
or disputes existing or asserted with respect to any Account that in the
aggregate could reasonably be expected to have a Material Adverse Effect, and no
Grantor has made any agreement with any Account Debtor for any deduction from
any Account except for deductions made in the ordinary course of its business;
(v) to each Grantor’s knowledge, there has been no development or event in
respect of the validity or enforcement of any Account or Accounts or the amount
payable thereunder as shown on the applicable Grantor’s books and records and
all invoices and statements delivered to the Lender with respect thereto, which
individually or in the aggregate has had or could be reasonably expected to have
a Material Adverse Effect; and (vi) the right to receive payment under each
Account is assignable except where the Account Debtor with respect to such
Account is the United States government or any State government or any agency,
department or instrumentality thereof, to the extent the assignment of any such
right to payment is prohibited or limited by applicable law, regulations,
administrative guidelines or contract.

 

 

(i)

With respect to any Inventory, (i) such Inventory is located at one of the
Grantor’s locations set forth on the respective Perfection Certificate for such
Grantor (other than Inventory in transit or in foreign locations, in each
instance which is insured as required pursuant to the terms of Section 4(g)
hereof), (ii) no Inventory is now, or shall at any time or times hereafter be
stored at any other location without Lender’s prior consent, and if Lender gives
such consent, such Grantor will concurrently therewith obtain, to the extent
required by the Credit Agreement, Collateral Access Agreements, (iii) each
Grantor has good title to such Inventory and such Inventory is not subject to
any Lien or security interest or document whatsoever except for the Lien granted
to the Lender and Permitted Encumbrances, (iv) such Inventory is not subject to
any material licensing, patent, royalty, trademark, trade name or copyright
agreements with any third parties which would require any consent of any third
party upon sale or disposition of that Inventory or the payment of any monies to
any third party upon such sale or other disposition, and (v) the completion of
manufacture, sale or other disposition of such Inventory by the Lender following
an Event of Default shall not require the consent of any Person and shall not
constitute a breach or default under any contract or agreement to which each
Grantor is a party or to which such property is subject.

 

E-9

--------------------------------------------------------------------------------

 

 

 

(j)

No Grantor has any interest in, or title to, any Patent, Trademark or Copyright
except as set forth in the applicable Perfection Certificate for such Grantor.
This Agreement is effective to create a valid and continuing Lien on and, upon
filing of the Copyright Security Agreements (as hereinafter defined) with the
United States Copyright Office and filing of the Patent Security Agreements (as
hereinafter defined) and the Trademark Security Agreements (as hereinafter
defined) with the United States Patent and Trademark Office, perfected security
interests in favor of the Lender in each Grantor’s Patents, Trademarks and
Copyrights and such perfected security interests are enforceable as such as
against any and all creditors of and purchasers from each Grantor. Upon filing
of the Copyright Security Agreements with the United States Copyright Office and
filing of the Patent Security Agreements and the Trademark Security Agreements
with the United States Patent and Trademark Office and the filing of appropriate
financing statements listed on Schedule I hereto, all action necessary or
desirable to protect and perfect the Lender’s Lien on each Grantor’s Patents,
Trademarks or Copyrights shall have been duly taken. Notwithstanding anything to
the contrary contained in this Agreement, the Lender shall only require
perfection of its security interests in, or other registration with respect to,
any Patent, Trademark or Copyright registered, or eligible to be registered,
with a country other than the United States or any political subdivision
thereof, to the extent that Lender determines, in its sole discretion, that such
Patent, Trademark or Copyright, and the registration thereof in such other
country or political subdivision thereof, is material to the applicable
Grantor’s business.

 

Section 3.     The Security Interests. In order to secure the full and punctual
payment and performance of the Secured Obligations in accordance with the terms
of the Credit Agreement, each Grantor hereby pledges, assigns, hypothecates,
sets over and conveys to the Lender and grants to the Lender a continuing
security interest in and to, all of its rights in and to all Collateral now or
hereafter owned or acquired by each Grantor or in which any Grantor now has or
hereafter has or acquires any rights, and wherever located. The Security
Interests are granted as security only and shall not subject the Lender or
transfer to the Lender, or in any way affect or modify, any obligation or
liability of the Grantors with respect to any Collateral or any transaction in
connection therewith

 

E-10

--------------------------------------------------------------------------------

 

 

Section 4.     Further Assurances; Covenants.

 

 

(a)

General.

 

 

(i)

No Grantor shall change the location of its chief executive office or principal
place of business unless it shall have given the Lender thirty (30) days’ prior
notice thereof, as well as authorized the filing by Lender of all financing
statements and financing statement amendments which Lender may require in
connection therewith. No Grantor shall change the locations, or establish new
locations, where it keeps or holds any of the Collateral or any records relating
thereto from the applicable locations described in the respective Perfection
Certificates attached hereto as composite Schedule III unless such Grantor shall
have given the Lender thirty (30) days’ prior notice of such change of location.
The foregoing covenant shall not apply to any Collateral (including motor
vehicles) perfected by recordation of the Lender’s Lien on the appropriate
certificate of title.

 

 

(ii)

No Grantor shall change its name, organizational identification number, identity
or jurisdiction or form of organization in any manner unless it shall have given
the Lender thirty (30) days’ prior written notice thereof, as well as authorized
the filing by Lender of all financing statements and financing statement
amendments which Lender may require in connection therewith. No Grantor shall
merge or consolidate into, or transfer any of the Collateral to, any other
Person other than another Grantor, other than as permitted by the Credit
Agreement. Lender hereby consents to the Borrower changing its name to “Superior
Group of Companies, Inc.” and to Superior Group of Companies, LLC changing its
name to “Superior Uniform Group, LLC” following approval by the Borrower’s
shareholders.

 

E-11

--------------------------------------------------------------------------------

 

 

 

(iii)

Each Grantor hereby authorizes the Lender, its counsel or its representative, at
any time and from time to time, to file financing statements and amendments that
describe the collateral covered by such financing statements as “all assets of
the Grantor,” “all personal property of the Grantor” or words of similar effect,
in such jurisdictions as are necessary or desirable in order to perfect the
security interests granted by any Grantor under this Agreement. Each Grantor
will, from time to time, at its expense, execute, deliver, file and record any
statement, assignment, instrument, document, agreement or other paper and take
any other action (including, without limitation, any filings with the United
States Patent and Trademark Office, Copyright or Patent filings and any filings
of financing or continuation statements under the UCC) that from time to time
may be necessary, or that the Lender may request, in order to create, preserve,
upgrade in rank (to the extent required hereby), perfect, confirm or validate
the Security Interests or to enable the Lender to obtain the full benefits of
this Agreement, or to enable the Lender to exercise and enforce any of its
rights, powers and remedies hereunder with respect to any of its Collateral.
Each Grantor hereby authorizes the Lender to execute and file financing
statements, financing statement amendments or continuation statements on behalf
of each Grantor. Each Grantor agrees that a carbon, photographic, photostatic or
other reproduction of this Agreement or of a financing statement is sufficient
as a financing statement. Grantors shall pay the costs of, or incidental to, any
recording or filing of any financing statements, financing statement amendments
or continuation statements necessary in the sole discretion of the Lender, to
perfect the Lender’s security interest in the Collateral.

 

 

(iv)

Except as set forth in the respective Perfection Certificates attached hereto as
composite Schedule III, no Grantor shall permit any of its Inventory and
Equipment to be in the possession of any other Person unless pursuant to an
agreement in form and substance satisfactory to the Lender and (A) such Person
has acknowledged that (1) it holds possession of such Inventory and Equipment,
as the case may be, for the Lender’s benefit, subject to the Lender’s
instructions, and (2) such Person does not have a Lien in such Inventory or
Equipment, (B) such Person agrees not to hold such Inventory or Equipment on
behalf of any other Person and (C) such Person agrees that, after the occurrence
and during the continuance of an Event of Default and upon request by the Lender
it will issue and deliver to the Lender warehouse receipts, bills of lading or
any similar documents relating to such Collateral in the Lender’s name and in
form and substance acceptable to the Lender. Lender reserves the right to
require a Collateral Access Agreement from any lessor, warehousemen, processor
or other Person in possession of, having a Lien upon or having rights or
interests in the Collateral that Lender determines, in its sole discretion, at
any time or from time to time, to be material.

 

 

(v)

No Grantor shall (A) sell, transfer, lease, exchange, assign or otherwise
dispose of, or grant any option, warrant or other right with respect to, any of
its Collateral other than sales of assets permitted under Section 7.06 of the
Credit Agreement; or (B) create, incur or suffer to exist any Lien with respect
to any Collateral, except for the Liens expressly permitted under Section 7.02
of the Credit Agreement.

 

E-12

--------------------------------------------------------------------------------

 

 

 

(vi)

Grantors will, promptly upon request, provide to the Lender all information and
evidence it may reasonably request concerning the Collateral, to enable the
Lender to enforce the provisions of this Agreement.

 

 

(vii)

Each Grantor shall take all actions necessary or reasonably requested by Lender
in order to maintain the perfected status of the Security Interests.

 

 

(viii)

No Grantor shall file any amendment to or termination of a financing statement
naming such Grantor as debtor and the Lender as Lender, or any correction
statement with respect thereto, in any jurisdiction until such time as the
Secured Obligations have been indefeasibly paid in full in cash and the
Revolving Credit Facility has been terminated.

 

 

(ix)

Each Grantor shall take all steps commercially reasonably necessary to grant the
Lender control of all electronic chattel paper in accordance with the UCC and
all “transferable records” as defined in each of the Uniform Electronic
Transactions Act and the Electronic Signatures in Global and National Commerce
Act.

 

 

(b)

Accounts, Etc.

 

 

(i)

Each Grantor shall use all commercially reasonable efforts consistent with
prudent business practice to cause to be collected from its Account Debtors, as
and when due, any and all amounts owing under or on account of each Account
(including, without limitation, Accounts which are delinquent, such Accounts to
be collected in accordance with lawful collection procedures) and apply
forthwith upon receipt thereof all such amounts as are so collected to the
outstanding balance of such Account. The costs and expenses (including, without
limitation, reasonable attorneys’ fees actually incurred) of collection of
Accounts incurred by Grantors or the Lender shall be borne by Grantors.

 

 

(ii)

Upon the occurrence and during the continuance of any Event of Default, Grantors
shall, at the request and option of the Lender, notify Account Debtors and other
Persons obligated on the Accounts or any of the Collateral of the security
interest of Lender in any Account or other Collateral and that payment thereof
is to be made directly to the Lender, and may itself, if an Event of Default
shall have occurred and be continuing, without notice to or demand upon
Grantors, so notify Account Debtors and other Persons obligated on Collateral.
After the making of such a request or the giving of any such notification,
Grantors shall hold any proceeds of collection of the Accounts and such other
Collateral received by any Grantor as trustee for the Lender without commingling
the same with other funds of such Debtor and shall turn the same over to the
Lender in the identical form received, together with any necessary endorsements
or assignments. The Lender shall apply the proceeds of collection of the
Accounts and other Collateral received by the Lender to the Obligations in
accordance with the provisions of the Credit Agreement, such proceeds to be
immediately credited after final payment in cash or other immediately available
funds of the items giving rise to them.

 

E-13

--------------------------------------------------------------------------------

 

 

 

(iii)

Grantors will perform and comply in all material respects with all of their
respective material obligations in respect of Accounts, Instruments and General
Intangibles.

 

 

(iv)

Anything herein to the contrary notwithstanding, Grantors shall remain liable
under each of its Accounts, contracts and agreements to observe and perform all
the conditions and obligations to be observed and performed by it thereunder,
all in accordance with the terms of any agreement giving rise to each such
Account or the terms of such contract or agreement. The Lender shall not have
any obligation or liability under any Account (or any agreement giving rise
thereto), contract or agreement by reason of or arising out of this Agreement or
the receipt by the Lender of any payment relating to such Account, contract or
agreement pursuant hereto, nor shall the Lender be obligated in any manner to
perform any of the obligations of Grantors under or pursuant to any Account (or
any agreement giving rise thereto), contract or agreement, to make any payment,
to make any inquiry as to the nature or the sufficiency of any payment received
by it or as to the sufficiency of any performance by any party under any Account
(or any agreement giving rise thereto), contract or agreement, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to it or to which it may be
entitled at any time or times.

 

 

(v)

At any time and from time to time, the Lender shall have the right, but not the
obligation, to make test verifications of the Accounts in any manner and through
any medium that it reasonably considers advisable, and Grantors shall furnish
all such assistance and information as the Lender may reasonably require in
connection with such test verifications. Upon the Lender’s request and at the
expense of Grantors, Grantors shall cause their independent public accountants
or others reasonably satisfactory to Lender to furnish Lender reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Accounts. After the occurrence of an Event of Default, Lender in its own name or
in the name of others may communicate with Account Debtors on the Accounts to
verify with them to the Lender’s reasonable satisfaction the existence, amount
and terms of any Accounts.

 

E-14

--------------------------------------------------------------------------------

 

 

 

(vi)

Lender shall have the right at any time after the occurrence and during the
continuance of an Event of Default, to require that Grantors enter into a
“lockbox” or “blocked account” arrangement whereby Grantors shall notify any or
all of the account debtors on the Accounts, Chattel Paper or General Intangibles
of Grantors, or obligors on any instruments of which Grantors is obligee, all as
Lender shall determine, to make payments directly to a post office box or
address maintained by a collection agent designated by Lender, which collection
agent may be Lender, all at Grantors’ sole cost and expense, all pursuant to a
“blocked account agreement” in form and substance as required by or as is
satisfactory to Lender, in its sole and absolute discretion. The cost of any
lockbox or blocked account arrangement whether with Lender or any other
collection agent shall be paid by Grantors.

 

 

(c)

Equipment, Etc. Grantors shall, (i) within ten (10) days after a written request
by the Lender, in the case of Equipment now owned, and (ii) following a request
by the Lender pursuant to subclause (i) above, within ten (10) days after
acquiring any other Equipment, deliver to the Lender, any and all certificates
of title, and applications therefor, if any, of such Equipment and shall cause
the Lender to be named as lienholder on any such certificate of title and
applications to the extent such Equipment has a value of $25,000 or more. No
Grantor shall permit any such items to become a fixture to real estate or an
accession to other personal property unless such real estate or personal
property is the subject of a fixture filing (as defined in the UCC) creating a
first priority perfected Lien in favor of the Lender.

 

 

(d)

Patents, Trademarks, Etc. Grantors shall notify the Lender immediately upon the
occurrence of each of the following (i) any Grantor’s acquisition after the date
of this Agreement of any material Intellectual Property and (ii) a Responsible
Officer of the applicable Grantor obtaining actual knowledge that any
application or registration relating to any material Intellectual Property owned
by or licensed to such Grantor is reasonably likely to become abandoned or
dedicated, or of any material adverse determination or development (including,
without limitation, the institution of, or any such determination or development
in, any proceeding in the United States Copyright Office, the United States
Patent and Trademark Office or any court) regarding such Grantor’s ownership of
any material Intellectual Property, its right to register the same, or to keep
and maintain the same. Grantors will, contemporaneously herewith, execute and
deliver to the Lender the Patent Security Agreement, Trademark Security
Agreement and Copyright Security Agreement in the forms of Exhibit A, Exhibit B
and Exhibit C hereto, as necessary, and shall execute and deliver to the Lender
any other document required to acknowledge or register or perfect the Lender’s
interest in any part of the Intellectual Property. Notwithstanding anything to
the contrary contained in this Agreement, the Lender shall only require
perfection of its security interests in, or other registration with respect to,
any Patent, Trademark or Copyright registered, or eligible to be registered,
with a country other than the United States or any political subdivision
thereof, to the extent that Lender determines, in its sole discretion, that such
Patent, Trademark or Copyright, and the registration thereof in such other
country or political subdivision thereof, is material to the applicable
Grantor’s business.

 

E-15

--------------------------------------------------------------------------------

 

 

 

(e)

Deposit Accounts, Subsidiary Capital Stock, Chattel Paper, Investment Property
and Letters of Credit.

 

 

(i)

No Grantor shall open or maintain any Deposit Accounts other than those listed
on the respective Perfection Certificates attached hereto as composite Schedule
III or Excluded Accounts and such other Deposit Accounts as such Grantor shall
open and maintain with the written consent of Lender subject to control
agreements, in form and substance satisfactory to Lender in its sole discretion,
executed by such Grantor, that depository institution at which the deposit
account is maintained and Lender; provided that no control agreements shall be
required for the Deposit Accounts of CID Resources, Inc. unless such Deposit
Accounts remain open after June 30, 2018.

 

 

(ii)

No Grantor shall become the beneficiary of any Letters of Credit with a face
amount in excess of $50,000, unless the issuer of the Letter of Credit has
consented to the assignment of the proceeds of such Letter of Credit to the
Lender which consent shall not be unreasonably withheld, such assignment to be
in form and substance acceptable to the Lender.

 

E-16

--------------------------------------------------------------------------------

 

 

 

(iii)

Grantors, at any time and from time to time, will (a) take such steps as the
Lender may reasonably request from time to time for the Lender to obtain
“control” of any Subsidiary Capital Stock and any other Investment Property or
electronic Chattel Paper, with any agreements establishing control to be in form
and substance reasonably satisfactory to the Lender, and (b) otherwise to insure
the continued perfection and priority of Lender’s security interest in any of
the Collateral and of the preservation of its rights therein. Each Grantor
specifically covenants and agrees that upon the formation or acquisition of any
Subsidiary, such Grantor shall subject 100% of the Capital Stock of any Domestic
Subsidiary and 65% of the Capital Stock of any Foreign Subsidiary so formed or
acquired to the security interest and lien of this Agreement and shall execute
and deliver to Lender a Supplement in the form of Annex 1 to this Agreement
describing with the specificity the Capital Stock in the Domestic Subsidiary or
Foreign Subsidiary formed or acquired and required to be made subject of this
Agreement and shall further deliver to Lender all original certificates
evidencing any such Capital Stock, together with appropriate stock or other
powers executed in blank with respect to such certificates, to the extent that
such Capital Stock is “certificated” and shall otherwise take such actions as
are required by the first sentence of this clause (ii). The execution and
delivery of any instrument supplementing this Agreement so as to add Subsidiary
Capital Stock as herein contemplated shall not require the consent of any other
Grantor hereunder. The rights and obligations of each Grantor hereunder shall
remain in full force and effect notwithstanding the addition of any such
additional Subsidiary Capital Stock.

 

 

(f)

 

Commercial Tort Claims. If any Grantor shall at any time acquire a “commercial
tort claim” (as such term is defined in the UCC) with a claim for damages that
could reasonably be expected to be in excess of $100,000, such Grantor shall
promptly notify the Lender thereof in a writing, providing a reasonable
description and summary thereof, and shall execute a supplement to this
Agreement granting a security interest in such commercial tort claim to the
Lender. Notwithstanding anything to the contrary, prior to the occurrence of an
Event of Default, Grantor shall not be obligated to execute a supplement to this
Agreement in respect of the claim filed by Superior Uniform Group, Inc. d/b/a
Fashion Seal Healthcare (as “Claimant”) against Oceanside Institutional
Industries, Inc., known as Civ. Action No. 16-4807 filed in the United States
District Court for the Eastern District of New York.

 

 

(g)

Insurance. Each Grantor shall have its Inventory, Equipment and all other
tangible personal property insured against loss or damage by fire, theft,
burglary, pilferage, loss in transportation and such other hazards as Lender
shall reasonably specify, by reputable and financially viable insurers (having a
rating of A or A-: Class V or better by Best’s Key Rating Guide), in amounts
satisfactory to Lender and under policies containing loss payable clauses
satisfactory to Lender. Any such insurance policies, or certificates or other
evidence thereof satisfactory to Lender, shall be deposited with Lender. Each
Grantor agrees that Lender shall have a security interest in such policies and
the proceeds of such policies thereof, and if any loss shall occur during the
continuation of an Event of Default, the proceeds relating to the loss or damage
of Inventory, Equipment or other personal property may be applied to the payment
of the Obligations or to the replacement or restoration of the Inventory,
Equipment or other personal property damaged or destroyed, as Lender may elect
or direct. After the occurrence and during the continuance of an Event of
Default, Lender shall have the right to file claims under any insurance
policies, to receive receipt and give acquaintance for any payments that may be
made thereunder, and to execute any and all endorsements, receipts, releases,
assignments, reassignments or other documents that may be necessary to effect to
the collection, compromise, or settlement of any claims under any of the
insurance policies.

 

E-17

--------------------------------------------------------------------------------

 

 

Section 5.     Reporting and Recordkeeping. Grantors covenant and agree with the
Lender that from and after the date of this Agreement and until the Secured
Obligations have been indefeasibly paid in full in cash:

 

 

(a)

Maintenance of Records Generally. Each Grantor will keep and maintain at its own
cost and expense records of its Collateral, complete in all material respects,
including, without limitation, a record of all payments received and all credits
granted with respect to the Collateral and all other dealings with its
Collateral. Each Grantor shall mark its books and records pertaining to its
Collateral to evidence this Agreement and the Security Interests. All Chattel
Paper will be marked with the following legend: “This writing and the
obligations evidenced or secured hereby are subject to the security interest of
Branch Banking and Trust Company.” For the Lender’s further security, Grantors
agree that the Lender shall have a security interest in all of each Grantor’s
books and records pertaining to its Collateral and, upon the occurrence and
during the continuation of any Event of Default, each Grantor shall deliver and
turn over full and complete copies of any such books and records to the Lender
or to its representatives at any time on demand of the Lender. To the extent
required by the Credit Agreement, upon reasonable notice from the Lender,
Grantors shall permit any representative of the Lender, to inspect such books
and records and will provide photocopies thereof to the Lender.

 

 

(b)

Special Provisions Regarding Maintenance of Records and Reporting Re: Accounts,
Inventory and Equipment;

 

E-18

--------------------------------------------------------------------------------

 

 

 

(i)

Grantors shall keep complete and materially accurate records of its Accounts.
Upon the request of the Lender, Grantors shall deliver to the Lender copies of
all documents, including, without limitation, repayment histories and present
status reports, relating to its Accounts so scheduled and such other matters and
information relating to the status of its then existing Accounts as the Lender
shall reasonably request.

 

 

(ii)

In the event any amounts due and owing in excess of $500,000 in the aggregate
are in dispute between any Account Debtor and any Grantor, such Grantor shall
provide the Lender with written notice thereof promptly after such Grantor’s
learning thereof explaining in detail the reason for the dispute, all claims
related thereto and the amount in controversy.

 

 

(iii)

Each Grantor shall maintain itemized records, accurate in all material respects,
itemizing and describing the kind, type, quality, quantity, location and book
value of its Inventory and Equipment and shall, upon request by the Lender,
furnish the Lender with a current schedule containing the foregoing information.

 

 

(iv)

Each Grantor will promptly upon, but in no event later than five (5) Business
Days after:

 

 

A.

Grantor’s learning thereof, inform the Lender, in writing, of any delay in
Grantor’s performance of any of its obligations to any Account Debtor and of any
assertion of any claims, offsets or counterclaims by any Account Debtor and of
any allowances, credits or other monies granted by Grantor to any Account
Debtor, in each case involving amounts in excess of $500,000 in the aggregate
for all Accounts of such Account Debtor; and

 

 

B.

Grantor’s receipt or learning thereof, furnish to and inform the Lender of all
material adverse information relating to the commencement of any insolvency
proceeding with respect to any Account Debtor with Accounts exceeding $500,000
in the aggregate.

 

 

(v)

If any Account, arises out of a contract with the United States of America, or
any department, agency, subdivision or instrumentality thereof, or of any state
(or department, agency, subdivision or instrumentality thereof) where such state
has a state assignment of claims act or other law comparable to the Federal
Assignment of Claims Act, Grantors will take any action required or requested by
the Lender to give notice of the Lender’s security interest in such Accounts
under the provisions of the Federal Assignment of Claims Act or any comparable
law or act enacted by any state or local governmental authority.

 

E-19

--------------------------------------------------------------------------------

 

 

 

(c)

Further Identification of Collateral. Grantors will if so requested by the
Lender furnish to the Lender, as often as the Lender reasonably requests but in
no event more frequently than once per Fiscal Quarter and without limit after
the occurrence and during the continuance of an Event of Default, statements and
schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as the Lender may reasonably request,
all in reasonable detail.

 

 

(d)

Notices. In addition to the notices required by Section 5(b) hereof, Grantors
will advise the Lender promptly, but in no event later than thirty (30) days
after the occurrence thereof, in reasonable detail, (i) of any Lien or claim
made or asserted against any of the Collateral that is not expressly permitted
by the terms of the Credit Agreement, and (ii) of the occurrence of any other
event which would have a material adverse effect on the aggregate value of the
Collateral or on the validity, perfection or priority of the Security Interests.

 

Section 6.     General Authority. Grantors hereby irrevocably appoint, so long
as any Obligations remain outstanding, the Lender its true and lawful attorney,
with full power of substitution, in the name of Grantors, the Lender or
otherwise, for the sole use and benefit of the Lender on its behalf, but at
Grantors’ expense, to exercise, at any time (subject to the proviso below) all
or any of the following powers:

 

 

(a)

to file the financing statements, financing statement amendments and
continuation statements referred to in Section 4(a),

 

 

(b)

to demand, sue for, collect, receive and give acquaintance for any and all
monies due or to become due with respect to any Collateral or by virtue thereof,

 

 

(c)

to settle, compromise, compound, prosecute or defend any action or proceeding
with respect to any Collateral,

 

 

(d)

to sell, transfer, assign or otherwise deal in or with the Collateral or the
proceeds or avails thereof, as fully and effectually as if the Lender were the
absolute owner thereof, and

 

 

(e)

to extend the time of payment of any or all thereof and to make any allowance
and other adjustments with reference to the Collateral;

 

provided, however, that the powers described in clauses (ii), (iii), (iv) and
(v) above may be exercised by the Lender only if an Event of Default then
exists.

 

E-20

--------------------------------------------------------------------------------

 

 

Section 7.     Events of Default. Each of the following specified events shall
constitute an Event of Default under this Agreement:

 

 

(a)

The existence or occurrence of any “Event of Default” as provided under the
terms of the Credit Agreement;

 

 

(b)

Any representation or warranty made by or on behalf of Grantor under or pursuant
to this Agreement shall have been false or misleading in any material respect
when made; or

 

 

(c)

Grantors shall fail, in any material respect, to observe or perform any covenant
or agreement set forth in this Agreement other than those referenced in
paragraphs (a) and (b) above, and if such failure is capable of being remedied,
such failure shall remain unremedied for thirty (30) days following notice from
Lender to Grantors.

 

Section 8.     Remedies upon Event of Default.

 

 

(a)

If any Event of Default has occurred and is continuing, the Lender may, without
further notice, exercise all rights and remedies under this Agreement or any
other Loan Document or that are available to a secured creditor under the UCC or
that are otherwise available at law or in equity, at any time, in any order and
in any combination, including to collect any and all Secured Obligations from
Grantors, and, in addition, the Lender may sell the Collateral or any part
thereof at public or private sale, for cash, upon credit or for future delivery,
and at such price or prices as the Lender may deem satisfactory. The Lender
shall give the Borrower not less than ten (10) days’ prior written notice of the
time and place of any sale or other intended disposition of Collateral, except
any Collateral which is perishable or threatens to decline speedily in value or
is of a type customarily sold on a recognized market. Grantors agree that any
such notice constitutes “reasonable notification” within the meaning of Section
9-611 of the UCC (to the extent such Section or any successor provision under
the UCC is applicable).

 

 

(b)

The Lender may be the purchaser of any or all of the Collateral so sold at any
public sale (or, if such Collateral is of a type customarily sold in a
recognized market or is of a type which is the subject of widely distributed
standard price quotations or if otherwise permitted under applicable law, at any
private sale) and thereafter hold the same, absolutely, free from any right or
claim of whatsoever kind. Grantors agree during an Event of Default to execute
and deliver such documents and take such other action as the Lender reasonably
deems necessary or advisable in order that any such sale may be made in
compliance with law. Upon any such sale the Lender shall have the right to
deliver, assign and transfer to the purchaser thereof the Collateral so sold.
Each purchaser at any such sale shall hold the Collateral so sold to it
absolutely, free from any claim or right of any kind, including any equity or
right of redemption of Grantors. To the extent permitted by applicable law,
Grantors hereby specifically waive all rights of redemption, stay or appraisal
which it has or may have under any law now existing or hereafter adopted. The
notice (if any) of such sale shall (1) in case of a public sale, state the time
and place fixed for such sale, and (2) in the case of a private sale, state the
day after which such sale may be consummated. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Lender may fix in the notice of such sale. At any such sale Collateral
may be sold in one (1) lot as an entirety or in separate parcels, as the Lender
may determine. The Lender shall not be obligated to make any such sale pursuant
to any such notice. The Lender may, without notice or publication (other than
any notices required by this Section 8 or by applicable law), adjourn any public
or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for the sale, and such sale may be made
at any time or place to which the same may be so adjourned. In case of any sale
of all or any part of the Collateral on credit or for future delivery, such
Collateral so sold may be retained by the Lender until the selling price is paid
by the purchaser thereof, but the Lender shall not incur any liability in case
of the failure of such purchaser to take up and pay for such Collateral so sold
and, in case of any such failure, such Collateral may again be sold upon like
notice. The Lender, instead of exercising the power of sale herein conferred
upon it, may proceed by a suit or suits at law or in equity to foreclose the
Security Interests and sell Collateral, or any portion thereof, under a judgment
or decree of a court or courts of competent jurisdiction. Grantors shall remain
liable for any deficiency.

 

E-21

--------------------------------------------------------------------------------

 

 

 

(c)

For the purpose of enforcing any and all rights and remedies under this
Agreement, the Lender may (i) require Grantors to, and Grantors agree that it
will, at the joint and several expense of Grantors, and upon the request of the
Lender, forthwith assemble all or any part of its Collateral as directed by the
Lender and make it available at a place designated by the Lender which is, in
the Lender’s opinion, reasonably convenient to the Lender and Grantors, whether
at the premises of Grantors or otherwise, (ii) to the extent permitted by
applicable law, enter, with or without process of law and without breach of the
peace, any premise where any such Collateral is or may be located and, without
charge or liability to the Lender, seize and remove such Collateral from such
premises, (iii) have access to and use each Grantor’s books and records,
computers and software (subject to the terms of applicable licenses) relating to
the Collateral, and (iv) prior to the disposition of any of the Collateral,
store or transfer such Collateral without charge in or by means of any storage
or transportation facility owned or leased by any Grantor, process, repair or
recondition such Collateral or otherwise prepare it for disposition in any
manner and to the extent the Lender deems appropriate and, in connection with
such preparation and disposition, use without charge any trademark, trade name,
copyright, patent or technical process used by any Grantor.

 

 

(d)

Without limiting the generality of the foregoing, if any Event of Default has
occurred and is continuing:

 

 

(i)

the Lender may (without assuming any obligations or liability thereunder), at
any time and from time to time, enforce (and shall have the exclusive right to
enforce) against any licensee or sublicensee all rights and remedies of Grantors
in, to and under any Licenses and take or refrain from taking any action under
any thereof, and Grantors hereby release the Lender from, and agrees to hold the
Lender free and harmless from and against any claims arising out of, any lawful
action so taken or omitted to be taken with respect thereto except for the
Lender’s gross negligence or willful misconduct as determined by a final and
nonappealable decision of a court of competent jurisdiction; and

 

 

(ii)

upon request by the Lender, Grantor agrees to execute and deliver to the Lender
powers of attorney, in form and substance satisfactory to the Lender, for the
implementation of any lease, assignment, license, sublicense, grant of option,
sale or other disposition of any Intellectual Property, in each case subject to
the terms of the applicable License. In the event of any such disposition
pursuant to this Section 8, Grantors shall supply their know-how and expertise
relating to the manufacture and sale of the products bearing Trademarks or the
products or services made or rendered in connection with Patents or Copyrights,
and its customer lists and other records relating to such Intellectual Property
and to the distribution of said products, to the Lender.

 

Section 9.     Limitation on Duty of Lender in Respect of Collateral. Beyond
reasonable care in the custody thereof, the Lender shall have no duty as to any
Collateral of Grantors in its possession or control or in the possession or
control of any agent or bailee or any income thereon or as to the preservation
of rights against prior parties or any other rights pertaining thereto. The
Lender shall be deemed to have exercised reasonable care in the custody of the
Collateral of Grantors in its possession if such Collateral is accorded
treatment substantially equal to that which it accords its own property, and the
Lender shall not be liable or responsible for any loss or damage to any of the
Collateral, or for any diminution in the value thereof, by reason of the act or
omission of any warehouseman, carrier, forwarding agency, consignee or other
agent or bailee selected by the Lender in good faith.

 

Section 10.     Application of Proceeds. The proceeds of any sale of, or other
realization upon, all or any part of the Collateral of Grantors shall be applied
by the Lender in the manner set forth in Section 8.02 of the Credit Agreement.

 

E-22

--------------------------------------------------------------------------------

 

 

Section 11.     Expenses. In the event that Grantors fail to comply with the
provisions of the Credit Agreement, this Agreement or any other Loan Document,
such that the value of any of its Collateral or the validity, perfection, rank
or value of the Security Interests are thereby diminished or potentially
diminished or put at risk, the Lender may, but shall not be required to, effect
such compliance on behalf of Grantors, and Grantors shall reimburse the Lender
for the reasonable and actual costs thereof on demand. All insurance expenses
and all expenses of protecting, storing, warehousing, appraising, insuring,
handling, maintaining and shipping such Collateral, any and all excise, stamp,
intangibles, transfer, property, sales, and use taxes imposed by any state,
federal, or local authority or any other governmental authority on any of such
Collateral, or in respect of periodic appraisals and inspections of such
Collateral, or in respect of the sale or other disposition thereof, shall be
borne and paid by Grantors; and if Grantors fail promptly to pay any portion
thereof when due, the Lender may, at its option, but shall not be required to,
pay the same and charge each Grantor’s accounts therefor, and Grantors agree to
reimburse the Lender therefor on demand. All sums so paid or incurred by the
Lender for any of the foregoing and any and all other sums for which Grantors
may become liable hereunder and all reasonable costs and expenses (including
reasonable attorneys’ fees, legal expenses and court costs) incurred by the
Lender in enforcing or protecting the Security Interests or any of its rights or
remedies thereon shall be payable by Grantors on demand and shall bear interest
(after as well as before judgment) until paid at the default rate of interest
set forth in the Credit Agreement and shall be additional Secured Obligations
hereunder

 

Section 12.     Termination of Security Interests; Release of Collateral. Upon
the repayment in full in cash of all Secured Obligations, termination of all
commitments of the Lender under the Credit Agreement, the Security Interests
shall terminate and all rights to the Collateral shall revert to Grantors. Upon
any such termination of the Security Interests or release of such Collateral,
the Lender will promptly upon the Grantors’ request and contemporaneously with
any refinancing of the Obligations, at the expense of the Borrower, (a) execute
and deliver to the Borrower such documents as Grantors shall reasonably request,
but without recourse or warranty to the Lender, including but not limited to
written authorization to file termination statements to evidence the termination
of the Security Interests in such Collateral, and (b) assign and deliver to the
Grantor any Collateral in the possession of Lender.

 

Section 13.     Notices. All notices, requests and other communications to
Grantors or the Lender hereunder shall be delivered in the manner required by
the Credit Agreement and shall be sufficiently given to the Lender or Grantor if
addressed or delivered to them at, in the case of the Lender and the Borrower,
its addresses and telecopier numbers specified in the Credit Agreement and in
the case of any other Grantors, at their respective addresses and telecopier
number provided in the Subsidiary Guaranty Agreement. All such notices and
communications shall be deemed to have been duly given at the times set forth in
the Credit Agreement.

 

Section 14.     No Waiver; Remedies Cumulative. No failure or delay on the part
of the Lender in exercising any right or remedy hereunder, and no course of
dealing between Grantors on the one hand and the Lender or any holder of any
Note on the other hand shall operate as a waiver thereof, nor shall any single
or partial exercise of any right or remedy hereunder or any other Loan Document
preclude any other or further exercise thereof or the exercise of any other
right or remedy hereunder or thereunder. The rights and remedies herein and in
the other Loan Documents are cumulative and not exclusive of any rights or
remedies which the Lender would otherwise have. No notice to or demand on
Grantors not required hereunder in any case shall entitle Grantors to any other
or further notice or demand in similar or other circumstances or constitute a
waiver of the rights of the Lender to any other or further action in any
circumstances without notice or demand.

 

E-23

--------------------------------------------------------------------------------

 

 

Section 15.     Successors and Assigns. This Agreement is for the benefit of the
Lender and its successors and assigns, and in the event of an assignment of all
or any of the Secured Obligations, the rights hereunder, to the extent
applicable to the indebtedness so assigned, may be transferred with such
indebtedness. This Agreement shall be binding on Grantors and its successors and
assigns; provided, however, that no Grantor may assign any of its rights or
obligations hereunder without the prior written consent of the Lender.

 

Section 16.     Amendments. No amendment or waiver of any provision of this
Agreement, nor consent to any departure by each Grantor herefrom, shall in any
event be effective unless the same shall be in writing and signed by the Lender
and each Grantor, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

 

Section 17.     Governing Law; Waiver of Jury Trial.

 

 

(a)

THIS AGREEMENT AND THE RIGHTS AND SECURED OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW (WITHOUT GIVING
EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF) OF THE STATE OF FLORIDA,
EXCEPT TO THE EXTENT THAT PERFECTION (AND THE EFFECT OF PERFECTION AND
NONPERFECTION) AND CERTAIN REMEDIES MAY BE GOVERNED BY THE LAWS OF ANY
JURISDICTION OTHER THAN FLORIDA. THIS AGREEMENT WILL BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY THE LAWS OF THE STATE OF FLORIDA.

 

 

(b)

GRANTOR IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF FLORIDA AND THE
UNITED STATES DISTRICT COURT FOR THE MIDDLE DISTRICT OF FLORIDA, IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, OR FOR RECOGNITION
OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH FLORIDA STATE COURT OR,
TO THE EXTENT PERMITTED BY APPLICABLE LAW, SUCH FEDERAL COURT. EACH GRANTOR
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST SUCH GRANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

E-24

--------------------------------------------------------------------------------

 

 

 

(c)

GRANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING
DESCRIBED IN PARAGRAPH (b) OF THIS SECTION 17 AND BROUGHT IN ANY COURT REFERRED
TO IN PARAGRAPH (b) OF THIS SECTION 17. GRANTOR IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

 

(d)

GRANTOR IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS IN THE MANNER PROVIDED
FOR NOTICES IN THE CREDIT AGREEMENT. NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW.

 

 

(e)

GRANTOR HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING AMONG THE
PARTIES HERETO DIRECTLY OR INDIRECTLY ARISING OUT OF THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). GRANTOR (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT HAS NOT BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE WAIVERS AND CERTIFICATIONS IN THIS SECTION 17.

 

E-25

--------------------------------------------------------------------------------

 

 

Section 18.     Severability. In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable, in whole or in part, in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

Section 19.     Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one (1) and the same instruments.

 

Section 20.     Headings Descriptive. The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

 

Section 21.     Additional Grantors. Pursuant to Section 6.19 of the Credit
Agreement, each Subsidiary Loan Party that was not in existence on the date of
the Credit Agreement is required to enter into this Agreement as a Grantor upon
becoming a Subsidiary Loan Party. Upon execution and delivery after the date
hereof by Lender and such Subsidiary of an instrument in the form of Annex 2,
such Subsidiary shall become a Grantor hereunder with the same force and effect
as if originally named as a Grantor herein. The execution and delivery of any
instrument adding an additional Grantor as a party to this Agreement shall not
require the consent of any other Grantor hereunder. The rights and obligations
of each Grantor hereunder shall remain in full force and effect notwithstanding
the addition of any new Grantor as a party to this Agreement.

 

Section 22.     Conflicts. If the terms of any provision of this Agreement
conflicts with the terms of any provision of the Credit Agreement, the terms of
the provision of the Credit Agreement shall control.

 

Section 23.     Consent and Reaffirmation. Each Grantor hereby consents to the
execution, delivery and performance of the Credit Agreement and agrees that each
reference to the Existing Credit Agreement in the Loan Documents shall, on and
after the date hereof, be deemed to be a reference to the Credit Agreement. Each
Grantor hereby acknowledges and agrees that, after giving effect to the Credit
Agreement, all of its respective obligations and liabilities under the Loan
Documents (including, without limitation, this Agreement) to which it is a
party, as such obligations and liabilities have been amended by the Credit
Agreement, are reaffirmed, and remain in full force and effect.

 

Section 24.     Effect of Restatement. The Agreement amends and restates the
Existing Security Agreement in its entirety and supersedes the Existing Security
Agreement in all respects.

 

[Remainder of Page Intentionally Blank]

 

E-26

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Grantors have caused this Agreement to be duly executed
and delivered by their duly authorized officers as of the day and year first
above written.

 

 

SUPERIOR UNIFORM GROUP, INC.,
a Florida corporation

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Andrew D. Demott, Jr.,

Chief Operating Officer, Chief Financial Officer and Treasurer

 

 

 

 

FASHION SEAL CORPORATION,
a Nevada corporation

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Andrew D. Demott, Jr.,
President

 

 

 

 

THE OFFICE GURUS, LLC,
a Florida limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

By:

SUPERIOR UNIFORM GROUP, INC.,
a Florida corporation, its Sole Member

 

 

 

 

 

 

         

 

 

By:

 

 

   

Andrew D. Demott, Jr.,

Chief Operating Officer, Chief Financial Officer and Treasurer

 

 

 

 

BAMKO, LLC,
a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

By:

SUPERIOR UNIFORM GROUP, INC.,
a Florida corporation, its Sole Member

 

 

 

 

 

 

         

 

 

By:

 

 

   

Andrew D. Demott, Jr.,

Chief Operating Officer, Chief Financial Officer and Treasurer

 

 

E-27

--------------------------------------------------------------------------------

 

 

 

Superior Uniform Arkansas LLC,

an Arkansas limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

By:

SUPERIOR UNIFORM GROUP, INC.,
a Florida corporation, its Sole Member

 

 

 

 

 

 

         

 

 

By:

 

 

   

Andrew D. Demott, Jr.,

Chief Operating Officer, Chief Financial Officer and Treasurer

 

 

 

 

 

Superior Group of Companies, LLC,
a Florida limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

By:

SUPERIOR UNIFORM GROUP, INC.,
a Florida corporation, its Sole Member

 

 

 

 

 

 

         

 

 

By:

 

 

   

Andrew D. Demott, Jr.,

Chief Operating Officer, Chief Financial Officer and Treasurer

 

 

 

 

CID Resources, Inc.

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

E-28

--------------------------------------------------------------------------------

 

 

ANNEX 1 TO THE

 

SECURITY AGREEMENT

 

COLLATERAL SUPPLEMENT NO. [__] dated as of [________________], to the Amended
and Restated Security Agreement (the “Security Agreement”) dated as of May 2,
2018, among Superior Uniform Group, Inc., a Florida corporation (the
“Borrower”), each of the direct and indirect Subsidiaries of Borrower listed on
Schedule I thereto, and each direct or indirect Subsidiary subsequently becoming
a party thereto as provided in Section 21 thereof (Borrower and each such
Subsidiary individually, a “Grantor” and collectively, the “Grantors”) and
Branch Banking and Trust Company, a North Carolina banking corporation (the
“Lender”).

 

A.     Reference is made to the Amended and Restated Credit Agreement dated as
of May 2, 2018 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the Lender and certain other
Loan Parties (as defined therein).

 

B.     Capitalized or initially capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Security
Agreement and the Credit Agreement.

 

C.     The Grantors have entered into the Security Agreement in order to induce
the Lender to extend the Credit Facilities and to issue Letters of Credit.
Pursuant to Section 6.19 of the Credit Agreement, upon the acquisition and
formation of any Subsidiary subsequent to the date of the Credit Agreement, the
Grantor owning the Capital Stock of such Subsidiary is required to pledge to
Lender 100% of the Capital Stock of such Subsidiary if it is a Domestic
Subsidiary and 65% of the Capital Stock of such Subsidiary if it is a Foreign
Subsidiary. Clause (iii) of Section 4(e) of the Security Agreement provides that
upon formation or acquisition of any such Subsidiary, the Grantor forming or
acquiring Capital Stock in such Subsidiary shall execute a supplement in the
form hereof in order to modify Schedule IV to the Security Agreement so as to
include the Capital Stock of the Domestic Subsidiary and/or a Foreign Subsidiary
being formed or acquired as aforesaid.

 

Accordingly, the undersigned Grantor agrees with Lender as follows:

 

Section 1.     In accordance with Clause (iii) of Section 4(e) of the Security
Agreement, Grantor by its signature below grants to Lender a security interest
in the Subsidiary Capital Stock described on Schedule I hereto and Grantor (a)
agrees that the Subsidiary Capital Stock described on Schedule I shall be
subject to the security interest, lien, encumbrance, and operation of the
Security Agreement in favor of Lender, (b) Schedule IV of the Security Agreement
is hereby supplemented and amended so as to include, without limitation, the
Subsidiary Capital Stock described on Schedule I hereto and (c) represents and
warrants that the representations and warranties made by the Grantors
thereunder, including without limitation those representations and warranties as
to Subsidiary Capital Stock are true and correct on and as of the date hereof
with respect to the Subsidiary Capital Stock described on Schedule I hereto.
Each reference to Subsidiary Capital Stock in the Security Agreement shall be
deemed to include the Subsidiary Capital Stock described on Schedule I hereto.
The Security Agreement is hereby incorporated herein by reference.

 

Annex 1-1

--------------------------------------------------------------------------------

 

 

Section 2.     Grantor represents and warrants to Lender that this Supplement
has been duly authorized, executed and delivered by it and constitutes its
legal, valid and binding obligation, enforceable against it in accordance with
its terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.

 

Section 3.     This Supplement may be executed in counterparts each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract. This Supplement shall become effective when Lender
shall have received counterparts of this Supplement that, when taken together,
bear the signatures of Grantor and Lender of an executed signature page to this
Supplement by facsimile transmission shall be as effective as delivery of a
manually signed counterpart of this Supplement.

 

Section 4.     Except as expressly supplemented hereby, the Security Agreement
shall remain in full force and effect.

 

Section 5.     THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF FLORIDA.

 

Section 6.     In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Security Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision hereof in a particular jurisdiction shall not in and of itself affect
the validity of such provision in any other jurisdiction). The parties hereto
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

Section 7.     Grantor agrees to reimburse Lender for its out-of-pocket expenses
in connection with this Supplement, including the fees, disbursements and other
charges of counsel for Lender.

 

[Remainder of Page Intentionally Blank]

 

Annex 1-2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Grantor and Lender have duly executed this Collateral
Supplement to the Security Agreement as of the day and year first above written.

 

 

[NAME OF GRANTOR]

 

 

 

 

 

 

By:

 

 

 

 

 

 

    Name:               Title:  

 

 

 

 

    Address:  

 

 

 

 

BRANCH BANKING AND TRUST COMPANY,
a North Carolina banking corporation

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Thomas M. Lambert

Senior Vice President

 

 

 

 

 

 

Annex 1-3

--------------------------------------------------------------------------------

 

 

ANNEX 2 TO THE

 

AMENDED AND RESTATED SECURITY AGREEMENT

 

SUPPLEMENT NO. [__] dated as of [________________], to the Amended and Restated
Security Agreement (the “Security Agreement”) dated as of May 2, 2018, among
Superior Uniform Group, Inc., a Florida corporation (the “Borrower”), each of
the direct and indirect Subsidiaries of Borrower listed on Schedule I thereto,
and each direct or indirect Subsidiary subsequently becoming a party thereto as
provided in Section 21 thereof (Borrower and each such Subsidiary individually,
a “Grantor” and collectively, the “Grantors”) and Branch Banking and Trust
Company, a North Carolina banking corporation (the “Lender”).

 

A.     Reference is made to the Amended and Restated Credit Agreement dated as
of May 2, 2018 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the Lender and certain other
Loan Parties (as defined therein).

 

B.     Capitalized or initially capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Security
Agreement and the Credit Agreement.

 

C.     The Grantors have entered into the Security Agreement in order to induce
the Lender to extend the Credit Facilities and to issue Letters of Credit.
Pursuant to Section 6.19 of the Credit Agreement, each Subsidiary Loan Party
that was not in existence or not a Subsidiary Loan Party on the date of the
Credit Agreement is required to enter into the Security Agreement as a Grantor
upon becoming a Subsidiary Loan Party. Section 21 of the Security Agreement
provides that additional direct or indirect Domestic Subsidiaries of the
Borrower may become Grantors under the Security Agreement by execution and
delivery of an instrument in the form of this Supplement. The undersigned direct
or indirect Domestic Subsidiary of the Borrower (the “New Grantor”) is executing
this Supplement in accordance with the requirements of the Credit Agreement to
become a Grantor under the Security Agreement in order to induce Lender to make
additional advances under the Revolving Credit Facility and to issue additional
Letters of Credit and as consideration for the 2017 Term Loan, the 2018 Term
Loan and/or or Advances under the Revolving Credit Facility previously made and
Letters of Credit previously issued.

 

Accordingly, New Grantor agrees with Lender as follows:

 

Section 1.     In accordance with Section 21 of the Security Agreement, the New
Grantor by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
the New Grantor hereby (a) agrees to all the terms and provisions of the
Security Agreement applicable to it as Grantor thereunder and (b) represents and
warrants that the representations and warranties made by it (but not the other
Grantors) as a Grantor thereunder are true and correct on and as of the date
hereof. Each reference to a Grantor in the Security Agreement shall be deemed to
include the New Grantor. The Security Agreement is hereby incorporated herein by
reference.

 

Section 2.     The New Grantor represents and warrants to Lender that this
Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity.

 

Annex 2-1

--------------------------------------------------------------------------------

 

 

Section 3.     This Supplement may be executed in counterparts each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract. This Supplement shall become effective when Lender
shall have received counterparts of this Supplement that, when taken together,
bear the signatures of the New Grantor and Lender of an executed signature page
to this Supplement by facsimile transmission shall be as effective as delivery
of a manually signed counterpart of this Supplement.

 

Section 4.     Except as expressly supplemented hereby, the Security Agreement
shall remain in full force and effect.

 

Section 5.     THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF FLORIDA.

 

Section 6.     In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Security Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision hereof in a particular jurisdiction shall not in and of itself affect
the validity of such provision in any other jurisdiction). The parties hereto
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

Section 7.     All communications and notices hereunder shall be in writing and
given as provided in Section 13 of the Security Agreement. All communications
and notices hereunder to the New Grantor shall be given to it at the address set
forth under its signature below, with a copy to the Borrower.

 

Section 8.     The New Grantor agrees to reimburse Lender for its out-of-pocket
expenses in connection with this Supplement, including the fees, disbursements
and other charges of counsel for Lender.

 

[Remainder of Page Intentionally Blank]

 

Annex 2-2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the New Grantor and Lender have duly executed this
Supplement to the Security Agreement as of the day and year first above written.

 

 

[NAME OF GRANTOR]

 

 

 

 

 

 

By:

 

 

    Name:       Title:       Address:  

 

 

 

BRANCH BANKING AND TRUST COMPANY,
a North Carolina banking corporation

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Thomas M. Lambert

Senior Vice President

 

 

Annex 2-3

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

to Security Agreement

 

PATENT SECURITY AGREEMENT

 

This PATENT SECURITY AGREEMENT (this “Agreement”), dated as of _________, is
made between  _____________________ (the “Grantor”), and Branch Banking and
Trust Company, a North Carolina banking corporation, as the Secured Party (the
“Secured Party”) and relates to certain financing or other financial
accommodations made by Secured Party pursuant to the terms of that certain
Amended and Restated Credit Agreement, dated as of May 2, 2018, by and between,
inter alios, Superior Uniform Group, Inc., a Florida corporation (“Borrower”)
and Secured Party (as the same may be amended, supplemented, replaced, amended
and restated or otherwise modified from time to time, the “Credit Agreement”).

 

W I T N E S S E T H:

 

WHEREAS, in connection with the Credit Agreement, the Grantor has executed and
delivered, or has previously or contemporaneously with the execution and
delivery hereof become a party to, an Amended and Restated Security Agreement,
dated as of May 2, 2018 (as the same may be amended, supplemented, replaced,
amended and restated or otherwise modified from time to time, the “Security
Agreement”);

 

WHEREAS, pursuant to Section 4(d) of the Security Agreement, the Grantor is
required to execute and deliver this Agreement and to grant to the Secured Party
a continuing security interest in all of the Patent Collateral (as defined
below) to secure all Secured Obligations; and

 

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees, for the benefit of the
Secured Party, as follows:

 

SECTION 1.     Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Agreement, including its preamble and
recitals, have the meanings provided (or incorporated by reference) in the
Security Agreement.

 

SECTION 2.     Grant of Security Interest. For good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, to secure all of
the Secured Obligations, the Grantor does hereby mortgage, pledge and
hypothecate to the Secured Party, and grant to the Secured Party a security
interest in, for its benefit and the benefit of each Secured Party, all of the
following property (the “Patent Collateral”), whether now owned or hereafter
acquired or existing by it:

 

(a)     all letters patent and applications for letters patent throughout the
world, including all patent applications in preparation for filing anywhere in
the world and including each patent and patent application referred to in Item A
of Schedule I attached hereto;

 

A-1

--------------------------------------------------------------------------------

 

 

(b)     all reissues, divisions, continuations, continuations-in-part,
extensions, renewals and reexaminations of any of the items described in clause
(a);

 

(c)     all patent licenses, including each patent license referred to in Item B
of Schedule I attached hereto; and

 

(d)     all proceeds of, and rights associated with, the foregoing (including
license royalties and proceeds of infringement suits), the right to sue third
parties for past, present or future infringements of any patent or patent
application, including any patent or patent application referred to in Item A of
Schedule I attached hereto, and for breach or enforcement of any patent license,
including any patent license referred to in Item B of Schedule I attached
hereto, and all rights corresponding thereto throughout the world.

 

SECTION 3.     Security Agreement. This Agreement has been executed and
delivered by the Grantor for the purpose of registering the security interest of
the Secured Party in the Patent Collateral with the United States Patent and
Trademark Office and corresponding offices in other countries of the world
(subject to Sections 2 and 4(d) of the Security Agreement). The security
interest granted hereby has been granted as a supplement to, and not in
limitation of, the security interest granted to the Secured Party under the
Security Agreement. The Security Agreement (and all rights and remedies of the
Secured Party thereunder) shall remain in full force and effect in accordance
with its terms subject to Section 4 hereof.

 

SECTION 4.     Release of Security Interest. Upon (i) the sale, transfer or
other disposition of any Patent Collateral in accordance with the Credit
Agreement or (ii) the indefeasible payment in full in cash of the Secured
Obligations and the termination of the Revolving Credit Facility (as defined in
the Credit Agreement), the Secured Party shall promptly upon the Grantor’s
request and contemporaneously with any refinancing of the Secured Obligations,
at the Grantor’s expense, execute and deliver to the Grantor all instruments and
other documents as may be necessary or proper to release the lien on and
security interest in the Patent Collateral which has been granted hereunder;
provided that in the case of subsection (i) above, only the Patent Collateral
sold, transferred or otherwise disposed of in accordance with the Credit
Agreement shall be released.

 

SECTION 5.     Acknowledgment. The Grantor does hereby further acknowledge and
affirm that the rights and remedies of the Secured Party with respect to the
security interest in the Patent Collateral granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which (including
the remedies provided for therein) are incorporated by reference herein as if
fully set forth herein.

 

SECTION 6.     Loan Document, etc. This Agreement is a Loan Document executed
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions of the Credit Agreement.

 

A-2

--------------------------------------------------------------------------------

 

 

SECTION 7.     Counterparts. This Agreement may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
(whether such counterpart is originally executed or an electronic copy of an
original) and all of which shall constitute together but one and the same
agreement.

 

[Remainder of Page Intentionally Blank]

 

A-3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the day and year first above written.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

BRANCH BANKING AND TRUST COMPANY

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Thomas M. Lambert

Senior Vice President

 

 

A-4

--------------------------------------------------------------------------------

 

 

SCHEDULE I

 

to Patent Security Agreement

 

Item A. Patents

           

Issued Patents

                 

*Country

Patent No.

Issue Date

Inventor(s)

Title

               

Pending Patent Applications

               

*Country

Serial No.

Filing Date

Inventor(s)

Title

                           

Patent Applications in Preparation

               

*Country

Docket No.

Expected
Filing Date

Inventor(s)

Title

             

Item B. Patent Licenses

                 

*Country or

Territory

Licensor

Licensee

Effective
Date

Expiration

Date

Subject

Matter

 

*List items related to the United States first for ease of recordation. List
items related to other countries next, grouped by country and in alphabetical
order by country name.

 

A-5

--------------------------------------------------------------------------------

 

 

EXHIBIT B

to Security Agreement

 

TRADEMARK SECURITY AGREEMENT

 

This TRADEMARK SECURITY AGREEMENT (this “Agreement”), dated as of __________, is
made between _______________ (the “Grantor”), and Branch Banking and Trust
Company, a North Carolina banking corporation, as the Secured Party (the
“Secured Party”) and relates to certain financing or other financial
accommodations made by Secured Party pursuant to the terms of that certain
Amended and Restated Credit Agreement, dated as of May 2, 2018, by and between,
inter alios, Superior Uniform Group, Inc., a Florida corporation (“Borrower”)
and Secured Party (as the same may be amended, supplemented, replaced, amended
and restated or otherwise modified from time to time, the “Credit Agreement”).

 

W I T N E S S E T H:

 

WHEREAS, in connection with the Credit Agreement, the Grantor has executed and
delivered, or has previously or contemporaneously with the execution and
delivery hereof become a party to, an Amended and Restated Security Agreement,
dated as of May 2, 2018 (as the same may be amended, supplemented, replaced,
amended and restated or otherwise modified from time to time, the “Security
Agreement”);

 

WHEREAS, pursuant to Section 4(d) of the Security Agreement, the Grantor is
required to execute and deliver this Agreement and to grant to the Secured Party
a continuing security interest in all of the Trademark Collateral (as defined
below) to secure all Secured Obligations; and

 

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees, for the benefit of the
Secured Party, as follows:

 

SECTION 1.     Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Agreement, including its preamble and
recitals, have the meanings provided (or incorporated by reference) in the
Security Agreement.

 

SECTION 2.     Grant of Security Interest. For good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, to secure all of
the Secured Obligations, the Grantor does hereby mortgage, pledge and
hypothecate to the Secured Party, and grant to the Secured Party a security
interest in, for its benefit and the benefit of each Secured Party, all of the
following property (the “Trademark Collateral”), whether now owned or hereafter
acquired or existing by it:

 

B-1

--------------------------------------------------------------------------------

 

 

(a)     all trademarks, trade names, corporate names, company names, business
names, fictitious business names, trade styles, service marks, certification
marks, collective marks, logos, other source of business identifiers, prints and
labels on which any of the foregoing have appeared or appear, designs and
general intangibles of a like nature (all of the foregoing items in this clause
(a) being collectively called a “Trademark”), now existing anywhere in the world
or hereafter adopted or acquired, whether currently in use or not, all
registrations and recordings thereof and all applications in connection
therewith, whether pending or in preparation for filing, including
registrations, recordings and applications in the United States Patent and
Trademark Office or in any office or agency of the United States of America or
any State thereof or any foreign country, including those referred to in Item A
of Schedule I attached hereto;

 

(b)     all Trademark licenses, including each Trademark license referred to in
Item B of Schedule I attached hereto;

 

(c)     all reissues, extensions or renewals of any of the items described in
clause (a) and (b);

 

(d)     all of the goodwill of the business connected with the use of, and
symbolized by the items described in, clauses (a) and (b); and

 

(e)     all proceeds of, and rights associated with, the foregoing, including
any claim by the Grantor against third parties for past, present or future
infringement or dilution of any Trademark, Trademark registration or Trademark
license, including any Trademark, Trademark registration or Trademark license
referred to in Item A and Item B of Schedule I attached hereto, or for any
injury to the goodwill associated with the use of any such Trademark or for
breach or enforcement of any Trademark license.

 

Provided, that Trademark Collateral shall not include any “intent to use”
Trademark applications for which a statement of use has not been filed (but only
until such statement is filed).

 

SECTION 3.     Security Agreement. This Agreement has been executed and
delivered by the Grantor for the purpose of registering the security interest of
the Secured Party in the Trademark Collateral with the United States Patent and
Trademark Office and corresponding offices in other countries of the world
(subject to Sections 2 and 4(d) of the Security Agreement). The security
interest granted hereby has been granted as a supplement to, and not in
limitation of, the security interest granted to the Secured Party under the
Security Agreement. The Security Agreement (and all rights and remedies of the
Secured Party thereunder) shall remain in full force and effect in accordance
with its terms subject to Section 4 hereof.

 

SECTION 4.     Release of Security Interest. Upon (i) the sale, transfer or
other disposition of any Trademark Collateral in accordance with the Credit
Agreement or (ii) the indefeasible payment in full in cash of the Secured
Obligations and the termination of the Revolving Credit Facility (as defined in
the Credit Agreement), the Secured Party shall promptly upon the Grantor’s
request and contemporaneously with any refinancing of the Secured Obligations,
at the Grantor’s expense, execute and deliver to the Grantor all instruments and
other documents as may be necessary or proper to release the lien on and
security interest in the Trademark Collateral which has been granted hereunder;
provided that in the case of subsection (i) above, only the Trademark Collateral
sold, transferred or otherwise disposed of in accordance with the Credit
Agreement shall be released.

 

B-2

--------------------------------------------------------------------------------

 

 

SECTION 5.     Acknowledgment. The Grantor does hereby further acknowledge and
affirm that the rights and remedies of the Secured Party with respect to the
security interest in the Trademark Collateral granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which (including
the remedies provided for therein) are incorporated by reference herein as if
fully set forth herein.

 

SECTION 6.     Loan Document, etc. This Agreement is a Loan Document executed
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions of the Credit Agreement.

 

SECTION 7.     Counterparts. This Agreement may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
(whether such counterpart is originally executed or an electronic copy of an
original) and all of which shall constitute together but one and the same
agreement.

 

[Remainder of Page Intentionally Blank]

 

B-3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the day and year first above written.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

BRANCH BANKING AND TRUST COMPANY

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Thomas M. Lambert

Senior Vice President

 

 

B-4

--------------------------------------------------------------------------------

 

 

SCHEDULE I

 

to Trademark Security Agreement

 

Item A. Trademarks

           

Registered Trademark

               

*Country

Trademark.

Registration No

Registration Date

               

Pending Trademark Applications

               

*Country

Trademark

Serial No

Filling Date

                 

Trademark Application in Preparation

               

*Country

Trademark.

Docket No.

Expected

Filling Date

Products/
services

             

Item B. Trademark Licenses

                 

*Country or

Territory

Trademark

Licensor

Licensee

Effective

Date

Expiration

Date

 

*List items related to the United States first for ease of recordation. List
items related to other countries next, grouped by country and in alphabetical
order by country name.

 

B-5

--------------------------------------------------------------------------------

 

 

EXHIBIT C

to Security Agreement

 

COPYRIGHT SECURITY AGREEMENT

 

This COPYRIGHT SECURITY AGREEMENT (this “Agreement”), dated as of _________, is
made between  ________________________ (the “Grantor”) and, and Branch Banking
and Trust Company, a North Carolina banking corporation, as the Secured Party
(the “Secured Party”) and relates to certain financing or other financial
accommodations made by Secured Party pursuant to the terms of that certain
Amended and Restated Credit Agreement, dated as of May 2, 2018, by and between,
inter alios, Superior Uniform Group, Inc., a Florida corporation (“Borrower”)
and Secured Party (as the same may be amended, supplemented, replaced, amended
and restated or otherwise modified from time to time, the “Credit Agreement”).

 

W I T N E S S E T H:

 

WHEREAS, in connection with the Credit Agreement, the Grantor has executed and
delivered, or has previously or contemporaneously with the execution and
delivery hereof become a party to, an Amended and Restated Security Agreement,
dated as of May 2, 2018 (as the same may be amended, supplemented, replaced,
amended and restated or otherwise modified from time to time, the “Security
Agreement”);

 

WHEREAS, pursuant to Section 4(d) of the Security Agreement, the Grantor is
required to execute and deliver this Agreement and to grant to the Secured Party
a continuing security interest in all of the Copyright Collateral (as defined
below) to secure all Secured Obligations; and

 

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees, for the benefit of the
Secured Party, as follows:

 

SECTION 1.     Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Agreement, including its preamble and
recitals, have the meanings provided (or incorporated by reference) in the
Security Agreement.

 

SECTION 2.     Grant of Security Interest. For good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, to secure all of
the Secured Obligations, the Grantor does hereby mortgage, pledge and
hypothecate to the Secured Party, and grant to the Secured Party a security
interest in, all of the following property (the “Copyright Collateral”), whether
now owned or hereafter acquired or existing by it, being all copyrights
(including all copyrights for semi-conductor chip product mask works) of the
Grantor, whether statutory or common law, registered or unregistered, now or
hereafter in force throughout the world including all of the Grantor’s right,
title and interest in and to all copyrights registered in the United States
Copyright Office or anywhere else in the world and also including the copyrights
referred to in Item A of Schedule I attached hereto, and all applications for
registration thereof, whether pending or in preparation, all copyright licenses,
including each copyright license referred to in Item B of Schedule I attached
hereto, the right to sue for past, present and future infringements of any
thereof, all rights corresponding thereto throughout the world, all extensions
and renewals of any thereof and all proceeds of the foregoing, including
licenses, royalties, income, payments, claims, damages and proceeds of suit.

 

C-1

--------------------------------------------------------------------------------

 

 

SECTION 3.     Security Agreement. This Agreement has been executed and
delivered by the Grantor for the purpose of registering the security interest of
the Secured Party in the Copyright Collateral with the United States Copyright
Office and corresponding offices in other countries of the world (subject to
Sections 2 and 4(d) of the Security Agreement). The security interest granted
hereby has been granted as a supplement to, and not in limitation of, the
security interest granted to the Secured Party under the Security Agreement. The
Security Agreement (and all rights and remedies of the Secured Party thereunder)
shall remain in full force and effect in accordance with its terms subject to
Section 4.

 

SECTION 4.     Release of Security Interest. Upon (i) the sale, transfer or
other disposition of any Copyright Collateral in accordance with the Credit
Agreement or (ii) the indefeasible payment in full in cash of the Secured
Obligations and the termination of the Revolving Credit Facility (as defined in
the Credit Agreement), the Secured Party shall promptly upon the Grantor’s
request and contemporaneously with any refinancing of the Secured Obligations,
at the Grantor’s expense, execute and deliver to the Grantor all instruments and
other documents as may be necessary or proper to release the lien on and
security interest in the Copyright Collateral which has been granted hereunder;
provided that in the case of subsection (i) above, only the Copyright Collateral
sold, transferred or otherwise disposed of in accordance with the Credit
Agreement shall be released.

 

SECTION 5.     Acknowledgment. The Grantor does hereby further acknowledge and
affirm that the rights and remedies of the Secured Party with respect to the
security interest in the Copyright Collateral granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which (including
the remedies provided for therein) are incorporated by reference herein as if
fully set forth herein.

 

SECTION 6.     Loan Document, etc. This Agreement is a Loan Document executed
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions of the Credit Agreement.

 

SECTION 7.     Counterparts. This Agreement may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
(whether such counterpart is originally executed or an electronic copy of an
original) and all of which shall constitute together but one and the same
agreement.

 

[Remainder of Page Intentionally Blank]

 

C-2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the day and year first above written.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

BRANCH BANKING AND TRUST COMPANY

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Thomas M. Lambert

Senior Vice President

 

C-3

--------------------------------------------------------------------------------

 

 

SCHEDULE I

to Copyright Security Agreement

 

Item A. Copyrights

                 

Registered Trademark

                 

*Country

Title.

Date of
Creation

Date of

Publication

Date of

Registration

Registration Number

           

Pending Trademark Applications

                 

*Country

Copyright

Application

Filling Date

               

Item B: Copyright Licenses

                 

*Country or

Territory

Copyright

Licensor

Licensee

Effective

Date

Expiration

Date

 

C-4

--------------------------------------------------------------------------------

 

 

EXHIBIT “F”

TO CREDIT AGREEMENT

 

FORM OF SOLVENCY CERTIFICATE

 

SOLVENCY CERTIFICATE

 

TO:     Branch Banking and Trust Company

 

THIS SOLVENCY CERTIFICATE (the “Certificate”) is delivered to you in connection
with, and reference is made to, that certain Amended and Restated Credit
Agreement (the “Credit Agreement”) between, inter alios, Branch Banking and
Trust Company (the “Lender”), Superior Uniform Group, Inc. (the “Borrower”) and
the other Loan Parties thereto dated as of May 2, 2018. Capitalized or initially
capitalized terms used herein but not defined have the meanings ascribed to such
terms in the Credit Agreement. This Certificate is being delivered in connection
with the execution of the Credit Agreement and other Loan Documents.

 

I, Andrew D. Demott, Jr., the Chief Operating Officer, Chief Financial Officer
and Treasurer of the Borrower hereby certify as follows:

 

1.     I am familiar with the properties, business and assets of the Borrower
and its Subsidiaries and an authorized to execute this Certificate on behalf of
the Borrower and its Subsidiaries

 

2.     I have carefully reviewed the contents of this Certificate and have made
such investigations and inquiries as I deem reasonably necessary and prudent in
connection with the matters set forth herein. Among other things, I have
reviewed the Credit Agreement, together with the other material Loan Documents
executed or to be executed by the Borrower pursuant to the Credit Agreement

 

3.     I believe that the financial information and assumptions which underlie
and form the basis for the representations made in this Certificate are
reasonable in all material respects as of the date hereof

 

4.     For purposes of this Certificate: (a) the term “Transactions” means (1)
the fulfillment of all conditions precedent to the execution of the Credit
Agreement and (2) the execution and delivery of the Credit Agreement and all
other Loan Documents under the Credit Agreement, and (b) the term “indebtedness”
mean all obligations and liabilities of the Borrower, whether matured or
unmatured, liquidated or unliquidated, disputed or undisputed, secured or
unsecured, subordinated, absolute, fixed or contingent.

 

5.     As of the date hereof, assuming each of the Transactions is consummated
on and as of the date hereof and taking into account the effect thereof, it is
my opinion that:

 

(a)     the present fair saleable value of the business of the Borrower and its
Subsidiaries, taken as a whole, exceeds the total amount of the indebtedness of
the Borrower and its Subsidiaries;

 

F-1

--------------------------------------------------------------------------------

 

 

(b)     the Borrower and its Subsidiaries are each able to realize upon their
assets and pay their indebtedness as such indebtedness matures in the normal
course of business; and

 

(c)     the Borrower and its Subsidiaries, taken as a whole, do not have an
unreasonably small capital nor will they be left with an unreasonably small
capital

 

6.     The Borrower and its Subsidiaries do not intend to, nor believes that it
will, incur indebtedness that will be beyond its ability to pay such
indebtedness as it matures.

 

7.     In consummating the Transactions contemplated by the Credit Agreement,
the Borrower and its Subsidiaries do not intend to disturb, delay, hinder or
defraud either present or future creditors or other persons to which the
Borrower or any such Subsidiary is or will become, on or after the date hereof,
indebted.

 

8.     Each of the representations and warranties made by the Borrower and its
Subsidiaries under the Credit Agreement and the other Loan Documents are true
and correct in all material respects.

 

9.     In reaching the conclusions set forth in this Certificate, I have
reviewed and considered, among other things:

 

(a)     the cash and other current assets of the Borrower and its Subsidiaries,
on a consolidated basis, as reflected in its audited December 31, 2017 balance
sheets;

 

(b)     the book and enterprise value of Borrower’s and its Subsidiaries’
business and now (and to the extent) owned real property, equipment, inventory,
investment property, accounts receivable, computer software, customer lists,
trade secrets and proprietary information, supply contracts, leases, copyrights,
patents, trademarks and all other property of the Borrower and its Subsidiaries,
real and personal, tangible and intangible; provided that nothing herein shall
be deemed to conflict with the Borrower’s and its Subsidiaries’ representations
regarding asset ownership contained in the Credit Agreement;

 

(c)     the experience of management of the Borrower and its Subsidiaries in
acquiring and disposing of their assets and managing their businesses;

 

(d)     all indebtedness of the Borrower and its Subsidiaries known to me,
including, among other things, claims arising out of pending or, to my
knowledge, overtly threatened litigation against the Borrower or its
Subsidiaries;

 

(e)     historical and anticipated growth in the Borrower’s and its
Subsidiaries’ sales volume

 

(f)     the customary terms of trade payables of the Borrower and its
Subsidiaries;

 

F-2

--------------------------------------------------------------------------------

 

 

(g)     the amount of the credit extended by and to customers of the Borrower
and its Subsidiaries

 

(h)     the financing alternatives available to the Borrower and its
Subsidiaries

 

(i)     the Borrower’s and its Subsidiaries’ backlog of contracts; and

 

(j)     the level of capital customarily maintained by the Borrower and its
Subsidiaries and other entities engaged in the same or similar business as the
business of the Borrower and its Subsidiaries.

 

For purposes of the above analysis, the values of the Borrower’s and its
Subsidiaries’ enterprise and assets have been computed by considering the
Borrower and its Subsidiaries as a going concern entity.

 

[Remainder of Page Intentionally Blank]

 

F-3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, I have executed this Certificate as of May 2, 2018.

 

 

 

 

 

 

 

 

 

 

Name:

Andrew D. Demott, Jr.

 

 

Title:

Chief Operating Officer, Chief Financial Officer and Treasurer

 

 

 

 

 

 

F-4

--------------------------------------------------------------------------------

 

 

EXHIBIT “G”

TO CREDIT AGREEMENT

 

FORM OF SUBSIDIARY GUARANTY AGREEMENT

 

AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT

 

THIS AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT dated as of May 2, 2018,
by each of the direct or indirect Subsidiaries listed on Schedule I hereto (each
such Subsidiary individually, a “Guarantor,” and collectively, the “Guarantors”)
of Superior Uniform Group, Inc., a Florida corporation (the “Borrower”), in
favor of Branch Banking and Trust Company, a North Carolina banking corporation
(the “Lender”), having an address for purposes hereof of 400 N. Tampa Street,
Suite 2500, Tampa, Florida 33602.

 

Reference is made to the Amended and Restated Credit Agreement dated as of the
date hereof (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among the Borrower, the Loan Parties (as defined in the
Credit Agreement), including without limitation the undersigned Guarantors, any
other Subsidiary Loan Parties who become party thereto from to time and Lender.

 

Lender has agreed to make the 2017 Term Loan, the 2018 Term Loan and a Revolving
Credit Facility to the Borrower, and Lender has agreed to issue Letters of
Credit for the account of the Borrower, pursuant to, and upon the terms and
subject to the conditions specified in, the Credit Agreement. Each of the
Guarantors is a direct or indirect Subsidiary of the Borrower and acknowledges
that it will derive substantial benefit from the making of the Credit Facilities
and the issuance of the Letters of Credit by Lender. The obligations of the
Lender to open the Credit Facilities and to issue Letters of Credit are
conditioned on, among other things, the execution and delivery by the Guarantors
of a Subsidiary Guaranty Agreement in the form hereof. The Grantors have
previously entered into a Subsidiary Guaranty Agreement, dated as of February
28, 2017 (as amended, the “Existing Guaranty Agreement”) and the parties hereto
wish to amend and restate the Existing Guaranty Agreement on the terms set forth
herein. As consideration therefor and in order to induce Lender to open the
Credit Facilities and to issue Letters of Credit, the Guarantors are willing to
execute this Amended and Restated Subsidiary Guaranty Agreement (as amended,
modified or supplemented from time to time, this “Agreement”).

 

Accordingly, Guarantors agree with Lender as follows:

 

Section 1.     Definitions. Capitalized and initially capitalized terms used
herein and not defined herein shall have the meanings assigned to such terms in
the Credit Agreement. In addition to the terms which are defined in the Credit
Agreement, the preamble to this Agreement or otherwise herein, the following
terms shall have the meanings set forth below such meanings to be equally
applicable to the singular and plural forms thereof):

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

G-1

--------------------------------------------------------------------------------

 

 

“Excluded Swap Obligation” shall mean, with respect to any guarantor of a Swap
Obligation, including without limitation any Guarantor, and including the grant
of a security interest to secure the guaranty of such Swap Obligation, any Swap
Obligation if, and to the extent that, such Swap Obligation is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guaranty
or grant of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Swap Obligation or
security interest is or becomes illegal.

 

“Obligations” shall mean (i) all amounts owing by (A) Borrower to Lender
pursuant to or in connection with the Credit Agreement, the 2017 Term Loan Note,
the 2018 Term Loan Note, the Amended and Restated Revolving Note, or any other
promissory note or other instrument of indebtedness from Borrower to Lender, at
any time or from time to time, including without limitation, the principal of
and premium, if any, and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Credit Facilities, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise, (B) Borrower with
respect to any Letter of Credit or under any LC Documents, including without
limitation each payment required to be made by the Borrower thereon or with
respect thereto when and as due, including payments in respect of reimbursement
or disbursements, interest thereon and obligations to provide cash collateral,
(C) any of the Loan Parties to the Lender pursuant to or in connection with the
Credit Agreement, this Agreement or any other Loan Document or otherwise with
respect to the Credit Facilities, including without limitation, all principal,
interest (including any interest accruing after the filing of any petition in
bankruptcy or the commencement of any insolvency, reorganization or like
proceeding relating to any Loan Party, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), all reimbursement
obligations, fees, expenses, indemnification and reimbursement payments, costs
and expenses (including all fees and expenses of counsel to Lender incurred
pursuant to the Notes, this Agreement or any other Loan Document), whether
direct or indirect, absolute or contingent, liquidated or unliquidated, now
existing or hereafter arising hereunder or thereunder, (ii) all Rate Management
Obligations, (iii) all Treasury Management Obligations, (iv) any obligations
under any purchasing card or credit card account established for a Loan Party by
Lender or any affiliate of Lender, and (v) all other indebtedness of whatever
kind arising of any Loan Party to Lender or any affiliate of Lender, together
with all renewals, extensions, modifications or refinancings of any of the
foregoing, together with all renewals, extensions, modifications or refinancings
of any of the foregoing. Notwithstanding the foregoing, the term “Obligations”
shall exclude any Excluded Swap Obligations.

 

“Rate Management Agreement” shall mean any agreement, device or arrangement
providing for payments which are related to fluctuations of interest rates,
exchange rates, forward rates, or equity prices, including, but not limited to,
dollar-denominated or cross-currency interest rate exchange agreements, forward
currency exchange agreements, interest rate cap or collar protection agreements,
forward rate currency or interest rate options, puts and warrants, and any
agreement pertaining to equity derivative transactions (e.g., equity or equity
index swaps, options, caps, floors, collars and forwards), including without
limitation any ISDA Master Agreement between any Loan Party and Lender or any
affiliate of Branch Banking and Trust Company, and any schedules, confirmations
and documents and other confirming evidence between the parties confirming
transactions thereunder, all whether now existing or hereafter arising, and in
each case as amended, modified or supplemented from time to time.

 

G-2

--------------------------------------------------------------------------------

 

 

“Rate Management Obligations” shall mean any and all obligations of any Loan
Party to Lender or any affiliate of Branch Banking and Trust Company, whether
absolute, contingent or otherwise and howsoever and whensoever (whether now or
hereafter) created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under or in
connection with (i) any and all Rate Management Agreements, and (ii) any and all
cancellations, buy-backs, reversals, terminations or assignments of any Rate
Management Agreement.

 

“Swap Obligation” shall mean any Rate Management Obligation that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act, as
amended from time to time.

 

“Treasury Management Obligations” shall mean, collectively, all obligations and
other liabilities of any Loan Party owing to Lender or any affiliate of Lender
pursuant to any agreements governing the provision to such Loan Party of
treasury or cash management services, including deposit accounts, funds
transfer, automated clearing house, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services.

 

Section 2.     Guaranty. Each Guarantor unconditionally guarantees, jointly with
the other Guarantors and severally, as a primary obligor and not merely as a
surety, the due and punctual payment of all Obligations, as well as the due and
punctual performance by the Loan Parties of other obligations required to be
performed by the Loan Parties under and pursuant to the Credit Agreement and all
other Loan Documents (all of the foregoing being collectively called the
“Guaranteed Obligations”). In no event shall the Guaranteed Obligations be
deemed to include any Excluded Swap Obligation. Each Guarantor further agrees
that the Guaranteed Obligations may be extended or renewed, in whole or in part,
without notice to or further assent from such Guarantor, and that such Guarantor
will remain bound upon its guarantee notwithstanding any extension or renewal of
any Guaranteed Obligations.

 

Section 3.     Obligations Not Waived. To the fullest extent permitted by
applicable law, each Guarantor waives presentment or protest to, demand of or
payment from the other Loan Parties of any of the Guaranteed Obligations, and
also waives notice of acceptance of its guarantee and notice of protest for
nonpayment. To the fullest extent permitted by applicable law, the obligations
of each Guarantor hereunder shall not be affected by (i) the failure of Lender
to assert any claim or demand or to enforce or exercise any right or remedy
against the Borrower or any other Guarantor under the provisions of the Credit
Agreement, any other Loan Document or otherwise, (ii) the failure of Lender to
assert any claim or demand or to enforce or exercise any right or remedy against
the Borrower or any other Guarantor under the provisions of any instruments,
agreements or documents executed in connection with any Rate Management
Agreement incurred to limit interest rate or fee fluctuation with respect to the
Credit Facilities and Letters of Credit, (iii) the failure of Lender to assert
any claim or demand or to enforce or exercise any right or remedy against the
Borrower or any other Guarantor under the provisions of any instruments,
agreements or documents executed in connection with a Treasury Management
Obligation, (iv) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, this Agreement, any other Loan
Document, Rate Management Agreement, any document evidencing any Treasury
Management Obligation or any guarantee or any other agreement, including with
respect to any other Guarantor under this Agreement, or (v) the failure to
perfect any security interest in, or the release of, any of the security held by
or on behalf of Lender.

 

G-3

--------------------------------------------------------------------------------

 

 

Section 4.     Security. Each of the Guarantors authorizes Lender to (a) take
and hold security for payment under this Agreement and the Guaranteed
Obligations and exchange, enforce, waive and release any such security, (b)
apply such security and direct the order or manner of sale thereof as they in
their discretion may determine and (c) release or substitute any one or more
endorsees, other guarantors or other obligors.

 

Section 5.     Guaranty of Payment. Each Guarantor further agrees that its
guaranty constitutes a guaranty of payment when due and not of collection, and
waives any right to require that any resort be had by Lender to any of the
security held for payment of the Guaranteed Obligations or to any balance of any
deposit account or credit on the books of Lender in favor of the Borrower or any
other Person.

 

Section 6.     No Discharge or Diminishment of Guaranty. The obligations of each
Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations), including any claim of waiver,
release, surrender, alteration or compromise of any of the Guaranteed
Obligations, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Guaranteed Obligations or otherwise. Without limiting
the generality of the foregoing, the obligations of each Guarantor hereunder
shall not be discharged or impaired or otherwise affected by the failure of
Lender to assert any claim or demand or to enforce any remedy under the Credit
Agreement except to the extent otherwise provided by applicable law, any other
Loan Document, Rate Management Agreement, any document relating to any Treasury
Management Obligation, or any other agreement, by any waiver or modification of
any provision of any thereof, by any default, failure or delay, willful or
otherwise, in the performance of the Guaranteed Obligations, or by any other act
or omission that may or might in any manner or to the extent vary the risk of
any Guarantor or that would otherwise operate as a discharge of each Guarantor
as a matter of law or equity (other than the indefeasible payment in full in
cash of all the Obligations).

 

Section 7.     Defenses of Borrower Waived. To the fullest extent permitted by
applicable law, each Guarantor waives any defense based on or arising out of any
defense of any Loan Party or the unenforceability of the Guaranteed Obligations
or any part thereof from any cause, or the cessation from any cause of the
liability of any Loan Party, other than the indefeasible payment in full in cash
of the Guaranteed Obligations. Lender may, at its election, foreclose on any
security held by it by one or more judicial or nonjudicial sales, accept an
assignment of any such security in lieu of foreclosure, compromise or adjust any
part of the Guaranteed Obligations, make any other accommodation with any other
Loan Party or any other guarantor, without affecting or impairing in any way the
liability of any Guarantor hereunder except to the extent the Guaranteed
Obligations have been fully, finally and indefeasibly paid in cash. Pursuant to
applicable law, each Guarantor waives any defense arising out of any such
election even though such election operates, pursuant to applicable law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of such Guarantor against the Borrower or any other Guarantor or
guarantor, as the case may be, or any security.

 

G-4

--------------------------------------------------------------------------------

 

 

Section 8.     Agreement to Pay; Subordination. In furtherance of the foregoing
and not in limitation of any other right that Lender has at law or in equity
against any Guarantor by virtue hereof, upon the failure of the Borrower or any
other Loan Party to pay any Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
each Guarantor hereby promises to and will forthwith pay, or cause to be paid,
to Lender in cash the amount of such unpaid and overdue Obligation. Upon payment
by any Guarantor of any sums to Lender, all rights of such Guarantor against any
Loan Party arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subordinate and junior in right of payment to the prior indefeasible payment in
full in cash of all the Guaranteed Obligations. In addition, any indebtedness of
any Loan Party now or hereafter held by any Guarantor is hereby subordinated in
right of payment to the prior payment in full in cash of the Guaranteed
Obligations. If any amount shall erroneously be paid to any Guarantor on account
of (i) such subrogation, contribution, reimbursement, indemnity or similar right
or (ii) any such indebtedness of any Loan Party, such amount shall be held in
trust for the benefit of Lender and shall forthwith be paid to Lender to be
credited against the payment of the Guaranteed Obligations, whether matured or
unmatured, in accordance with the terms of the Loan Documents.

 

Section 9.     Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of other Loan Parties’ financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
such Guarantor assumes and incurs hereunder, and agrees that Lender will not
have any duty to advise any of the Guarantors of information known to it or any
of them regarding such circumstances or risks.

 

Section 10.     Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 8), the Borrower agrees that (a) in the event a payment shall
be made by any Guarantor under this Agreement, the Borrower shall indemnify such
Guarantor for the full amount of such payment and such Guarantor shall be
subrogated to the rights of the person to whom such payment shall have been made
to the extent of such payment and (b) in the event any assets of any Guarantor
shall be sold to satisfy a claim of Lender under this Agreement, the Borrower
shall indemnify such Guarantor in an amount equal to the greater of the book
value or the fair market value of the assets so sold.

 

Section 11.     Contribution and Subrogation. Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 8) that, in the event a payment shall be
made by any other Guarantor under this Agreement or assets of any other
Guarantor shall be sold to satisfy a claim of Lender and such other Guarantor
(the “Claiming Guarantor”) shall not have been fully indemnified by the Borrower
as provided in Section 10, the Contributing Guarantor shall indemnify the
Claiming Guarantor in an amount equal to the amount of such payment or the
greater of the book value or the fair market value of such assets, as the case
may be, in each case multiplied by a fraction of which the numerator shall be
the net worth of the Contributing Guarantor on the date hereof and the
denominator shall be the aggregate net worth of all the Guarantors on the date
hereof (or, in the case of any Guarantor becoming a party hereto pursuant to
Section 24, the date of the Supplement hereto executed and delivered by such
Guarantor). Any Contributing Guarantor making any payment to a Claiming
Guarantor pursuant to this Section 11 shall be subrogated to the rights of such
Claiming Guarantor under Section 10 to the extent of such payment.

 

G-5

--------------------------------------------------------------------------------

 

 

Section 12.     Subordination. Notwithstanding any provision of this Agreement
to the contrary, all rights of the Guarantors under Section 10 and Section 11
and all other rights of indemnity, contribution or subrogation under applicable
law or otherwise shall be fully subordinated to the indefeasible payment in full
in cash of the Guaranteed Obligations. No failure on the part of the Borrower or
any Guarantor to make the payments required under applicable law or otherwise
shall in any respect limit the obligations and liabilities of any Guarantor with
respect to its obligations hereunder, and each Guarantor shall remain liable for
the full amount of the obligations of such Guarantor hereunder.

 

Section 13.     Representations and Warranties. Each Guarantor represents and
warrants as to itself that all representations and warranties relating to it (as
a direct or indirect Subsidiary of the Borrower) contained in the Credit
Agreement are true and correct.

 

Section 14.     Termination. The guarantees made hereunder (i) shall terminate
without the necessity of any further action by any party hereto when all the
Guaranteed Obligations have been paid in full in cash and Lender has no further
commitment to lend under the Credit Agreement, the LC Exposure has been reduced
to zero and Lender has no further obligation to issue Letters of Credit under
the Credit Agreement and (ii) shall continue to be effective or be reinstated,
as the case may be, if at any time payment, or any part thereof, of any
Obligation is rescinded or must otherwise be restored by Lender or any Guarantor
upon the bankruptcy or reorganization of the Borrower, any Guarantor or
otherwise. In connection with the foregoing, Lender shall execute and deliver to
such Guarantor or Guarantor’s designee, at such Guarantor’s expense, any
documents or instruments which such Guarantor shall reasonably request from time
to time to evidence such termination and release.

 

Section 15.     Binding Effect; Several Agreement; Assignments. Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of the Guarantors that are contained in
this Agreement shall bind and inure to the benefit of each party hereto and
their respective permitted successors and assigns. This Agreement shall become
effective as to any Guarantor when a counterpart hereof executed on behalf of
such Guarantor shall have been delivered to Lender, and thereafter shall be
binding upon such Guarantor and its successors and assigns, and shall inure to
the benefit of Lender, and its successors and assigns, except that no Guarantor
shall have the right to assign its rights or obligations hereunder or any
interest herein (and any such attempted assignment shall be void). This
Agreement shall be construed as a separate agreement with respect to each
Guarantor and may be amended, modified, supplemented, waived or released with
respect to any Guarantor without the approval of any other Guarantor and without
affecting the obligations of any other Guarantor hereunder.

 

G-6

--------------------------------------------------------------------------------

 

 

Section 16.     Waivers; Amendment.

 

(a)     No failure or delay of Lender of any kind in exercising any power, right
or remedy hereunder and no course of dealing between any Guarantor on the one
hand and Lender or any holder of any Note on the other hand shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or remedy hereunder, or under any Loan Document, Rate Management
Agreement, or any document relating to any Treasury Management Obligation, or
any abandonment or discontinuance of steps to enforce such a power, right or
remedy, preclude any other or further exercise thereof or the exercise of any
other power, right or remedy. The rights of Lender hereunder and under the other
Loan Documents, the Rate Management Agreements and any document relating to any
Treasury Management Obligation, as applicable, are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Guarantor
therefrom shall in any event be effective unless the same shall be permitted by
subsection (b) below, and then such waiver and consent shall be effective only
in the specific instance and for the purpose for which given. No notice or
demand on any Guarantor in any case shall entitle such Guarantor to any other or
further notice in similar or other circumstances.

 

(b)     Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to a written agreement entered into between the
Guarantors with respect to which such waiver, amendment or modification relates
and Lender.

 

Section 17.     Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF FLORIDA.

 

Section 18.     Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 9.01 of the Credit Agreement. All
communications and notices hereunder to each Guarantor shall be given to it at
its address set forth on Schedule I attached hereto or any subsequent address
described in a written notice given as provided in Section 9.01 of the Credit
Agreement.

 

Section 19.     Survival of Agreement; Severability.

 

(a)     All covenants, agreements representations and warranties made by the
Guarantors herein and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or the other Loan
Document shall be considered to have been relied upon by Lender and shall
survive the making by Lender of the Credit Facilities and the issuance of any
Letters of Credit by Lender regardless of any investigation made by any of them
or on their behalf, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Credit Facility or any other fee or
amount payable under this Agreement or any other Loan Document is outstanding
and unpaid or the LC Exposure does not equal zero and as long as the commitment
of Lender to may Advances under the Revolving Credit Facility has not been
terminated.

 

G-7

--------------------------------------------------------------------------------

 

 

(b)     In the event one or more of the provisions contained in this Agreement
or in any other Loan Document should be held invalid, illegal or unenforceable
in any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

Section 20.     Counterparts. This Agreement may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract (subject to Section 15), and shall become
effective as provided in Section 15. Delivery of an executed signature page to
this Agreement by facsimile transmission shall be as effective as delivery of a
manually executed counterpart of this Agreement.

 

Section 21.     Rules of Interpretation. The rules of interpretation specified
in Section 1.03 of the Credit Agreement shall be applicable to this Agreement.

 

Section 22.     Jurisdiction; Consent to Service of Process.

 

(a)     Each Guarantor hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any Florida State
court or Federal court of the United States of America sitting in Tampa,
Florida, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, any other Loan Document or any
Rate Management Agreement or any document relating to any Treasury Management
Obligation or the transactions contemplated hereby or thereby, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such Florida State
court or, to the extent permitted by law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that Lender may otherwise have to bring any action or
proceeding relating to this Agreement or the other Loan Documents against any
Guarantor or its properties in the courts of any jurisdiction.

 

(b)     Each Guarantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
Florida State or Federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

G-8

--------------------------------------------------------------------------------

 

 

(c)     Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 18. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

Section 23.     Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT, OR ANY OTHER LOAN DOCUMENT, RATE
MANAGEMENT AGREEMENT OR ANY DOCUMENT RELATING TO ANY TREASURY MANAGEMENT
OBLIGATION OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE OTHER LOAN
DOCUMENTS, ANY RATE MANAGEMENT AGREEMENT OR ANY DOCUMENT EVIDENCING ANY TREASURY
MANAGEMENT OBLIGATION, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 23.

 

Section 24.     Additional Guarantors. Pursuant to Section 6.19 of the Credit
Agreement, each Subsidiary Loan Party that was not in existence on the date of
the Credit Agreement is required to enter into this Agreement as a Guarantor
upon becoming a Subsidiary Loan Party. Upon execution and delivery after the
date hereof by Lender and such Subsidiary of an instrument in the form of Annex
1, such Subsidiary shall become a Guarantor hereunder with the same force and
effect as if originally named as a Guarantor herein. The execution and delivery
of any instrument adding an additional Guarantor as a party to this Agreement
shall not require the consent of any other Guarantor hereunder. The rights and
obligations of each Guarantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Guarantor as a party to this Agreement.

 

Section 25.     Right of Setoff. If an Event of Default shall have occurred and
be continuing, Lender is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other Indebtedness at any time owing by Lender to or for the credit or the
account of any Guarantor against any or all the obligations of such Guarantor
now or hereafter existing under this Agreement, the other Loan Documents, any
Rate Management Agreement (but only to extent that the same does not relate to
an Excluded Swap Obligation) or any document relating to any Treasury Management
Obligation held by Lender, irrespective of whether or not such Person shall have
made any demand under this Agreement or any other Loan Document, Rate Management
Agreement or any document relating to any Treasury Management Obligation, and
although such obligations may be unmatured. The rights of Lender under this
Section 25 are in addition to other rights and remedies (including other rights
of setoff) which Lender may have.

 

G-9

--------------------------------------------------------------------------------

 

 

Section 26.     Savings Clause.

 

(a)     It is the intent of each Guarantor and Lender that each Guarantor’s
maximum obligations hereunder shall be, but not in excess of:

 

(i)     in a case or proceeding commenced by or against any Guarantor under the
provisions of Title 11 of the United States Code, 11 U.S.C. §§101 et seq. (the
“Bankruptcy Code”), the maximum amount which would not otherwise cause the
Guaranteed Obligations (or any other obligations of such Guarantor owed to
Lender) to be avoidable or unenforceable against such Guarantor under (i)
Section 548 of the Bankruptcy Code or (ii) any state fraudulent transfer or
fraudulent conveyance act or statute applied in such case or proceeding by
virtue of Section 544 of the Bankruptcy Code; or

 

(ii)     in a case or proceeding commenced by or against any Guarantor under any
law, statute or regulation other than the Bankruptcy Code (including, without
limitation, any other bankruptcy, reorganization, arrangement, moratorium,
readjustment of debt, dissolution, liquidation or similar debtor relief laws),
the maximum amount which would not otherwise cause the Guaranteed Obligations
(or any other obligations of such Guarantor to Lender) to be avoidable or
unenforceable against such Guarantor under such law, statute or regulation
including, without limitation, any state fraudulent transfer or fraudulent
conveyance act or statute applied in any such case or proceeding.

 

(b)     The substantive laws under which the possible avoidance or
unenforceability of the Guaranteed Obligations (or any other obligations of such
Guarantor to Lender) as may be determined in any case or proceeding shall
hereinafter be referred to as the “Avoidance Provisions.” To the extent set
forth in Section 26(a) (i) and (ii), but only to the extent that the Guaranteed
Obligations would otherwise be subject to avoidance or found unenforceable under
the Avoidance Provisions, if any Guarantor is not deemed to have received
valuable consideration, fair value or reasonably equivalent value for the
Guaranteed Obligations, or if the Guaranteed Obligations would render such
Guarantor insolvent, or leave such Guarantor with an unreasonably small capital
to conduct its business, or cause such Guarantor to have incurred debts (or to
have intended to have incurred debts) beyond its ability to pay such debts as
they mature, in each case as of the time any of the Guaranteed Obligations are
deemed to have been incurred under the Avoidance Provisions and after giving
effect to the contribution by such Guarantor, the maximum Guaranteed Obligations
for which such Guarantor shall be liable hereunder shall be reduced to that
amount which, after giving effect thereto, would not cause the Guaranteed
Obligations (or any other obligations of such Guarantor to Lender), as so
reduced, to be subject to avoidance or unenforceability under the Avoidance
Provisions.

 

G-10

--------------------------------------------------------------------------------

 

 

(c)     This Section 26 is intended solely to preserve the rights of Lender
hereunder to the maximum extent that would not cause the Guaranteed Obligations
of such Guarantor to be subject to avoidance or unenforceability under the
Avoidance Provisions, and neither the Guarantors nor any other Person shall have
any right or claim under this Section 26 as against Lender that would not
otherwise be available to such Person under the Avoidance Provisions.

 

Section 27.     Consent and Reaffirmation. Each Guarantor hereby consents to the
execution, delivery and performance of the Credit Agreement and agrees that each
reference to the Existing Credit Agreement in the Loan Documents shall, on and
after the date hereof, be deemed to be a reference to the Credit Agreement. Each
Guarantor hereby acknowledges and agrees that, after giving effect to the Credit
Agreement, all of its respective obligations and liabilities under the Loan
Documents to which it is a party, as such obligations and liabilities have been
amended by the Credit Agreement, are reaffirmed, and remain in full force and
effect.

 

Section 28.     Effect of Restatement. The Agreement amends and restates the
Existing Guaranty Agreement in its entirety and supersedes the Existing Guaranty
Agreement in all respects.

 

[Remainder of Page Intentionally Blank]

 

G-11

--------------------------------------------------------------------------------

 

 

EXHIBIT “G”

TO CREDIT AGREEMENT

 

FORM OF SUBSIDIARY GUARANTY AGREEMENT

 

IN WITNESS WHEREOF, Guarantors have duly executed this Agreement as of the day
and year first above written.

 

 

 

FASHION SEAL CORPORATION,
a Nevada corporation

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Andrew D. Demott, Jr.,
President

 

 

 

 

THE OFFICE GURUS, LLC,
a Florida limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

By:

SUPERIOR UNIFORM GROUP, INC.,
a Florida corporation, its Sole Member

 

 

 

 

 

 

         

 

 

By:

 

 

   

Andrew D. Demott, Jr.,

Chief Operating Officer, Chief Financial Officer and Treasurer

 

 

 

 

BAMKO, LLC,
a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

By:

SUPERIOR UNIFORM GROUP, INC.,
a Florida corporation, its Sole Member

 

 

 

 

 

 

         

 

 

By:

 

 

   

Andrew D. Demott, Jr.,

Chief Operating Officer, Chief Financial Officer and Treasurer

 

 

G-12

--------------------------------------------------------------------------------

 

 

 

Superior Uniform Arkansas LLC,

an Arkansas limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

By:

SUPERIOR UNIFORM GROUP, INC.,
a Florida corporation, its Sole Member

 

 

 

 

 

 

         

 

 

By:

 

 

   

Andrew D. Demott, Jr.,

Chief Operating Officer, Chief Financial Officer and Treasurer

 

 

 

 

Superior Group of Companies, LLC,
a Florida limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

By:

SUPERIOR UNIFORM GROUP, INC.,
a Florida corporation, its Sole Member

 

 

 

 

 

 

         

 

 

By:

 

 

   

Andrew D. Demott, Jr.,

Chief Operating Officer, Chief Financial Officer and Treasurer

 

 

 

 

 

CID Resources, Inc.

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

G-13

--------------------------------------------------------------------------------

 

 

EXHIBIT “G”

TO CREDIT AGREEMENT

 

FORM OF SUBSIDIARY GUARANTY AGREEMENT

 

SCHEDULE I TO THE

 

AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT

 

Guarantor(s)

Guarantors

Address

 

FASHION SEAL CORPORATION,

a Nevada corporation

 

c/o Superior Uniform Group, Inc. 10055

Seminole Boulevard Seminole, Florida 33772

Attention: Andrew D. Demott, Jr.

 

Facsimile Number: (727) 803-2642

     

THE OFFICE GURUS, LLC,

a Florida limited liability company

 

c/o Superior Uniform Group, Inc. 10055

Seminole Boulevard Seminole, Florida 33772

Attention: Andrew D. Demott, Jr.

 

Facsimile Number: (727) 803-2642

     

BAMKO, LLC,
a Delaware limited liability company

 

c/o Superior Uniform Group, Inc. 10055

Seminole Boulevard Seminole, Florida 33772

Attention: Andrew D. Demott, Jr.


Facsimile Number: (727) 803-2642

 

SUPERIOR UNIFORM ARKANSAS LLC,

an Arkansas limited liability company

 

c/o Superior Uniform Group, Inc. 10055

Seminole Boulevard Seminole, Florida 33772

Attention: Andrew D. Demott, Jr.


Facsimile Number: (727) 803-2642

     

SUPERIOR GROUP OF COMPANIES, LLC,

a Florida limited liability company

 

c/o Superior Uniform Group, Inc. 10055

Seminole Boulevard Seminole, Florida 33772

Attention: Andrew D. Demott, Jr.


Facsimile Number: (727) 803-2642

     

CID RESOURCES, INC.

 

c/o Superior Uniform Group, Inc. 10055

Seminole Boulevard Seminole, Florida 33772

Attention: Andrew D. Demott, Jr.


Facsimile Number: (727) 803-2642

 

Schedule I

G-14

--------------------------------------------------------------------------------

 

 

EXHIBIT “G”

 

TO CREDIT AGREEMENT

 

FORM OF SUBSIDIARY GUARANTY AGREEMENT

 

ANNEX 1 TO THE

 

AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT

 

SUPPLEMENT NO. [  ] dated as of [        ], to the Amended and Restated
Subsidiary Guaranty Agreement (the “Guaranty Agreement”) dated as of May 2,
2018, from each of the Subsidiaries listed on Schedule I thereto (each such
Subsidiary individually, a “Guarantor” and collectively, the “Guarantors”) of
Superior Uniform Group, Inc., a Florida corporation (the “Borrower”), in favor
of Branch Banking and Trust Company, a North Carolina banking corporation (the
“Lender”).

 

A.     Reference is made to the Amended and Restated Credit Agreement dated as
of May 2, 2018 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the Lender and certain other
Loan Parties (as defined therein).

 

B.     Capitalized or initially capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Guaranty
Agreement and the Credit Agreement.

 

C.     The Guarantors have entered into the Guaranty Agreement in order to
induce the Lender to extend the Credit Facilities and to issue Letters of
Credit. Pursuant to Section 6.19 of the Credit Agreement, each Subsidiary Loan
Party that was not in existence or not a Subsidiary Loan Party on the date of
the Credit Agreement is required to enter into the Guaranty Agreement as a
Guarantor upon becoming a Subsidiary Loan Party. Section 24 of the Guaranty
Agreement provides that additional direct or indirect Domestic Subsidiaries of
the Borrower may become Guarantors under the Guaranty Agreement by execution and
delivery of an instrument in the form of this Supplement. The undersigned direct
or indirect Domestic Subsidiary of the Borrower (the “New Guarantor”) is
executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Guarantor under the Guaranty Agreement in order to induce
Lender annex to make additional advances under the Credit Facilities and to
issue additional Letters of Credit and as consideration for 2017 Term Loan, the
2018 Term Loan and/or or Advances under the Revolving Credit Facility previously
made and Letters of Credit previously issued.

 

Accordingly, New Guarantor agrees with Lender as follows:

 

Section 1.     In accordance with Section 24 of the Guaranty Agreement, the New
Guarantor by its signature below becomes a Guarantor under the Guaranty
Agreement with the same force and effect as if originally named therein as a
Guarantor and the New Guarantor hereby (a) agrees to all the terms and
provisions of the Guaranty Agreement applicable to it as Guarantor thereunder
and (b) represents and warrants that the representations and warranties made by
it (but not the other Guarantors) as a Guarantor thereunder are true and correct
on and as of the date hereof. Each reference to a Guarantor in the Guaranty
Agreement shall be deemed to include the New Guarantor. The Guaranty Agreement
is hereby incorporated herein by reference.

 

G-15

--------------------------------------------------------------------------------

 

 

Section 2.     The New Guarantor represents and warrants to Lender that this
Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity.

 

Section 3.     This Supplement may be executed in counterparts each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract. This Supplement shall become effective when Lender
shall have received counterparts of this Supplement that, when taken together,
bear the signatures of the New Guarantor and Lender of an executed signature
page to this Supplement by facsimile transmission shall be as effective as
delivery of a manually signed counterpart of this Supplement.

 

Section 4.     Except as expressly supplemented hereby, the Guaranty Agreement
shall remain in full force and effect.

 

Section 5.     THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF FLORIDA.

 

Section 6.     In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guaranty Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision hereof in a particular jurisdiction shall not in and of itself affect
the validity of such provision in any other jurisdiction). The parties hereto
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

Section 7.     All communications and notices hereunder shall be in writing and
given as provided in Section 18 of the Guaranty Agreement. All communications
and notices hereunder to the New Guarantor shall be given to it at the address
set forth under its signature below, with a copy to the Borrower.

 

Section 8.     The New Guarantor agrees to reimburse Lender for its
out-of-pocket expenses in connection with this Supplement, including the fees,
disbursements and other charges of counsel for Lender.

 

[Remainder of Page Intentionally Blank]

 

G-16

--------------------------------------------------------------------------------

 

 

EXHIBIT “G”

 

TO CREDIT AGREEMENT

 

FORM OF SUBSIDIARY GUARANTY AGREEMENT

 

IN WITNESS WHEREOF, the New Guarantor and Lender have duly executed this
Supplement to the Amended and Restated Subsidiary Guaranty Agreement as of the
day and year first above written.

 

 

[NAME OF NEW GRANTOR]

 

 

 

 

 

 

By:

 

 

    Name:       Title:       Address:  

 

 

 

BRANCH BANKING AND TRUST COMPANY,
a North Carolina banking corporation

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Thomas M. Lambert

Senior Vice President

 

 

G-17

--------------------------------------------------------------------------------

 

 

EXHIBIT “H-1”

TO CREDIT AGREEMENT

 

FORM OF 2017 TERM LOAN NOTE

 

Amended and restated TERM LOAN PROMISSORY NOTE

 

$42,000,000.00

May 2, 2018

 

FOR VALUE RECEIVED, the undersigned, SUPERIOR UNIFORM GROUP, INC., a Florida
corporation (the “Borrower”), hereby promises to pay to the order of Branch
Banking and Trust Company, a North Carolina banking corporation (the “Lender”)
or its assigns, at its office located at 400 N. Tampa Street, Suite 2500, Tampa,
Florida 33602, the principal sum of FORTY-TWO MILLION AND NO/100 DOLLARS
($42,000,000.00) in (i) installments of principal of $500,000.00, plus accrued
interest thereon, at the Interest Rate per annum applicable to the 2017 Term
Loan as provided in the Amended and Restated Credit Agreement dated as of May 2,
2018 (as the same may be amended, supplemented, replaced, amended and restated
or otherwise modified from time to time, the “Credit Agreement”), between, inter
alios, the Borrower and the Lender, on each Payment Date and (ii) a final
payment of the outstanding principal balance of this Amended and Restated Term
Loan Promissory Note, together with accrued interest thereon, at the Interest
Rate per annum applicable to the 2017 Term Loan as provided in the Credit
Agreement, on the 2017 Term Loan Maturity Date, all in lawful money of the
United States of America in immediately available funds, at said office. In
addition, should legal action or an attorney-at-law be utilized to collect any
amount due hereunder, the Borrower further promises to pay all out-of-pocket
costs of collection, including the reasonable attorneys’ fees of the Lender.
Capitalized or initially capitalized terms used herein and not otherwise defined
shall have the meanings given to such terms in the Credit Agreement.

 

The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at a rate
or rates provided in the Credit Agreement.

 

If any payment of principal or interest is not paid when due under (whether by
acceleration or otherwise) or within ten (10) days thereafter, the Borrower
shall pay to Lender a late payment fee of 5% of the payment amount then due,
with a minimum fee of $20.00.

 

Upon the occurrence and during the continuance of an Event of Default, all
outstanding principal of this Amended and Restated Term Loan Promissory Note
shall bear interest at the Default Rate, and such default interest shall be
payable on each Payment Date or upon demand or acceleration by Lender. To the
greatest extent permitted by law, interest shall continue to accrue under the
Notes at the Default Rate after the filing by or against any Loan Party of any
petition seeking any relief in bankruptcy or under any law pertaining to
insolvency or debtor relief.

 

 

DOCUMENTARY STAMP TAX IN THE AMOUNT OF $2,450 DUE ON THIS NOTE HAVE BEEN PAID IN
ACCORDANCE WITH THE LAWS OF THE STATE OF FLORIDA.

 

H-1

--------------------------------------------------------------------------------

 

 

The principal amount of this Amended and Restated Term Loan Promissory Note is
subject to mandatory prepayments, if any, as provided in Section 3.03 of the
Credit Agreement.

 

All borrowings evidenced by this Amended and Restated Term Loan Promissory Note
and all payments and prepayments of the principal hereof and the date thereof
shall be recorded by the holder hereof in its internal records; provided, that
the failure of the holder hereof to make such a notation or any error in such
notation shall not affect the obligations of the Borrower to make the payments
of principal and interest in accordance with the terms of this Amended and
Restated Term Loan Promissory Note and the Credit Agreement. Should a conflict
arise between this Amended and Restated Term Loan Promissory Note and the Credit
Agreement, the terms of the Credit Agreement shall control.

 

This Amended and Restated Term Loan Promissory Note is issued in connection
with, and is entitled to the benefits of, the Credit Agreement which, among
other things, contains provisions for the acceleration of the maturity hereof
upon the happening of certain events, for prepayment of the principal hereof
prior to the maturity hereof and for the amendment or waiver of certain
provisions of the Credit Agreement, all upon the terms and conditions therein
specified. This Amended and Restated Term Loan Promissory Note amends and
restates, but is not a novation or an accord and satisfaction of, the Lender’s
Term Loan Promissory Note dated as of February 28, 2017 in the original
principal amount of $42,000,000 executed in connection with that certain Credit
Agreement dated as of February 28, 2017.

 

THIS AMENDED AND RESTATED TERM LOAN PROMISSORY NOTE SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF FLORIDA AND ANY
APPLICABLE LAWS OF THE UNITED STATES OF AMERICA. THIS AMENDED AND RESTATED TERM
LOAN PROMISSORY NOTE WILL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY
THE LAWS OF THE STATE OF FLORIDA.

 

BORROWER BY ITS EXECUTION HEREOF AND LENDER BY ITS ACCEPTANCE HEREOF, EACH
IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
EITHER MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF THIS AMENDED AND RESTATED TERM LOAN PROMISSORY NOTE OR
ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AMENDED AND RESTATED TERM LOAN PROMISSORY NOTE AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

[SIGNATURE ON FOLLOWING PAGE]

 

H-2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Borrower has caused this Amended and Restated Term Loan
Promissory Note to be signed by its duly authorized representative all as of the
day and year first above written.

 

 

SUPERIOR UNIFORM GROUP, INC.,
a Florida corporation

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 Andrew D. Demott, Jr.,

Chief Operating Officer, Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

Amended and Restated Term Loan Promissory Note Signature Page

 

H-3

--------------------------------------------------------------------------------

 

 

EXHIBIT “H-2”

TO CREDIT AGREEMENT

 

FORM OF 2018 TERM LOAN NOTE

 

TERM LOAN PROMISSORY NOTE

 

$85,000,000.00

May 2, 2018

 

FOR VALUE RECEIVED, the undersigned, SUPERIOR UNIFORM GROUP, INC., a Florida
corporation (the “Borrower”), hereby promises to pay to the order of Branch
Banking and Trust Company, a North Carolina banking corporation (the “Lender”)
or its assigns, at its office located at 400 N. Tampa Street, Suite 2500, Tampa,
Florida 33602, the principal sum of Eighty-Five MILLION AND NO/100 DOLLARS
($85,000,000.00) in (i) installments of interest from the date hereof on the
principal amount thereof from time to time outstanding, in like funds, at said
office, on each Payment Date at the Interest Rate per annum applicable to the
2018 Term Loan as provided in the Amended and Restated Credit Agreement dated as
of May 2, 2018 (as the same may be amended, supplemented, replaced, amended and
restated or otherwise modified from time to time, the “Credit Agreement”),
between, inter alios, the Borrower and the Lender, and (ii) a final payment of
the outstanding principal balance of this Term Loan Promissory Note, together
with accrued interest thereon, at the Interest Rate per annum applicable to the
2018 Term Loan as provided in the Credit Agreement, on the 2018 Term Loan
Maturity Date, all in lawful money of the United States of America in
immediately available funds, at said office. In addition, should legal action or
an attorney-at-law be utilized to collect any amount due hereunder, the Borrower
further promises to pay all out-of-pocket costs of collection, including the
reasonable attorneys’ fees of the Lender. Capitalized or initially capitalized
terms used herein and not otherwise defined shall have the meanings given to
such terms in the Credit Agreement.

 

The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at a rate
or rates provided in the Credit Agreement.

 

If any payment of principal or interest is not paid when due under (whether by
acceleration or otherwise) or within ten (10) days thereafter, the Borrower
shall pay to Lender a late payment fee of 5% of the payment amount then due,
with a minimum fee of $20.00.

 

Upon the occurrence and during the continuance of an Event of Default, all
outstanding principal of this Term Loan Promissory Note shall bear interest at
the Default Rate, and such default interest shall be payable on each Payment
Date or upon demand or acceleration by Lender. To the greatest extent permitted
by law, interest shall continue to accrue under the Notes at the Default Rate
after the filing by or against any Loan Party of any petition seeking any relief
in bankruptcy or under any law pertaining to insolvency or debtor relief.

 

The principal amount of this Term Loan Promissory Note is subject to mandatory
prepayments, if any, as provided in Section 3.03 of the Credit Agreement.

 

DOCUMENTARY STAMP TAX IN THE AMOUNT OF $2,450 DUE ON THIS NOTE HAVE BEEN PAID IN
ACCORDANCE WITH THE LAWS OF THE STATE OF FLORIDA.

 

 

--------------------------------------------------------------------------------

 

 

All borrowings evidenced by this Term Loan Promissory Note and all payments and
prepayments of the principal hereof and the date thereof shall be recorded by
the holder hereof in its internal records; provided, that the failure of the
holder hereof to make such a notation or any error in such notation shall not
affect the obligations of the Borrower to make the payments of principal and
interest in accordance with the terms of this Term Loan Promissory Note and the
Credit Agreement. Should a conflict arise between this Term Loan Promissory Note
and the Credit Agreement, the terms of the Credit Agreement shall control.

 

This Term Loan Promissory Note is issued in connection with, and is entitled to
the benefits of, the Credit Agreement which, among other things, contains
provisions for the acceleration of the maturity hereof upon the happening of
certain events, for prepayment of the principal hereof prior to the maturity
hereof and for the amendment or waiver of certain provisions of the Credit
Agreement, all upon the terms and conditions therein specified.

 

THIS TERM LOAN PROMISSORY NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF FLORIDA AND ANY APPLICABLE LAWS OF THE
UNITED STATES OF AMERICA. THIS TERM LOAN PROMISSORY NOTE WILL BE DEEMED TO BE A
CONTRACT MADE UNDER AND GOVERNED BY THE LAWS OF THE STATE OF FLORIDA.

 

BORROWER BY ITS EXECUTION HEREOF AND LENDER BY ITS ACCEPTANCE HEREOF, EACH
IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
EITHER MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF THIS TERM LOAN PROMISSORY NOTE OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS TERM LOAN PROMISSORY NOTE
AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

[SIGNATURE ON FOLLOWING PAGE]

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Borrower has caused this Term Loan Promissory Note to be
signed by its duly authorized representative all as of the day and year first
above written.

 

 

SUPERIOR UNIFORM GROUP, INC.,
a Florida corporation

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 Andrew D. Demott, Jr.,

Chief Operating Officer, Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

 

 

Term Loan Promissory Note Signature Page

 